Exhibit 10.1
 
 
REVOLVING CREDIT AGREEMENT
dated as of July 13, 2011
among
ERP OPERATING LIMITED PARTNERSHIP,
THE BANKS LISTED HEREIN,
BANK OF AMERICA, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, AND
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Runners,
and
SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION, and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents
and
CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC., and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agents
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page   ARTICLE I  
 
        DEFINITIONS  
Section 1.1 Definitions
    1  
Section 1.2 Accounting Terms and Determinations
    30  
Section 1.3 Types of Borrowings
    30  
 
        ARTICLE II  
 
        THE CREDITS  
 
       
Section 2.1 Commitments to Lend
    30  
Section 2.2 Notice of Borrowing
    32  
Section 2.3 Money Market Borrowings
    33  
Section 2.4 Notice to Banks; Funding of Loans
    38  
Section 2.5 Notes
    39  
Section 2.6 Method of Electing Interest Rates
    40  
Section 2.7 Interest Rates
    42  
Section 2.8 Fees
    43  
Section 2.9 Maturity Date
    44  
Section 2.10 Intentionally Omitted
    45  
Section 2.11 Optional Prepayments and Optional Decreases and Termination
    45  
Section 2.12 General Provisions as to Payments
    46  
Section 2.13 Funding Losses
    48  
Section 2.14 Computation of Interest and Fees
    48  
Section 2.15 Use of Proceeds
    48  
Section 2.16 Letters of Credit
    48  
Section 2.17 Letter of Credit Usage Absolute
    51  
Section 2.18 Swingline Loan Subfacility
    52  
Section 2.19 Letters of Credit Maturing after the Maturity Date
    54  
Section 2.20 Special Provisions Regarding Alternate Currency Loans
    55  
Section 2.21 Qualified Borrowers
    57  
Section 2.22 Mandatory Prepayments
    58  
 
        ARTICLE III  
 
        CONDITIONS  
 
       
Section 3.1 Closing
    59  
Section 3.2 Borrowings
    60  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page   ARTICLE IV        
 
        REPRESENTATIONS AND WARRANTIES        
 
       
Section 4.1 Existence and Power
    62  
Section 4.2 Power and Authority
    62  
Section 4.3 No Violation
    62  
Section 4.4 Financial Information
    63  
Section 4.5 Litigation
    64  
Section 4.6 Compliance with ERISA
    64  
Section 4.7 Environmental Matters
    64  
Section 4.8 Taxes
    64  
Section 4.9 Full Disclosure
    65  
Section 4.10 Solvency
    65  
Section 4.11 Use of Proceeds; Margin Regulations
    65  
Section 4.12 Governmental Approvals
    65  
Section 4.13 Investment Company Act
    65  
Section 4.14 Principal Offices
    65  
Section 4.15 REIT Status
    65  
Section 4.16 No Default
    65  
Section 4.17 Compliance With Law
    66  
Section 4.18 Organizational Documents
    66  
Section 4.19 Qualifying Unencumbered Properties
    66  
 
        ARTICLE V        
 
        AFFIRMATIVE AND NEGATIVE COVENANTS        
Section 5.1 Information
    66  
Section 5.2 Payment of Obligations
    69  
Section 5.3 Maintenance of Property; Insurance; Leases
    69  
Section 5.4 Conduct of Business and Maintenance of Existence
    69  
Section 5.5 Compliance with Laws
    70  
Section 5.6 Inspection of Property, Books and Records
    70  
Section 5.7 Intentionally Omitted
    70  
Section 5.8 Financial Covenants
    70  
Section 5.9 Restriction on Fundamental Changes
    71  
Section 5.10 Changes in Business
    71  
Section 5.11 Margin Stock
    72  
Section 5.12 Intentionally Omitted
    72  
Section 5.13 EQR Status
    72  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page   ARTICLE VI        
 
        DEFAULTS        
 
       
Section 6.1 Events of Default
    72  
Section 6.2 Rights and Remedies
    75  
Section 6.3 Notice of Default
    75  
Section 6.4 Actions in Respect of Letters of Credit
    76  
Section 6.5 Distribution of Proceeds after Default
    78  
 
        ARTICLE VII  
 
        THE AGENTS  
 
       
Section 7.1 Appointment and Authorization
    78  
Section 7.2 Agency and Affiliates
    78  
Section 7.3 Action by Administrative Agent
    78  
Section 7.4 Consultation with Experts
    78  
Section 7.5 Liability of Administrative Agent, Syndication Agent, Documentation
Agents
    79  
Section 7.6 Indemnification
    79  
Section 7.7 Credit Decision
    80  
Section 7.8 Successor Administrative Agent or Syndication Agent
    80  
Section 7.9 Consents and Approvals
    81  
 
        ARTICLE VIII  
 
        CHANGE IN CIRCUMSTANCES  
 
       
Section 8.1 Basis for Determining Interest Rate Inadequate or Unfair
    81  
Section 8.2 Illegality
    82  
Section 8.3 Increased Cost and Reduced Return
    83  
Section 8.4 Taxes
    84  
Section 8.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans
    87  
Section 8.6 Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel
III
    87  
 
        ARTICLE IX  
 
        MISCELLANEOUS  
 
       
Section 9.1 Notices
    88  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
Section 9.2 No Waivers
    88  
Section 9.3 Expenses; Indemnification
    88  
Section 9.4 Sharing of Set-Offs
    89  
Section 9.5 Amendments and Waivers
    90  
Section 9.6 Successors and Assigns
    91  
Section 9.7 Collateral
    94  
Section 9.8 Governing Law; Submission to Jurisdiction
    94  
Section 9.9 Counterparts; Integration; Effectiveness
    95  
Section 9.10 WAIVER OF JURY TRIAL
    95  
Section 9.11 Survival
    95  
Section 9.12 Domicile of Loans
    95  
Section 9.13 Limitation of Liability
    95  
Section 9.14 Recourse Obligation
    96  
Section 9.15 Confidentiality
    96  
Section 9.16 Defaulting Lenders
    96  
Section 9.17 No Bankruptcy Proceedings
    99  
Section 9.18 Down REIT Guaranties
    99  
Section 9.19 USA PATRIOT Act Notice
    100  
Section 9.20 Public/Private Information
    100  
Section 9.21 Intentionally Omitted
    101  
Section 9.22 No Advisory or Fiduciary Responsibility
    101  

 
 
Schedule 1.1 - Mandatory Cost Formulae
Schedule 2.16 - Letters of Credit Transferred to New Revolver
Schedule 2.3 - Money Market Loans Transferred to New Revolver
Exhibit A-1 - Form of Designated Lender Note
Exhibit A-2 - Form of Note
Exhibit A-3 - Form of Qualified Borrower Note
Exhibit B — Form of Money Market Quote Request
Exhibit C — Notice of Borrowing
Exhibit D — Form of Money Market Quote
Exhibit E — Transfer Supplement
Exhibit F — Qualified Unencumbered Properties
Exhibit G — Designation Agreement
Exhibit H — Down REIT Guaranty
Exhibit I — Qualified Borrower Guaranty

iv



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
          THIS REVOLVING CREDIT AGREEMENT, dated as of July 13, 2011, is among
ERP OPERATING LIMITED PARTNERSHIP (the “Borrower”), the BANKS party hereto, BANK
OF AMERICA, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agents, and CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC., and MORGAN STANLEY SENIOR FUNDING, INC., as
Co-Documentation Agents.
W I T N E S S E T H:
          WHEREAS, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. The following terms, as used herein, have the
following meanings:
          “Absolute Rate Auction” means a solicitation of Money Market Quotes
setting forth Money Market Absolute Rates pursuant to Section 2.3.
          “Acquisition Property” means a property acquired by the Borrower or
its Consolidated Subsidiaries or Investment Affiliates (whether by purchase,
merger or other corporate transaction and including acquisitions from taxable
REIT subsidiaries owned by Borrower).
          “Acquisition Property Value” means the greater of (a) the EBITDA
generated by an Acquisition Property divided by the FMV Cap Rate (or Borrower’s
Share thereof with respect to any Acquisition Property owned by a Consolidated
Subsidiary or an Investment Affiliate), or (b) the undepreciated book value
(cost basis plus improvements) of an Acquisition Property (or Borrower’s Share
thereof with respect to any Acquisition Property owned by a Consolidated
Subsidiary or an Investment Affiliate). An Acquisition Property will be valued
as a Stabilized Property following the sixth full fiscal quarter after the
fiscal quarter in which such Acquisition Property was first acquired.
          “Additional Cost Rate” has the meaning set forth in Schedule 1.1
attached hereto.
          “Administrative Agent” shall mean Bank of America, N.A., in its
capacity as Administrative Agent hereunder, and its permitted successors in such
capacity in accordance with the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



          “Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.
          “affiliate”, as applied to any Person, means any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to vote ten percent (10.0%) or more of the equity
securities having voting power for the election of directors of such Person or
otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting equity securities or by
contract or otherwise.
          “Agreement” shall mean this Revolving Credit Agreement as the same may
from time to time hereafter be modified, supplemented or amended.
          “Alternate Currency” means the lawful currency of any of (i) the
United Kingdom (British Pounds Sterling) or (ii) the European Economic Union
(Euros). For all purposes of this Agreement, including without limitation the
calculation of the Dollar Equivalent Amount at any time and from time to time,
each Alternate Currency will be marked-to-market on the last Business Day of
each month and immediately prior to each Borrowing.
          “Alternate Currency Commitment” means with respect to each Bank, the
amount set forth under the name of such Bank on the signature pages hereof as
its commitment for Loans in Alternate Currencies and Alternate Currency Letters
of Credit (and, for each Bank which is an Assignee, the amount set forth in the
Transfer Supplement entered into pursuant to Section 9.6(c) as the Assignee’s
Alternate Currency Commitment) and Dollars, as such amount may be reduced from
time to time pursuant to Section 2.11(e) or in connection with an assignment to
an Assignee, and as such amount may be increased in connection with an
assignment from an Assignor or pursuant to Section 2.1(b). The initial aggregate
Dollar Equivalent Amount of the Banks’ Alternate Currency Commitments is
$250,000,000.
          “Alternate Currency Letter of Credit” means a Letter of Credit
denominated in Alternate Currency.
          “Alternate Currency Sublimit” means, a Dollar Equivalent Amount of
Loans denominated in an Alternate Currency and Alternate Currency Letter(s) of
Credit (and, to the extent expressly provided herein, Loans and Letters of
Credit denominated in Dollars), equal to the aggregate Dollar Equivalent Amount
of the Banks’ Alternate Currency Commitments, as such amount may be increased in
accordance with Section 2.1(b) from time to time.
          “Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not

2



--------------------------------------------------------------------------------



 



entered into an interest rate cap agreement or other interest rate hedging
device with respect to such Floating Rate Indebtedness, the greater of (A) the
rate at which the interest rate applicable to such Floating Rate Indebtedness
could be fixed for the remaining term of such Floating Rate Indebtedness, at the
time of calculation, by Borrower’s entering into any unsecured interest rate
hedging device either not requiring an upfront payment or if requiring an
upfront payment, such upfront payment shall be amortized over the term of such
device and included in the calculation of the interest rate (or, if such rate is
incapable of being fixed by entering into an unsecured interest rate hedging
device at the time of calculation, a fixed rate equivalent reasonably determined
by Administrative Agent) or (B) the floating rate applicable to such Floating
Rate Indebtedness at the time in question.
          “Applicable Lending Office” means, with respect to any Bank, (i) in
the case of its Base Rate Loans or Swingline Loans, its Domestic Lending Office,
(ii) in the case of its Euro-Dollar Loans, its Euro-Dollar Lending Office, and
(iii) in the case of its Money Market Loans, its Money Market Lending Office.
          “Applicable Margin” means, with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the table set forth
below. Any change in Borrower’s Credit Rating causing it to move to a different
range on the table shall effect an immediate change in the Applicable Margin. In
the event that the Borrower receives Credit Ratings that are not equivalent, the
Applicable Margin shall be based upon the higher of the Credit Ratings from S&P
or Moody’s. In the event that only one (1) Rating Agency has set the Borrower’s
Credit Rating, then the Applicable Margin shall be based on such single Credit
Rating. Should Borrower lose its Investment Grade Rating from both S&P’s and
Moody’s, the Applicable Margin will revert to the Non-Investment Grade rate.
Upon the reinstatement of an Investment Grade Rating from either S&P or Moody’s,
the Applicable Margin will again be determined based on the table set forth
below.

                      Applicable Margin for     Applicable Margin for   Range of
Borrower’s   Base Rate Loans     Euro Dollar Loans   Credit Rating   (% per
annum)     (% per annum)  
Non-Investment Grade
    0.950       1.950  
BBB-/Baa3
    0.650       1.650  
BBB/Baa2
    0.350       1.350  
BBB+/Baa1
    0.150       1.150  
A-/A3
    0.075       1.075  
A/A2 or better
    0.050       1.050  

          “Approved Bank” shall mean banks which have (i)(a) a minimum net worth
of $500,000,000 and/or (b) total assets of $10,000,000,000, and (ii) a minimum
long term debt rating of (a) BBB+ or higher by S&P, and (b) Baa1 or higher by
Moody’s.

3



--------------------------------------------------------------------------------



 



          “Assignee” has the meaning set forth in Section 9.6(c).
          “Bank” means each bank listed on the signature pages hereof, each
Assignee which becomes a Bank pursuant to Section 9.6(c), and their respective
successors and each Designated Lender; provided, however, that the term “Bank”
shall exclude each Designated Lender when used in reference to a Committed Loan,
the Commitments or terms relating to the Committed Loans and the Commitments and
shall further exclude each Designated Lender for all other purposes hereunder
except that any Designated Lender which funds a Money Market Loan shall, subject
to Section 9.6(d), have the rights (including the rights given to a Bank
contained in Section 9.3 and otherwise in Article IX) and obligations of a Bank
associated with holding such Money Market Loan.
          “Bankruptcy Code” shall mean Title 11 of the United States Code,
entitled “Bankruptcy”, as amended from time to time, and any successor statute
or statutes.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
          “Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Bank serving as the Administrative Agent as its “prime rate”, and (c) the
Euro-Dollar Rate for such day if a Euro-Dollar Loan with an Interest Period of
one month were being made on such day plus one percent (1.0%). The “prime rate”
is a rate set by Bank of America, N.A. based upon various factors including Bank
of America, N.A.’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
announced by the Bank serving as the Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.
          “Base Rate Loan” means a Committed Loan made or to be made by a Bank
as a Base Rate Loan in accordance with the applicable Notice of Borrowing or
Notice of Interest Rate Election or pursuant to Article VIII.
          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.

4



--------------------------------------------------------------------------------



 



          “Borrower” means ERP Operating Limited Partnership, an Illinois
limited partnership.
          “Borrower’s Share” means Borrower’s or EQR’s share of the liabilities
or assets, as the case may be, of an Investment Affiliate or Consolidated
Subsidiary as reasonably determined by Borrower based upon Borrower’s or EQR’s
economic interest in such Investment Affiliate or Consolidated Subsidiary, as
the case may be, as of the date of such determination.
          “Borrowing” has the meaning set forth in Section 1.3.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks are authorized or required by law to close (i) in Dallas,
Texas and/or New York City, and (ii) in the case of Euro-Dollar Loans, in
London, England and/or Dallas, Texas, and (iii) in the case of Letters of Credit
transactions for a particular Fronting Bank, in the place where its office for
issuance or administration of the pertinent Letter of Credit is located and/or
Dallas, Texas and/or New York City, and (iv) if such reference relates to the
date on which any amount is to be paid or made available in an Alternate
Currency, the principal financial center in the country of such Alternate
Currency, as well as the city in the country from which any Bank shall be
funding such Alternate Currency Loan.
          “Capital Leases” as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person
          “Capital Reserve” shall mean $200 per year.
          “Cash and Cash Equivalents” shall mean unrestricted (notwithstanding
the foregoing, however, cash held in escrow in connection with the completion of
Code Section 1031 “like-kind” exchanges shall be deemed to be “unrestricted” for
purposes hereof) (i) cash, (ii) direct obligations of the United States
Government, including without limitation, treasury bills, notes and bonds,
(iii) interest bearing or discounted obligations of Federal agencies and
government sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities,
(iv) time deposits, foreign deposits, domestic and foreign certificates of
deposit, bankers acceptances (foreign and domestic), commercial paper in Dollars
or an Alternate Currency rated at least A-1 by S&P and P-1 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, floating rate notes, other money market instruments and
letters of credit each issued by Approved Banks (provided that the same shall
cease to be a “Cash or Cash Equivalent” if at any time any such bank shall cease
to be an Approved Bank), (v) obligations of domestic corporations, including,
without limitation, commercial paper, bonds, debentures and loan participations,
each of which is rated at least AA by S&P and/or Aa2 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, (vi) obligations issued by states and local governments or
their agencies, rated at least MIG-1 by Moody’s and/or SP-1 by S&P and/or
guaranteed by an irrevocable letter of credit of an Approved Bank (provided that
the same shall cease to be a

5



--------------------------------------------------------------------------------



 



“Cash or Cash Equivalent” if at any time any such bank shall cease to be an
Approved Bank), (vii) repurchase agreements with major banks and primary
government security dealers fully secured by the U.S. Government or agency
collateral equal to or exceeding the principal amount on a daily basis and held
in safekeeping, and (viii) real estate loan pool participations, guaranteed by a
Person with an AA rating given by S&P or Aa2 rating given by Moody’s or better
rated credit.
          “Closing Date” means the date on or after the Effective Date on which
the conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.
          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
as it may be further amended from time to time, any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.
          “Collateralized LC Exposure” has the meaning set forth in
Section 9.16(c).
          “Committed Borrowing” has the meaning set forth in Section 1.3.
          “Committed Loan” means a loan made or to be made by a Bank pursuant to
Section 2.1, as well as Loans required to be made by a Bank pursuant to
Section 2.16 to reimburse a Fronting Bank for a Letter of Credit that has been
drawn upon; provided that, if any such loan or loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Interest Rate Election, the term
“Committed Loan” shall refer to the combined principal amount resulting from
such combination or to each of the separate principal amounts resulting from
such subdivision, as the case may be.
          “Commitment” means, with respect to each Bank, the sum of its Dollar
Commitment and its Alternate Currency Commitment.
          “Condo Property” means a Property owned by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates, where such property is being
positioned or held for sale as condominium units.
          “Condo Property Value” means the undepreciated book value (cost basis
plus improvements) of the Condo Property.
          “Consolidated EBITDA” means, for any twelve (12) month period, net
earnings (loss), inclusive of the net incremental gains (losses) on sales of
condominium units, and exclusive of net derivative gains (losses) and gains
(losses) on the dispositions of depreciable Properties, Raw Land and other
non-depreciated Properties, as well as from debt restructurings or write-ups or
forgiveness of indebtedness, and costs and expenses incurred during such period
with respect to acquisitions or mergers consummated during such period, as
reflected in reports filed by Borrower pursuant to the Securities Exchange Act
of 1934, as amended, before deduction (including amounts reported in
discontinued operations), for (i) depreciation and amortization expense and
other non-cash items as determined in good faith by Borrower for such period,
(ii) Interest Expense for such period, (iii) Taxes for such period, (iv) the
gains (and plus the losses) from extraordinary items, and (v) the gains (and
plus the losses) from non-recurring

6



--------------------------------------------------------------------------------



 



items, as determined in good faith by Borrower, for such period, all of the
foregoing without duplication. In each case, amounts shall be reasonably
determined by Borrower in accordance with GAAP, except to the extent that GAAP
by its terms shall not apply with respect to the determination of non-cash and
non-recurring items and except that such net earnings (loss) shall only include
Borrower’s Share of such net earnings (loss) attributable to Consolidated
Subsidiaries and shall include, without duplication, Borrower’s Share of the net
earnings (loss), inclusive of the net incremental gains (losses) on sales of
condominium units, and exclusive of net derivative gains (losses) and gains
(losses) on the dispositions of depreciable Properties, Raw Land and other
non-depreciated Properties, as well as from debt restructurings or write-ups or
forgiveness of indebtedness, and costs and expenses incurred during such period
with respect to acquisitions or mergers consummated during such period, of any
Investment Affiliate before deduction (including amounts reported in
discontinued operations) for (i) depreciation and amortization expense and other
non-cash items of such Investment Affiliate as determined in good faith by
Borrower for such period, (ii) Interest Expense of such Investment Affiliate for
such period, (iii) Taxes of such Investment Affiliate for such period, (iv) the
gains (and plus the losses) from extraordinary items of such Investment
Affiliate, and (v) the gains (and plus the losses) from non-recurring items of
such Investment Affiliate as determined in good faith by Borrower for such
period.
          “Consolidated Subsidiary” means at any date any Person which is
consolidated with Borrower or EQR in accordance with GAAP.
          “Construction Property” means a property owned by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates on which construction of
improvements has commenced or been completed (as such completion shall be
evidenced by a temporary or permanent certificate of occupancy permitting use of
such property by the general public).
          “Construction Property Value” means the greater of (a) the EBITDA
generated by a Construction Property divided by the FMV Cap Rate (or Borrower’s
Share thereof with respect to any Construction Property owned by a Consolidated
Subsidiary or an Investment Affiliate), or (b) the undepreciated book value
(cost basis plus improvements) of a Construction Property (or Borrower’s Share
thereof with respect to any Construction Property owned by a Consolidated
Subsidiary or an Investment Affiliate). A Construction Property will be valued
as a Stabilized Property following the sixth full fiscal quarter after the
fiscal quarter in which such Construction Property was first completed.
          “Contingent Obligation” as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing partially or in whole any Non-Recourse Indebtedness, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and guarantees of non-monetary
obligations (other than guarantees of completion) which have not yet been called
on or quantified, of such Person or of any other Person. The amount of any
Contingent Obligation described in clause (ii) shall be deemed to be (a) with
respect to a guaranty of interest or interest and principal, or operating income
guaranty, the Net Present Value of the sum of all payments required to be made
thereunder (which in the

7



--------------------------------------------------------------------------------



 



case of an operating income guaranty shall be deemed to be equal to the debt
service for the note secured thereby), calculated at the Applicable Interest
Rate, through (I) in the case of an interest or interest and principal guaranty,
the stated date of maturity of the obligation (and commencing on the date
interest could first be payable thereunder), or (II) in the case of an operating
income guaranty, the date through which such guaranty will remain in effect, and
(b) with respect to all guarantees not covered by the preceding clause (a), an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as recorded on the balance sheet and
on the footnotes to the most recent financial statements of Borrower required to
be delivered pursuant to Section 4.4 hereof. Notwithstanding anything contained
herein to the contrary, guarantees of completion shall not be deemed to be
Contingent Obligations unless and until a claim for payment or performance has
been made thereunder, at which time any such guaranty of completion shall be
deemed to be a Contingent Obligation in an amount equal to any such claim.
Subject to the preceding sentence, (i) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is recourse, directly or indirectly to Borrower), the amount of the
guaranty shall be deemed to be 100% thereof unless and only to the extent that
such other Person has delivered Cash or Cash Equivalents to secure all or any
part of such Person’s guaranteed obligations and (ii) in the case of a guaranty
(whether or not joint and several) of an obligation otherwise constituting
Indebtedness of such Person, the amount of such guaranty shall be deemed to be
only that amount in excess of the amount of the obligation constituting
Indebtedness of such Person. Notwithstanding anything contained herein to the
contrary, (xx) “Contingent Obligations” shall be deemed not to include
guarantees of Unused Commitments or of construction loans to the extent the same
have not been drawn, and (yy) the aggregate amount of all Contingent Obligations
of any Consolidated Subsidiary or Investment Affiliate (except to the extent
that any such Contingent Obligation is recourse to the Borrower or EQR) which
would otherwise exceed the total capital contributions of the Borrower and EQR
to such entity, together with the amount of any unfunded obligations of the
Borrower or EQR to make such additional equity contributions to such entity that
could be legally enforced by a creditor of such entity shall be deemed to be
equal to the amount of such capital contributions and equity or loan
commitments. All matters constituting “Contingent Obligations” shall be
calculated without duplication.
          “Credit Party” means the Administrative Agent, the Fronting Bank, the
Swingline Lender or any other Bank.
          “Credit Rating” means the rating assigned by the Rating Agencies to
Borrower’s senior unsecured long term indebtedness.
          “Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.
          “Debt Restructuring” means a restatement of, or material change in,
the amortization or other financial terms of any Indebtedness of EQR, the
Borrower or any Consolidated Subsidiary or Investment Affiliate.

8



--------------------------------------------------------------------------------



 



          “Debt Service” means, for any period, Interest Expense for such period
plus scheduled principal amortization (excluding any individual scheduled
principal payment which exceeds 25% of the original principal amount of an
issuance of Indebtedness) for such period on all Indebtedness of Borrower or EQR
(excluding Indebtedness of any Consolidated Subsidiary or Investment Affiliate),
on a consolidated basis, plus Borrower’s Share of scheduled principal
amortization for such period on all Indebtedness of all Consolidated
Subsidiaries and Investment Affiliates for which there is no recourse to EQR or
Borrower (or any Property thereof), plus, without duplication, EQR’s and
Borrower’s actual or potential liability for principal amortization (excluding
any individual scheduled principal payment which exceeds 25% of the original
principal amount of an issuance of Indebtedness) for such period on all
Indebtedness of all Consolidated Subsidiaries and Investment Affiliates that is
recourse to EQR or Borrower (or any Property thereof).
          “Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.
          “Default Rate” has the meaning set forth in Section 2.7(d).
          “Defaulting Lender” means any Bank that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, or (ii) fund any portion of its participations in Letters
of Credit or Swingline Loans, (b) has failed, within five (5) Business Days of
the date on which demand for payment is made to pay over to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clauses
(a)(i) and (ii) above, such Bank notifies the Administrative Agent in writing
that such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (c) has notified the
Borrower or any Credit Party in writing that it does not intend to comply with
any of its funding obligations under this Agreement (unless such writing
indicates that such position is based on such Bank’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied),
(d) has failed, within three (3) Business Days after request by a Credit Party,
acting in good faith and based on a reasonable belief that such Person will fail
to comply with its funding obligations, to provide a confirmation in writing
from such Bank that it will comply with its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans under this Agreement, provided that such Bank shall cease to be a
Defaulting Lender pursuant to this clause (d) upon such Credit Party’s receipt
of such confirmation, or (e) has or has a direct or indirect parent company that
has become the subject of a Bankruptcy Event.
          “Designated Lender” means a special purpose corporation that (i) shall
have become a party to this Agreement pursuant to Section 9.6(d), and (ii) is
not otherwise a Bank.
          “Designated Lender Notes” means promissory notes of the Borrower,
substantially in the form of Exhibit A-1 hereto, evidencing the obligation of
the Borrower to repay Money Market Loans made by Designated Lenders, and
“Designated Lender Note” means any one of such promissory notes issued under
Section 9.6(d) hereof.
          “Designating Lender” shall have the meaning set forth in
Section 9.6(d) hereof.

9



--------------------------------------------------------------------------------



 



          “Designation Agreement” means a designation agreement in substantially
the form of Exhibit G attached hereto, entered into by a Bank and a Designated
Lender and accepted by the Administrative Agent.
          “Development Activity” means (a) the development or redevelopment and
construction of one or more apartment buildings by the Borrower or any of its
Subsidiaries, (b) the financing by the Borrower, EQR or any Subsidiaries or
Investment Affiliates of either or both of any such development or construction
or (c) the incurrence by the Borrower, EQR or any Subsidiaries or Investment
Affiliates of either or both of any Contingent Obligations in connection with
such development or construction (other than purchase contracts for Real
Property Assets which are not payable until completion of development or
construction), valued at the cost of such projects under development and
construction in the case of assets owned by the Borrower or EQR, or the
Borrower’s Share of the cost of such projects under development and construction
in the case of assets owned by Consolidated Subsidiaries or Investment
Affiliates.
          “Documentation Agents” means SUNTRUST BANK, U.S. BANK NATIONAL
ASSOCIATION, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in their capacities as
Documentation Agents hereunder, and their permitted successors in such capacity
in accordance with the terms of this Agreement.
          “Dollar Commitment” means with respect to each Bank, the amount set
forth under the name of such Bank on the signature pages hereof as its
commitment for Loans and Letters of Credit in Dollars (and, for each Bank which
is an Assignee, the amount set forth in the Transfer Supplement entered into
pursuant to Section 9.6(c) as the Assignee’s Dollar Commitment), as such amount
may be reduced from time to time pursuant to Section 2.11(e) or in connection
with an assignment to an Assignee, and as such amount may be increased in
connection with an assignment from an Assignor. The initial aggregate amount of
the Banks’ Dollar Commitments is $1,000,000,000.
          “Dollar Equivalent Amount” means, at any time, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the Fronting Bank, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent revaluation date pursuant to Section 2.20) for the purchase of
Dollars with such Alternate Currency.
          “Dollar Sublimit” means, an amount of Loans and Letters of Credit
denominated in Dollars equal to One Billion Dollars ($1,000,000,000), as the
same may be decreased in accordance with the provisions of this Agreement.
          “Dollars” and “$” mean the lawful money of the United States.
          “Domestic Lending Office” means, as to each Bank, its office located
at its address in the United States set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its Domestic
Lending Office) or such other office as such Bank

10



--------------------------------------------------------------------------------



 



may hereafter designate as its Domestic Lending Office by notice to the Borrower
and the Administrative Agent.
          “Down REIT” means a limited liability company, corporation or limited
partnership in which the only interest in such limited liability company,
corporation or partnership not owned (directly or indirectly) by Borrower shall
be preference interests or preference units, respectively, and which limited
liability company, corporation or limited partnership, as the case may be
(collectively, a “Down REIT Guarantor”), has executed and delivered to the
Administrative Agent, on behalf of the Banks, (i) a Guaranty of Payment in the
form attached hereto as Exhibit H (a “Down REIT Guaranty”), (ii) all documents
reasonably requested by the Administrative Agent relating to the existence of
such Down REIT Guarantor, and the authority for and validity of such Down REIT
Guaranty, including, without limitation, the organizational documents of such
Down REIT Guarantor, modified or supplemented prior to the date of such Down
REIT Guaranty, each certified to be true, correct and complete by such Down REIT
Guarantor, not more than ten (10) days prior to the date of such Down REIT
Guaranty, together with a good standing certificate from the Secretary of State
(or the equivalent thereof) of the State of formation of such Down REIT
Guarantor, to be dated not more than ten (10) days prior to the date of such
Down REIT Guaranty, as well as authorizing resolutions in respect of such Down
REIT Guaranty, and (iii) an opinion of counsel with respect to such Down REIT
Guarantor and Down REIT Guaranty, in form and substance reasonably acceptable to
the Administrative Agent, with respect to due organization, existence, good
standing and authority, and validity and enforceability of such Down REIT
Guaranty. In addition, for purposes of this definition, a Down REIT Guaranty
shall not be deemed to constitute Unsecured Debt of the applicable Down REIT
Guarantor.
          “Down REIT Guarantor” shall have the meaning set forth in the
definition of Down REIT.
          “Down REIT Guaranty” shall have the meaning set forth in the
definition of Down REIT.
          “Down REIT Guaranty Proceeds” shall have the meaning set forth in
Section 9.18(a) hereof.
          “EBITDA” means, for any twelve (12) month period, net earnings (loss),
exclusive of net derivative gains (losses) and gains (losses) on the
dispositions of Properties, as well as from debt restructurings or write-ups or
forgiveness of indebtedness, and costs and expenses incurred during such period
with respect to acquisitions or mergers consummated during such period, before
deduction (including amounts reported in discontinued operations) for
(i) depreciation and amortization expense and other non-cash items as determined
in good faith by Borrower for such period, (ii) Interest Expense for such
period, (iii) Taxes for such period, (iv) the gains (and plus the losses) from
extraordinary items, and (v) the gains (and plus the losses) from non-recurring
items, as determined in good faith by Borrower, all of the foregoing without
duplication. In each case, amounts shall be reasonably determined by Borrower in
accordance with GAAP, except to the extent that GAAP by its terms shall not
apply with respect to the determination of non-cash and non-recurring items.
EBITDA shall not be deemed to include corporate level general and administrative
expenses and other corporate expenses, such as land

11



--------------------------------------------------------------------------------



 



holding costs, employee and trustee stock and stock option expenses and pursuit
costs write-offs, all as determined in good faith by Borrower.
          “Effective Date” means the date this Agreement becomes effective in
accordance with Section 9.9.
          “Eligible Liabilities” has the meaning set forth in Schedule 1.1
attached hereto.
          “Environmental Affiliate” means any partnership, joint venture, trust
or corporation in which an equity interest is owned by the Borrower and/or EQR,
either directly or indirectly, and, as a result of the ownership of such equity
interest, the Borrower and/or EQR may have recourse liability for Environmental
Claims against such partnership, joint venture or corporation (or the property
thereof).
          “Environmental Approvals” means any permit, license, approval, ruling,
variance, exemption or other authorization required under applicable
Environmental Laws.
          “Environmental Claim” means, with respect to any Person, any notice,
claim, demand or similar communication (written or oral) by any other Person
alleging potential liability of such Person for investigatory costs, cleanup
costs, governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect.
          “Environmental Laws” means any and all federal, state, and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or emissions, discharges or releases
of Materials of Environmental Concern into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern or the
clean up or other remediation thereof.
          “EQR” means Equity Residential, a Maryland real estate investment
trust, the sole general partner of the Borrower.
          “EQR Guaranty” means the Guaranty of Payment, dated as of the date
hereof, executed by EQR in favor of Administrative Agent and the Banks.
          “EQR 2010 Form 10-K” means EQR’s annual report on Form 10-K for 2010,
as filed with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended.

12



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
          “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Code.
          “Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.
          “Euro-Dollar Business Day” means any Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
          “Euro-Dollar Lending Office” means, as to each Bank, its office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Bank as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Administrative Agent.
          “Euro-Dollar Loan” means a Committed Loan made or to be made by a Bank
as a Euro-Dollar Loan in accordance with the applicable Notice of Borrowing or
Notice of Interest Rate Election.
          “Euro-Dollar Rate” means, for any applicable Interest Period for any
Euro-Dollar Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar or the applicable Alternate Currency, as the case may be, deposits (for
delivery on the first day of such Interest Period) with a term equivalent such
Interest Period. If such rate is not available at such time for any reason, the
“Euro-Dollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Euro-Dollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
          “Euro-Dollar Reserve Percentage” means, with respect to any applicable
Interest Period, for any day that percentage (expressed as a decimal) which is
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including basic, supplemental, emergency, special and marginal
reserves) generally applicable to financial institutions regulated by the
Federal Reserve Board comparable in size and type to the Person serving as the
Administrative Agent under Regulation D of the Federal Reserve Board, in respect
of “Eurocurrency liabilities”, or under any similar or successor regulation with
respect to Eurocurrency liabilities or

13



--------------------------------------------------------------------------------



 



Eurocurrency funding (or in respect of any other category of liabilities which
include deposits by reference to which the interest rate on Euro-Dollar Loans is
determined), whether or not the Person serving as the Administrative Agent has
any Euro-Currency liabilities or such requirement otherwise in fact applies to
the Person serving as the Administrative Agent. The Euro-Dollar Rate shall be
adjusted automatically as of the effective date of each change in the
Euro-Dollar Reserve Percentage.
          “Event of Default” has the meaning set forth in Section 6.1.
          “Existing Revolving Credit Agreement” has the meaning set forth in
Section 3.1(e).
          “Extension Date” has the meaning set forth in Section 2.9(b).
          “Extension Fee” has the meaning set forth in Section 2.8(d).
          “Extension Notice” has the meaning set forth in Section 2.9(b).
          “Facility Fee” has the meaning set forth in Section 2.8(a).
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System as constituted from time to time.
          “Fees Rule” has the meaning set forth in Schedule 1.1 attached hereto.
          “Financing Partnership” means any Subsidiary which is wholly-owned,
directly or indirectly, by Borrower or by Borrower and EQR.
          “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
          “Fiscal Year” means the fiscal year of Borrower and EQR which shall be
the twelve (12) month period ending on the last day of December in each year.
          “Fixed Charges” for any twelve (12) month period means (without
duplication) the sum of (i) Debt Service for such period, (ii) the product of
the average number of apartment units owned (directly or beneficially) by
Borrower, EQR, or any wholly-owned Subsidiary of either or both during such
period and the Capital Reserve for such period, (iii) Borrower’s Share

14



--------------------------------------------------------------------------------



 



of the aggregate sum of the product of the average number of apartment units
owned (directly or beneficially) by each Consolidated Subsidiary (other than
wholly-owned Subsidiaries of Borrower and/or EQR) and Investment Affiliate
during such period and the Capital Reserve for such period, (iv) dividends on
preferred units payable by Borrower during such period, and (v) distributions
made by the Borrower during such period to EQR for the purpose of paying
dividends on preferred shares in EQR.
          “Fixed Rate Borrowing” has the meaning set forth in Section 1.3.
          “Fixed Rate Indebtedness” means all Indebtedness which accrues
interest at a fixed rate.
          “Floating Rate Indebtedness” means all Indebtedness which is not Fixed
Rate Indebtedness and which is not a Contingent Obligation or an Unused
Commitment.
          “FMV Cap Rate” means 6.50%.
          “Fronting Bank” shall mean, with respect to any Letter of Credit, as
applicable, Bank of America, N.A., JPMorgan Chase Bank, N.A., or such other Bank
which has notified the Administrative Agent that it is willing to be a Fronting
Bank and which is designated by Borrower in its Notice of Borrowing as the Bank
which shall issue a Letter of Credit with respect to such Notice of Borrowing.
          “GAAP” means generally accepted accounting principles recognized as
such in codification by the Financial Accounting Standards Board or in such
other statements by such other entity as may be approved by a significant
segment of the accounting profession, which are applicable to the circumstances
as of the date of determination; provided, however, that with respect to the
financial covenants, including the related definitions, only Borrower’s Share of
any income, expense, assets and liabilities of any Consolidated Subsidiary or
Investment Affiliate shall be taken into account.
          “Governmental Acts” has the meaning set forth in Section 2.16(g).
          “Governmental Authority” means any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
          “Gross Asset Value” means, (i) the Stabilized Property Value, plus
(ii) the Non-Stabilized Property Value, plus (iii) the value of any Cash or Cash
Equivalents (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower or EQR) owned by Borrower, EQR or any
wholly-owned Subsidiary of either, plus (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower, EQR or their wholly-owned
Consolidated Subsidiaries, plus (v) Borrower’s Share of the value of any Cash or
Cash Equivalents (including Cash or Cash Equivalents held in restricted
Section 1031 accounts under the control of a non-wholly owned Consolidated
Subsidiary or by an Investment Affiliate) owned by any such Consolidated
Subsidiary or Investment Affiliate, plus (vi) Borrower’s Share of the
undepreciated book value, determined in accordance with GAAP, of readily
marketable

15



--------------------------------------------------------------------------------



 



Securities and Investment Mortgages owned by any non-wholly owned Consolidated
Subsidiary or Investment Affiliate.
          “Group of Loans” means, at any time, a group of Loans consisting of
(i) all Committed Loans which are Base Rate Loans at such time, or (ii) all
Euro-Dollar Loans having the same Interest Period at such time; provided that,
if a Committed Loan of any particular Bank is converted to or made as a Base
Rate Loan pursuant to Section 8.2 or 8.5, such Loan shall be included in the
same Group or Groups of Loans from time to time as it would have been in if it
had not been so converted or made.
          “Increase Option” has the meaning set forth in Section 2.1(b).
          “Indebtedness”, as applied to any Person (and without duplication),
means (a) all indebtedness, obligations or other liabilities of such Person for
borrowed money, (b) all indebtedness, obligations or other liabilities of such
Person evidenced by Securities or other similar instruments, (c) all
reimbursement obligations, contingent or otherwise, of such Person with respect
to letters of credit actually issued for such Person’s account or upon such
Person’s application, (d) all obligations of such Person to pay the deferred and
unpaid purchase price of Property except (i) any such deferred and unpaid
purchase price that constitutes an accrued expense or trade payable, and
(ii) any deferred and unpaid purchase price under a contract which, in
accordance with GAAP would not be included as a liability on the liability side
of the balance sheet of such Person, (e) all obligations in respect of Capital
Leases (including ground leases) of such Person, (f) all indebtedness,
obligations or other liabilities of such Person or others secured by a Lien on
any asset of such Person, whether or not such indebtedness, obligations or
liabilities are assumed by, or are a personal liability of such Person, in the
case of items of Indebtedness incurred under clauses (a), (b), (c) and (d) to
the extent that any such items (other than letters of credit), in accordance
with GAAP, would be included as liabilities on the liability side of the balance
sheet of such Person, exclusive, however, of all accounts payable, accrued
interest and expenses, prepaid rents, security deposits, tax liabilities and
dividends and distributions declared but not yet paid. Indebtedness also
includes, to the extent not otherwise included, any obligation of Borrower or
EQR, as well as Borrower’s Share of any obligation of any Consolidated
Subsidiary or Investment Affiliate, to be liable for, or to pay as obligor,
guarantor or otherwise (other than for purposes of collection in the ordinary
course of business), Indebtedness of another Person (other than Borrower, EQR, a
Consolidated Subsidiary or an Investment Affiliate). Indebtedness shall not
include any Intracompany Indebtedness. “Intracompany Indebtedness” means
indebtedness whose obligor is Borrower, EQR, any Consolidated Subsidiary or any
Investment Affiliate and whose obligee is Borrower, EQR or any wholly-owned
Consolidated Subsidiary.
          “Indemnitee” has the meaning set forth in Section 9.3(b).
          “Interest Expense” means, for any period and without duplication,
total interest expense, whether paid, accrued or capitalized (excluding the
interest component of Capital Leases, as well as interest expense covered by an
interest reserve established under a loan facility, as well as any interest
expense under any construction loan or construction activity that under GAAP is
required to be capitalized) of Borrower or EQR (excluding nonrecurring
prepayment premiums or penalties and any such interest expense accrued or
capitalized on Indebtedness of

16



--------------------------------------------------------------------------------



 



any Consolidated Subsidiary or Investment Affiliate), including without
limitation all commissions, discounts and other fees and charges owed with
respect to drawn letters of credit, amortized costs of Interest Rate Contracts
incurred on or after the Closing Date and the Facility Fees payable to the Banks
in accordance with Section 2.8, plus Borrower’s Share of accrued or paid
interest with respect to any Indebtedness of Consolidated Subsidiaries or
Investment Affiliates for which there is no recourse to EQR or Borrower, plus,
without duplication, EQR’s and Borrower’s actual or potential liability for
accrued, paid or capitalized interest (excluding nonrecurring prepayment
premiums or penalties and the interest component of Capital Leases, as well as
excluding interest expense covered by an interest reserve established under a
loan facility, as well as any interest expense under any construction loan or
construction activity that under GAAP is required to be capitalized) with
respect to Indebtedness of Consolidated Subsidiaries or Investment Affiliates
that is recourse to EQR or Borrower, calculated for all Fixed Rate Indebtedness
at the actual interest rate in effect with respect to all Indebtedness
outstanding as of the last day of such period and, in the case of all Floating
Rate Indebtedness, the actual rate of interest in effect with respect to such
Floating Rate Indebtedness outstanding for the period during which no Interest
Rate Contract is in effect, and, during the period that an Interest Rate
Contract is in effect with respect to such Floating Rate Indebtedness, the
strike rate payable under such Interest Rate Contract if lower than the actual
rate of interest. Interest expense shall be determined including any non-cash
portion of interest expense attributable to convertible Indebtedness under ASC
470-20.
          “Interest Period” means:
     (1) with respect to each Euro-Dollar Borrowing, the period commencing on
the date of such Borrowing specified in the Notice of Borrowing or on the date
specified in the applicable Notice of Interest Rate Election and ending 1, 2, 3
or 6 months thereafter (or such shorter period, but in no event less than
7 days, as Borrower may request, subject to the approval of the Administrative
Agent), as the Borrower may elect in the applicable Notice of Borrowing or
Notice of Interest Rate Election; provided that:
     (a) any such Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;
     (b) any such Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and
     (c) any such Interest Period which would otherwise end after the Maturity
Date shall end on the Maturity Date.
     (2) Intentionally Omitted.

17



--------------------------------------------------------------------------------



 



     (3) with respect to each Money Market LIBOR Loan, the period commencing on
the date of borrowing specified in the applicable Money Market Quote Request and
ending such number of months thereafter (or for a period of less than one month
but in no event less than seven (7) days) as the Borrower may elect in
accordance with Section 2.3; provided that:
     (a) any such Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;
     (b) any such Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and
     (c) any such Interest Period which would otherwise end after the Maturity
Date shall end on the Maturity Date.
     (4) with respect to each Money Market Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Money Market
Quote Request and ending such number of days thereafter (but not less than seven
(7) days, or more than 180 days) as the Borrower may elect in accordance with
Section 2.3; provided that:
     (a) any such Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day; and
     (b) any such Interest Period which would otherwise end after the Maturity
Date shall end on the Maturity Date.
          “Interest Rate Contracts” means, collectively, interest rate swap,
collar, cap or similar agreements providing interest rate protection.
          “Investment Affiliate” means any Person in whom EQR or Borrower holds
an equity interest, directly or indirectly, other than Consolidated
Subsidiaries, Military Housing Affiliates and Securities and other passive
interests.
          “Investment Grade Rating” means a rating for a Person’s senior
long-term unsecured debt, or if no such rating has been issued, a “shadow”
rating, of BBB- or better from S&P or Fitch, or a rating or “shadow” rating of
Baa3 or better from Moody’s. Any such “shadow” rating shall be evidenced by a
letter from the applicable Rating Agency or by such other evidence as may be
reasonably acceptable to the Administrative Agent (as to any such other
evidence, the Administrative Agent shall present the same to, and discuss the
same with, the Banks).

18



--------------------------------------------------------------------------------



 



          “Investment Mortgages” means mortgages securing indebtedness directly
or indirectly owed to Borrower, EQR or Subsidiaries of either or both, including
certificates of interest in real estate mortgage investment conduits.
          “Invitation for Money Market Quotes” has the meaning set forth in
Section 2.3(c).
          “Joint Lead Arrangers” means J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, and Wells Fargo Securities, LLC.
          “Joint Venture Parent” means Borrower , EQR or one or more Financing
Partnerships of Borrower which directly owns any interest in a Joint Venture
Subsidiary.
          “Joint Venture Subsidiary” means any entity (other than a Financing
Partnership) in which (i) a Joint Venture Parent owns at least 20% of the
economic interests and (ii) the sale or financing of any Property owned by such
Joint Venture Subsidiary is substantially controlled by a Joint Venture Parent,
subject to customary provisions set forth in the organizational documents of
such Joint Venture Subsidiary with respect to refinancings or rights of first
refusal granted to other members of such Joint Venture Subsidiary. For purposes
of the preceding sentence, the sale or financing of a Property owned by a Joint
Venture Subsidiary shall be deemed to be substantially controlled by a Joint
Venture Parent if such Joint Venture Parent has the ability to exercise a
buy-sell right in the event of a disagreement regarding the sale or financing of
such Property. In addition, the relationship of a Joint Venture Parent as a
tenant in common in any asset with other tenants in common in the same asset
shall be treated as if such relationship were a general partnership for purposes
of this definition. For purposes of the definition of Unencumbered Asset Value,
a Joint Venture Subsidiary shall be deemed to include any entity (other than a
Financing Partnership) in which a Qualified Joint Venture Partner owns the
balance of the interests.
          “LC Exposure” has the meaning set forth in Section 9.16(c).
          “Letter(s) of Credit” has the meaning provided in Section 2.2(b).
          “Letter of Credit Collateral” has the meaning provided in Section 6.4.
          “Letter of Credit Collateral Account” has the meaning provided in
Section 6.4.
          “Letter of Credit Documents” has the meaning provided in Section 2.17.
          “Letter of Credit Usage” means at any time the sum of (i) the
aggregate maximum Dollar Equivalent Amount available to be drawn under the
Letters of Credit then outstanding, assuming compliance with all requirements
for drawing referred to therein, and (ii) the aggregate Dollar Equivalent Amount
of the Borrower’s unpaid obligations under this Agreement in respect of the
Letters of Credit.
          “LIBOR Auction” means a solicitation of Money Market Quotes setting
forth Money Market Margins based on the Euro-Dollar Rate pursuant to
Section 2.3.

19



--------------------------------------------------------------------------------



 



          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest in respect of such asset. For the purposes of this Agreement,
the Borrower, EQR or any Subsidiary of either or both shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
          “Loan” means a Base Rate Loan, a Euro-Dollar Loan, a Money Market Loan
or a Swingline Loan and “Loans” means Base Rate Loans, Euro-Dollar Loans, Money
Market Loans or Swingline Loans or any combination of the foregoing.
          “Loan Documents” means this Agreement, the Notes, the EQR Guaranty,
each Qualified Borrower Guaranty, the Letter(s) of Credit, the Letter of Credit
Documents and any Down REIT Guaranty.
          “Mandatory Cost” has the meaning set forth in Schedule 1.1 attached
hereto.
          “Margin Stock” shall have the meaning provided such term in
Regulation U.
          “Material Adverse Effect” means an effect resulting from any
circumstance or event or series of circumstances or events, of whatever nature
(but excluding general economic conditions), which does or could reasonably be
expected to, materially and adversely, (i) impair the ability of the Borrower
and/or EQR and their Consolidated Subsidiaries, taken as a whole, to perform
their respective obligations under the Loan Documents or (ii) impair the ability
of Administrative Agent or the Banks to enforce the Loan Documents.
          “Material Plan” means at any time a Plan or Plans having aggregate
Unfunded Liabilities in excess of $5,000,000.
          “Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.
          “Maturity Date” shall mean the date when all of the Obligations
hereunder shall be due and payable which shall be July 13, 2014, unless
accelerated pursuant to the terms hereof or extended pursuant to Section 2.9(b)
hereof.
          “Military Housing” shall mean projects, the primary purpose of which
is the acquisition, development, construction, maintenance and operation of
military family housing and military unaccompanied housing on or near military
installations of the United States of America in collaboration with the United
States of America.
          “Military Housing Affiliates” shall mean any Consolidated Subsidiary
or Investment Affiliate of the Borrower or EQR which only has an investment in
Military Housing.
          “Money Market Absolute Rate” has the meaning set forth in Section 2.3.

20



--------------------------------------------------------------------------------



 



          “Money Market Absolute Rate Loan” means a loan made or to be made by a
Bank pursuant to an Absolute Rate Auction.
          “Money Market Borrowing” has the meaning set forth in Section 1.3.
          “Money Market Lending Office” means, as to each Bank, its Domestic
Lending Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.
          “Money Market LIBOR Loan” means a loan made or to be made by a Bank
pursuant to a LIBOR Auction (including such a loan bearing interest at the Base
Rate pursuant to Article VIII).
          “Money Market Loan” means a Money Market LIBOR Loan or a Money Market
Absolute Rate Loan.
          “Money Market Margin” has the meaning set forth in Section 2.3(d)(2).
          “Money Market Quote” means an offer by a Bank to make a Money Market
Loan in accordance with Section 2.3.
          “Money Market Quote Request” shall have the meaning set forth in
Section 2.3(b).
          “Moody’s” means Moody’s Investors Service, Inc. or any successor
thereto.
          “Multiemployer Plan” means at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has within the preceding five plan years made contributions, including for
these purposes any Person which ceased to be a member of the ERISA Group during
such five year period.
          “Multifamily Residential Property Mortgages” means Investment
Mortgages issued by any Person engaged primarily in the business of developing,
owning, and managing multifamily residential property.
          “Multifamily Residential Property Partnership Interests” means
partnership or joint venture interests, or common or preferred stock, or
membership, trust or other equity interests issued by any Person engaged
primarily in the business of developing, owning, and managing multifamily
residential property, but excluding Securities.
          “Negative Pledge” means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to

21



--------------------------------------------------------------------------------



 



secure any or all of the Obligations; provided, however, that such term shall
not include (a) any covenant, condition or restriction contained in any ground
lease from a Governmental Authority, or (b) any financial covenant (such as a
limitation on secured indebtedness) given for the benefit of any Person that may
be violated by the granting of any Lien on any Property to secure any or all of
the Obligations.
          “Net Income” means, for any period, the net earnings (or loss) after
Taxes of the Borrower, on a consolidated basis, for such period calculated in
conformity with GAAP.
          “Net Present Value” shall mean, as to a specified or ascertainable
dollar amount, the present value, as of the date of calculation of any such
amount, using a discount rate equal to the Base Rate in effect as of the date of
such calculation.
          “Non-Multifamily Residential Property” means Property which is not
(i) used for lease, operation or use as a multifamily residential property,
(ii) Unimproved Assets or Raw Land, (iii) Securities, (iv) Multifamily
Residential Property Mortgages, or (v) Multifamily Residential Property
Partnership Interests.
          “Non-Recourse Indebtedness” means Indebtedness with respect to which
recourse for payment is limited to (i) specific assets related to a particular
Property or group of Properties encumbered by a Lien securing such Indebtedness
or (ii) any Subsidiary or Investment Affiliate (provided that if a Subsidiary or
Investment Affiliate is a partnership, there is no recourse to Borrower or EQR
as a general partner of such partnership); provided, however, that personal
recourse of Borrower or EQR for any such Indebtedness for Customary Non-Recourse
Carve-Outs in non-recourse financing of real estate shall not, by itself,
prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.
          “Non-Stabilized Property” means any Property owned or leased by
Borrower, EQR, a Consolidated Subsidiary or an Investment Affiliate that is not
a Stabilized Property.
          “Non-Stabilized Property Value” means, the sum of (i) the aggregate
Acquisition Property Value, (ii) the aggregate Construction Property Value,
(iii) the aggregate Redevelopment Property Value, (iv) the aggregate Condo
Property Value, (v) the aggregate value of any Acquisition Property that was
classified as a “Non-Stabilized Property” as of March 31, 2011, valued for a
period of six fiscal quarters at the greater of (1) the Property EBITDA divided
by FMV Cap Rate (or Borrower’s Share thereof with respect to any such
Non-Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate), and (2) undepreciated book value (cost basis plus improvements) (or
Borrower’s Share thereof with respect to any such Non-Stabilized Property owned
by a Consolidated Subsidiary or an Investment Affiliate) and thereafter shall be
valued as a Stabilized Property, and (vi) with respect to Raw Land or any other
Non-Stabilized Property (other than the Non-Stabilized Properties described
under clauses (i) through (v)), the aggregate undepreciated book value (cost
basis plus improvements), determined in accordance with GAAP of such
Non-Stabilized Property (or Borrower’s Share thereof with respect to any
Non-Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate). All such Acquisition Properties described under clause (v) shall be
valued as a Stabilized Property following the sixth full fiscal quarter after
the date of this Agreement.

22



--------------------------------------------------------------------------------



 



          “Notes” means promissory notes of the Borrower or any Qualified
Borrower, substantially in the form of Exhibits A-1, A-2 and A-3 hereto,
evidencing the obligation of the Borrower or any Qualified Borrower to repay the
Loans, and “Note” means any one of such promissory notes issued hereunder.
          “Notice of Borrowing” means a notice substantially in the form of
Exhibit C attached hereto and made a part hereof.
          “Notice of Interest Rate Election” has the meaning set forth in
Section 2.6.
          “Obligations” means all obligations, liabilities, indemnity
obligations and Indebtedness of every nature of the Borrower, from time to time
owing to Administrative Agent or any Bank under or in connection with this
Agreement or any other Loan Document.
          “Parent” means, with respect to any Bank, any Person controlling such
Bank.
          “Participant” has the meaning set forth in Section 9.6(b).
          “Participating Member State” has the meaning set forth in Schedule 1.1
attached hereto.
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Period Fraction” means, with respect to any period of time, a
fraction, the numerator of which is the actual number of days in such period,
and the denominator of which is three hundred and sixty (360).
          “Permitted Holdings” means Development Activity, Raw Land, Securities,
Non-Multifamily Residential Property, Investment Mortgages, and Investment
Affiliates.
          “Permitted Liens” means:
     (a) Liens for Taxes, assessments or other governmental charges not yet due
and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;
     (b) statutory liens of carriers, warehousemen, mechanics, materialmen and
other similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;
     (c) deposits made in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;

23



--------------------------------------------------------------------------------



 



     (d) utility deposits and other deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;
     (f) easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to the owner’s title
insurance policies, except in connection with any Indebtedness, for any of the
Real Property Assets, so long as the foregoing do not interfere in any material
respect with the use or ordinary conduct of the business of the owner and do not
diminish in any material respect the value of the Property to which it is
attached or for which it is listed;
     (g) Liens and judgments (i) which have been or will be bonded (and the Lien
thereby removed other than on any cash or securities serving as security for
such bond) or released of record within thirty (30) days after the date such
Lien or judgment is entered or filed against EQR, Borrower, or any Subsidiary,
or (ii) which are being contested in good faith by appropriate proceedings for
review and in respect of which there shall have been secured a subsisting stay
of execution pending such appeal or proceedings;
     (h) Liens on Property of the Borrower, EQR or the Subsidiaries of either or
both (other than Qualifying Unencumbered Property) securing Indebtedness which
may be incurred or remain outstanding without resulting in an Event of Default
hereunder; and
     (i) Liens in favor of the Borrower, EQR or a Consolidated Subsidiary
against any asset of Borrower, any Consolidated Subsidiary or any Investment
Affiliate.
               “Person” means an individual, a corporation, a partnership, an
association, a trust, a limited liability company or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

24



--------------------------------------------------------------------------------



 



          “Plan” means at any time an employee pension benefit plan (other than
a Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
          “principal financial center” means, when used in reference to an
Alternate Currency, (a) in the case of British Pounds Sterling, London, England,
and (b) in the case of Euros, Frankfurt am Main, Germany.
          “Pro Rata Share” means, with respect to any Bank, as applicable, (a) a
fraction (expressed as a percentage), the numerator of which shall be the amount
of such Bank’s Dollar Commitment and the denominator of which shall be the
aggregate amount of all of the Banks’ Dollar Commitments, (b) a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Bank’s Alternate Currency Commitment and the denominator of which shall be the
aggregate amount of all of the applicable Banks’ Alternate Currency Commitments,
or (c) a fraction (expressed as a percentage), the numerator of which shall be
such Bank’s Commitment and the denominator of which shall be the aggregate
amount of all of the Banks’ Commitments, in each case as adjusted from time to
time in accordance with the provisions of this Agreement.
          “Property” means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
or leased by such Person.
          “Public Debt” shall have the meaning set forth in Section 9.18(a)
hereof.
          “Qualified Borrower” means a foreign or domestic limited partnership,
limited liability company or other business entity duly organized under the laws
of its jurisdiction of formation of which the Borrower (or a Person that is
owned and controlled by the Borrower) is the sole general partner or managing
member, the Indebtedness of which, in all cases, can be guaranteed by the
Borrower pursuant to the provisions of the Borrower’s organizational documents
pursuant to the Qualified Borrower Guaranty, and with respect to which a
Qualified Borrower Guaranty has been executed and delivered.
          “Qualified Borrower Guaranty” means a full and unconditional guaranty
of payment in the form of Exhibit I attached hereto, enforceable against
Borrower for the payment of a Qualified Borrower’s debt or obligation to the
Banks.
          “Qualified Institution” shall have the meaning set forth in
Section 9.6(c) hereof.
          “Qualified Joint Venture Partner” means (a) pension funds, insurance
companies, banks, investment banks or similar institutional entities, each with
significant experience in making investments in commercial real estate, and
(b) commercial real estate companies of similar quality and experience.
          “Qualifying Unencumbered Property” means any Property (including Raw
Land and Property with Development Activity) from time to time which is owned
directly or indirectly

25



--------------------------------------------------------------------------------



 



in fee (or ground leasehold) by Borrower, EQR, a Financing Partnership or a
Joint Venture Subsidiary, which (i) is Raw Land, Construction Property,
Redevelopment Property, Condo Property or an operating multifamily residential
property, (ii) is not subject (nor are any equity interests in such Property
that are owned directly or indirectly by Borrower or EQR subject) to a Lien
which secures Indebtedness of any Person other than Permitted Liens, (iii) is
not subject (nor are any equity interests in such Property that are owned
directly or indirectly by Borrower or EQR subject) to any Negative Pledge, and
(iv) in the case of any Property that is owned by a Subsidiary of the Borrower
or EQR, is owned by a Subsidiary that does not have any outstanding Unsecured
Debt (other than those items of Indebtedness set forth in clauses (d) or (e) of
the definition of Indebtedness, or any Contingent Obligation except for
guarantees for borrowed money). In addition, in the case of any Property that is
owned by a Subsidiary of Borrower and/or EQR, if such Subsidiary shall commence
any proceeding under any bankruptcy, insolvency or similar law, or any such
involuntary case shall be commenced against it and shall remain undismissed and
unstayed for a period of 90 days, then, simultaneously with the occurrence of
such conditions, such Property shall no longer constitute a Qualifying
Unencumbered Property. Notwithstanding the foregoing, for the purposes of this
definition, a Property shall be deemed to be wholly-owned by Borrower if such
Property shall be owned by a Down REIT or a wholly-owned Subsidiary of such Down
REIT.
          “Rating Agencies” means, collectively, S&P, Moody’s and Fitch Ratings
Inc.
          “Raw Land” means Real Property Assets upon which no material
improvements have been commenced.
          “Real Property Assets” means, as of any time, the real property assets
(including interests in participating mortgages in which the Borrower’s interest
therein is characterized as equity according to GAAP) owned directly or
indirectly by the Borrower, EQR and the Consolidated Subsidiaries of either or
both at such time.
          “Recourse Debt” shall mean Indebtedness that is not Non-Recourse
Indebtedness.
          “Redevelopment Property” means a property (other than a Condo
Property) owned by the Borrower or its Consolidated Subsidiaries or Investment
Affiliates where the existing building or other improvements or a portion
thereof are undergoing renovation and redevelopment that will either (a) disrupt
the occupancy of at least thirty percent (30%) of the square footage of such
property or (b) temporarily reduce the EBITDA attributable to such property by
more than thirty percent (30%) as compared to the immediately preceding
comparable prior period.
          “Redevelopment Property Value” means the greater of (a) the EBITDA
generated by a Redevelopment Property for the quarter immediately prior to the
commencement of the redevelopment divided by the FMV Cap Rate (or Borrower’s
Share thereof with respect to any Redevelopment Property owned by a Consolidated
Subsidiary or an Investment Affiliate), and (b) the undepreciated book value
(cost basis plus improvements) of such Redevelopment Property (or Borrower’s
Share thereof with respect to any Redevelopment Property owned by a Consolidated
Subsidiary or an Investment Affiliate). A Redevelopment Property shall be valued

26



--------------------------------------------------------------------------------



 



as a Stabilized Property following the sixth full fiscal quarter after the
fiscal quarter in which substantial completion of the redevelopment occurred.
          “Regulation U” means Regulation U of the Federal Reserve Board, as in
effect from time to time.
          “Required Banks” means at any time Banks having at least 51% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding Notes evidencing at least 51% of the aggregate unpaid
principal amount of the Loans (provided, that in the case of Swingline Loans,
the amount of each Bank’s funded participation interest in such Swingline Loans
shall be considered for purposes hereof as if it were a direct loan and not a
participation interest, and the aggregate amount of Swingline Loans owing to the
Swingline Lender shall be considered for purposes hereof as reduced by the
amount of such funded participation interests).
          “S&P” means Standard & Poor’s Ratings Services, a division of Standard
& Poor’s Financial Services LLC business, or any successor thereto.
          “Secured Debt” means Indebtedness of EQR and Borrower (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of any Indebtedness of any Consolidated Subsidiary or
Investment Affiliate, (i) the payment of which is secured by a Lien on any
Property owned or leased by EQR, Borrower, or any Consolidated Subsidiary or
Investment Affiliate of either or both, or (ii) which is unsecured Indebtedness
of any Consolidated Subsidiary or Investment Affiliate of Borrower or EQR, which
Consolidated Subsidiary or Investment Affiliate is not a guarantor of the
Obligations and which Indebtedness is not recourse to the Borrower or EQR (other
than for Customary Non-Recourse Carve-Outs), or (iii) which is Unsecured Tax
Exempt Indebtedness.
          “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, all of which shall be passive
investments.
          “Sharing Event” means (i) the occurrence of an Event of Default with
respect to the Borrower or EQR under clauses (f) or (g) of Section 6.1, or
(ii) the acceleration of the Loans pursuant to Article VI.
          “Solvent” means, with respect to any Person, that the fair saleable
value of such Person’s assets exceeds the Indebtedness of such Person.
          “Special Deposits” has the meaning set forth in Schedule 1.1 attached
hereto.
          “Spot Rate” means the rate determined by the Administrative Agent or
the Fronting Bank, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2)

27



--------------------------------------------------------------------------------



 



Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or the Fronting Bank may obtain
such spot rate from another financial institution designated by the
Administrative Agent or the Fronting Bank if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the Fronting Bank may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Alternate Currency Letter of Credit.
          “Stabilized Property” means all Properties except (i) any Acquisition
Property, Construction Property or Redevelopment Property until such Property
has become a Stabilized Property in accordance with the definitions of
Acquisition Property Value, Construction Property Value and Redevelopment
Property Value, (ii) any Property described in clause (v) of the definition of
Non-Stabilized Property Value until such Property has become a Stabilized
Property in accordance with such definition, and (iii) any Condo Property.
          “Stabilized Property Value” means the EBITDA generated by a Stabilized
Property divided by the FMV Cap Rate (or Borrower’s Share thereof with respect
to any Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate). Any Stabilized Property which generates negative EBITDA will have a
Stabilized Property Value of zero.
          “Subsidiary” means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower and/or EQR.
          “Swingline Borrowing” has the meaning set forth in Section 1.3.
          “Swingline Commitment” has the meaning set forth in Section 2.18(a).
          “Swingline Lender” means Bank of America, N.A., in its capacity as
Swingline Lender hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.
          “Swingline Loan” means a loan made or to be made by the Swingline
Lender pursuant to Section 2.18.
          “Syndication Agent” shall mean JPMorgan Chase Bank, N.A., in its
capacity as Syndication Agent hereunder, and its permitted successors in such
capacity in accordance with the terms of this Agreement.
          “Taxes” means all federal, state, local and foreign income and gross
receipts taxes.
          “Term” has the meaning set forth in Section 2.9.
          “Termination Event” shall mean (i) a “reportable event”, as such term
is described in Section 4043 of ERISA (other than a “reportable event” not
subject to the provision for 30-day notice to the PBGC), or an event described
in Section 4062(e) of ERISA, (ii) the withdrawal by

28



--------------------------------------------------------------------------------



 



any member of the ERISA Group from a Multiemployer Plan during a plan year in
which it is a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), or the incurrence of liability by any member of the ERISA Group under
Section 4064 of ERISA upon the termination of a Multiemployer Plan, (iii) the
filing of a notice of intent to terminate any Plan under Section 4041 of ERISA,
other than in a standard termination within the meaning of Section 4041 of
ERISA, or the treatment of a Plan amendment as a distress termination under
Section 4041 of ERISA, (iv) the institution by the PBGC of proceedings to
terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or cause a trustee to be appointed to administer, any Plan
or (v) any other event or condition that might reasonably constitute grounds for
the termination of, or the appointment of a trustee to administer, any Plan or
the imposition of any liability or encumbrance or Lien on the Real Property
Assets or any member of the ERISA Group under ERISA.
          “Unencumbered Asset Value” means the sum of (i) Stabilized Property
Value of all Qualifying Unencumbered Properties which are Stabilized Properties,
(ii) Non-Stabilized Property Value of all Qualifying Unencumbered Properties
which are Non-Stabilized Properties, (iii) the value of any Cash or Cash
Equivalent (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower) owned by Borrower, EQR or any
wholly-owned Subsidiary of either, and (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower, EQR or their wholly-owned
Subsidiaries not subject to any Lien, plus (v) Borrower’s Share of the value of
any Cash or Cash Equivalents (including Cash or Cash Equivalents held in
restricted Section 1031 accounts under the control of a non-wholly owned
Consolidated Subsidiary or by an Investment Affiliate) owned by any such
Consolidated Subsidiary or Investment Affiliate, plus (vi) Borrower’s Share of
the undepreciated book value, determined in accordance with GAAP, of readily
marketable Securities and Investment Mortgages owned by any non-wholly owned
Consolidated Subsidiary or Investment Affiliate, provided, however, that the
aggregate value of those items set forth in clauses (iv) and (vi) shall not
exceed thirty percent (30%) of Unencumbered Asset Value.
          “Unimproved Assets” means Real Property Assets, other than Raw Land,
upon which no material improvements have been completed which completion is
evidenced by a certificate of occupancy or its equivalent and is less than 90%
leased in the aggregate (based upon number of units).
          “United States” means the United States of America, including the
fifty states and the District of Columbia.
          “Unrestricted Cash or Cash Equivalents” means Cash and Cash
Equivalents owned by Borrower, and Borrower’s Share of any Cash and Cash
Equivalent owned by any Consolidated Subsidiary or Investment Affiliate, that
are not subject to any pledge, lien or control agreement, less (i) $35,000,000,
(ii) amounts normally and customarily set aside by Borrower for operating,
capital and interest reserves, and (iii) amounts placed with third parties as
deposits or security for contractual obligations (notwithstanding the foregoing,
however, cash up to $250,000,000 held in escrow in connection with the
completion of Code Section 1031 “like-kind” exchanges shall be deemed to be
Unrestricted Cash and Cash Equivalents for purposes hereof).

29



--------------------------------------------------------------------------------



 



          “Unsecured Debt” means Indebtedness of EQR, on a consolidated basis,
which is not Secured Debt.
          “Unused Commitments” shall mean an amount equal to all unadvanced
funds (other than unadvanced funds in connection with any construction loan)
which any third party is obligated to advance to Borrower or another Person or
otherwise pursuant to any loan document, written instrument or otherwise.
     Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Administrative Agent; provided that for purposes of references to the financial
results and information of “EQR, on a consolidated basis,” EQR shall be deemed
to own one hundred percent (100%) of the partnership interests in Borrower; and
provided further that, if the Borrower notifies the Administrative Agent that
the Borrower wishes to amend any covenant in Article V to eliminate the effect
of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Banks wish to amend
Article V for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner reasonably satisfactory to the Borrower
and the Required Banks.
     Section 1.3 Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article II on the same date, all of which Loans are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans and Swingline Loans,
have the same initial Interest Period. Borrowings are classified for purposes of
this Agreement either by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Dollar Borrowing or a Money
Market Borrowing (excluding any such Borrowing consisting of Money Market LIBOR
Loans bearing interest at the Base Rate pursuant to Article VIII), and a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans and an
“Alternate Currency Borrowing” is a Borrowing comprised of Euro-Dollar Loans
denominated in an Alternate Currency) or by reference to the provisions of
Article II under which participation therein is determined (i.e., a “Committed
Borrowing” is a Borrowing under Section 2.1 in which all Banks participate in
proportion to their Commitments, while a “Money Market Borrowing” is a Borrowing
under Section 2.3 in which a Bank’s share is determined on the basis of its bid
in accordance therewith, and a “Swingline Borrowing” is a Borrowing under
Section 2.18 in which only the Swingline Lender participates (subject to the
provisions of said Section 2.18)).
ARTICLE II
THE CREDITS
     Section 2.1 Commitments to Lend.

30



--------------------------------------------------------------------------------



 



          (a) Each Bank severally agrees, on the terms and conditions set forth
in this Agreement, (a) to make Committed Loans to the Borrower or to any
Qualified Borrower and participate in Letters of Credit issued by the Fronting
Bank on behalf of the Borrower or the Qualified Borrowers pursuant to this
Article from time to time during the term hereof in amounts such that the
aggregate principal amount of Committed Loans made by such Bank plus such Bank’s
Pro Rata Share of Swingline Loans by such Bank at any one time outstanding
together with such Bank’s Pro Rata Share of the Letter of Credit Usage shall not
exceed the Dollar Equivalent Amount of its Commitment, and (b) in furtherance
and clarification of the foregoing, as to Banks with an Alternate Currency
Commitment only, to participate in Alternate Currency Letters of Credit issued
by the Fronting Bank on behalf of Borrower or the Qualified Borrowers pursuant
to this Article and to make Euro-Dollar Loans to Borrower and to the Qualified
Borrowers denominated in any Alternate Currency (provided (i) such Alternate
Currency is readily available to such Banks and is freely transferable and
convertible to Dollars, and (ii) the Reuters Monitor Money Rates Service (or any
successor thereto) reports a London Interbank Offered Rate for such Alternate
Currency relating to the applicable Interest Period, in an aggregate principal
Dollar Equivalent Amount not to exceed such Bank’s Alternate Currency
Commitment. Each Borrowing outstanding under this Section 2.1 shall be in an
aggregate principal amount the Dollar Equivalent Amount of which is $3,000,000,
or an integral multiple of $100,000 in excess thereof (except that any such
Borrowing may be in the aggregate amount available in accordance with
Section 3.2(c), or in any amount required to reimburse the Fronting Bank for any
drawing under any Letter of Credit or to repay the Swingline Lender the amount
of any Swingline Loan) and, other than with respect to Money Market Loans and
Swingline Loans, shall be made from the several Banks ratably in proportion to
their respective Commitments. In no event shall (i) the aggregate Dollar
Equivalent Amount of Loans outstanding at any time, plus outstanding Dollar
Equivalent Amount of the Letter of Credit Usage, exceed $1,250,000,000 (the
“Facility Amount”), or (ii) the aggregate Dollar Equivalent Amount of Loans
denominated in an Alternate Currency plus the outstanding aggregate Dollar
Equivalent Amount of the Letter of Credit Usage for Alternate Currency Letters
of Credit exceed the Alternate Currency Sublimit, with, in the case of both
clauses (i) and (ii), Loans denominated in Alternate Currencies and Letter of
Credit Usage for Alternate Currency Letters of Credit being marked to market
monthly on the last Business Day of each month and immediately prior to each
Borrowing. Notwithstanding any other provision of this Agreement to the
contrary, each Borrowing denominated in Dollars shall be deemed to use the
Dollar Commitments to the extent the Dollar Sublimit would not be exceeded
thereby, and to use the Alternate Currency Commitments if such Alternate
Currency Commitments are available in the event that the Dollar Commitments
would be so exceeded. Subject to the limitations set forth herein, any amounts
repaid may be reborrowed.
          (b) Optional Increase in Commitments. At any time prior to the
Maturity Date, provided no Event of Default shall have occurred and then be
continuing, the Borrower may, if it so elects, increase the aggregate amount of
the Dollar Commitments and/or Alternate Currency Commitments (subject to proviso
(ii) in the next sentence), on either a term or a revolving basis, either by
designating an Approved Bank not theretofore a Bank to become a Bank (such
designation to be effective only with the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld) and/or by
agreeing with an existing Bank or Banks that such Bank’s Commitment (or such
Banks’ Commitments) shall be increased. Upon execution and delivery by the
Borrower and any such Bank or other financial institution of an

31



--------------------------------------------------------------------------------



 



instrument in form reasonably satisfactory to the Administrative Agent, such
existing Bank shall have a Commitment as therein set forth or such Approved Bank
shall become a Bank with a Commitment as therein set forth and all the rights
and obligations of a Bank with such a Commitment hereunder; provided that:
          (i) the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks; and
          (ii) the amount of such increase does not cause the aggregate
Commitments to exceed $1,750,000,000, nor the Alternate Currency Commitments to
exceed $500,000,000.
Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.1(b), within five Business Days (in the case of any Base Rate Loans
then outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Euro-Dollar Loans then outstanding), as applicable,
each Bank’s Pro Rata Share shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Committed Loans shall
be reallocated among the Banks such that the outstanding principal amount of
Committed Loans owed to each Bank shall be equal to such Bank’s Pro Rata Share
(as recalculated). All payments, repayments and other disbursements of funds by
the Administrative Agent to Banks shall thereupon and, at all times thereafter,
be made in accordance with each Bank’s recalculated Pro Rata Share.
     Section 2.2 Notice of Borrowing.
          (a) The Borrower shall give Administrative Agent notice not later than
10:00 a.m. (Dallas time) (x) one Business Day before each Base Rate Borrowing,
(y) three Euro-Dollar Business Days before each Euro-Dollar Borrowing, or
(z) four (4) Business Days before each Euro-Dollar Borrowing denominated in an
Alternate Currency, specifying:
          (i) the date of such Borrowing, which shall be a Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,
          (ii) the aggregate amount of such Borrowing,
          (iii) whether the Loans comprising such Borrowing are to be Base Rate
Loans or Euro-Dollar Loans, and if Euro-Dollar Loans are requested other than in
Dollars, the type and amount of the Alternate Currency being requested,
          (iv) in the case of a Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period, and
          (v) if such Borrowing is to be made by a Qualified Borrower, the
identity of such Qualified Borrower.

32



--------------------------------------------------------------------------------



 



          (b) Borrower shall give the Administrative Agent, and the designated
Fronting Bank, written notice in the event that it desires to have standby
letters of credit (each, a “Letter of Credit”) issued, or to have Letters of
Credit issued on behalf of a Consolidated Subsidiary, Qualified Borrower or
Investment Affiliate, hereunder no later than 10:00 a.m., Dallas time, at least
four (4) Business Days prior to the date of such issuance. Each such notice
shall specify (i) if Alternate Currency is requested, the type of the Alternate
Currency being requested, (ii) the designated Fronting Bank, (iii) the aggregate
amount of the requested Letters of Credit, (iv) the individual amount of each
requested Letter of Credit and the number of Letters of Credit to be issued,
(v) the date of such issuance (which shall be a Business Day), (vi) the name and
address of the beneficiary, (vii) the expiration date of the Letter of Credit
(which in no event shall be later than twelve (12) months after the Maturity
Date), (viii) the purpose and circumstances for which such Letter of Credit is
being issued and (ix) the terms upon which each such Letter of Credit may be
drawn upon. If Borrower shall desire to have any Letter of Credit issued on
behalf of an Investment Affiliate, then, upon the reasonable request of any Bank
or the Administrative Agent, Borrower shall deliver to the Administrative Agent
any information with respect to such Investment Affiliate reasonably required to
comply with the provisions of Section 9.19. Each such notice may be revoked
telephonically by the Borrower to the applicable Fronting Bank and the
Administrative Agent any time prior to the date of issuance of the Letter of
Credit by the applicable Fronting Bank, provided such revocation is confirmed in
writing by the Borrower to the Fronting Bank and the Administrative Agent within
one (1) Business Day by facsimile. Notwithstanding anything contained herein to
the contrary, the Borrower shall complete and deliver to the Fronting Bank any
required documentation in connection with any requested Letter of Credit no
later than two (2) Business Days prior to the issuance thereof. No later than
10:00 a.m., Dallas time, on the date that is four (4) Business Days prior to the
date of issuance, the Borrower shall specify a precise description of the
documents and the verbatim text of any certificate to be presented by the
beneficiary of such Letter of Credit, which if presented by such beneficiary
prior to the expiration date of the Letter of Credit would require the Fronting
Bank to make a payment under the Letter of Credit; provided, that Fronting Bank
may, in its reasonable judgment, require changes in any such documents and
certificates only in conformity with changes in customary and commercially
reasonable practice or law and, provided further, that no Letter of Credit shall
require payment against a conforming draft to be made thereunder prior to the
third Business Day following the date that such draft is presented if such
presentation is made later than 10:00 A.M. Dallas time (except that if the
beneficiary of any Letter of Credit requests at the time of the issuance of its
Letter of Credit that payment be made on the same Business Day against a
conforming draft, such beneficiary shall be entitled to such a same day draw,
provided such draft is presented to the applicable Fronting Bank no later than
10:00 A.M. Dallas time and provided further the Borrower shall have requested to
the Fronting Bank and the Administrative Agent that such beneficiary shall be
entitled to a same day draw). In determining whether to pay on any Letter of
Credit, the Fronting Bank shall be responsible only to determine that the
documents and certificates required to be delivered under the Letter of Credit
have been delivered and that they comply on their face with the requirements of
that Letter of Credit. The Administrative Agent shall provide each of the Banks,
quarterly, a summary of all outstanding Letters of Credit.
     Section 2.3 Money Market Borrowings.

33



--------------------------------------------------------------------------------



 



          (a) The Money Market Option. From time to time during the Term, and
provided that at such time the Borrower maintains an Investment Grade Rating
from either S&P or Moody’s, the Borrower may, as set forth in this Section 2.3,
request the Banks during the Term to make offers to make Money Market Loans in
Dollars only to the Borrower, not to exceed, at such time, the lesser of
(i) fifty percent (50%) of the aggregate Commitments, and (ii) the aggregate
Commitments less all Loans and Letter of Credit Usage then outstanding. Subject
to the provisions of this Agreement, the Borrower may repay any outstanding
Money Market Loan on any day which is a Euro-Dollar Business Day and any amounts
so repaid may be reborrowed, up to the amount available under this Section 2.3
at the time of such Borrowing, until the Business Day next preceding the
Maturity Date. The Banks may, but shall have no obligation to, make such offers
and the Borrower may, but shall have no obligation to, accept any such offers in
the manner set forth in this Section 2.3. It is hereby acknowledged and agreed
by the Borrower, the Administrative Agent and all the Banks party hereto that on
the Closing Date, the Money Market Loans previously made by JPMorgan Chase Bank
and U.S. Bank National Association under the Existing Revolving Credit
Agreement, and more particularly set forth on Schedule 2.3 hereto, shall be
transferred to this Agreement and shall be deemed to be Money Market Loans
hereunder.
          (b) Money Market Quote Request. When the Borrower wishes to request
offers to make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by facsimile transmission a request substantially in the
form of Exhibit B hereto (a “Money Market Quote Request”) so as to be received
not later than 10:30 A.M. (Dallas time) on (x) the fifth Euro-Dollar Business
Day prior to the date of Borrowing proposed therein, in the case of a LIBOR
Auction or (y) the Business Day next preceding the date of Borrowing proposed
therein, in the case of an Absolute Rate Auction (or, in either case, such other
time or date as the Borrower and the Administrative Agent shall have mutually
agreed and shall have notified to the Banks not later than the date of the Money
Market Quote Request for the first LIBOR Auction or Absolute Rate Auction for
which such change is to be effective) specifying:
     1. the proposed date of Borrowing, which shall be a Euro-Dollar Business
Day in the case of a LIBOR Auction or a Business Day in the case of an Absolute
Rate Auction,
     2. the aggregate amount of such Borrowing, which shall be $3,000,000 or a
larger multiple of $100,000,
     3. the duration of the Interest Period applicable thereto (which shall not
be less than 7 days or more than 180 days), subject to the provisions of the
definition of Interest Period, and
     4. whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Absolute Rate.
The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Dollar Business Days (or such other
number of days as the Borrower and the Administrative Agent may agree) of any
other Money Market Quote Request. Together with

34



--------------------------------------------------------------------------------



 



the delivery of each Money Market Quote Request, Borrower shall pay to the
Administrative Agent, a fee equal to $2,500.
          (c) Invitation for Money Market Quotes. Promptly upon receipt of a
Money Market Quote Request, the Administrative Agent shall send to the Banks by
facsimile or electronic transmission a copy thereof, which shall constitute an
invitation by the Borrower to each Bank to submit Money Market Quotes offering
to make the Money Market Loans to which such Money Market Quote Request relates
in accordance with this Section (an “Invitation for Money Market Quotes”).
          (d) Submission and Contents of Money Market Quotes.
     1. Each Bank may submit a Money Market Quote containing an offer or offers
to make Money Market Loans in response to any Invitation for Money Market
Quotes. Each Money Market Quote must comply with the requirements of this
subsection (d) and must be submitted to the Administrative Agent by facsimile
transmission at its offices specified in or pursuant to Section 9.1 not later
than (x) 2:00 P.M. (Dallas time) on the fourth Euro-Dollar Business Day prior to
the proposed date of Borrowing, in the case of a LIBOR Auction or (y) 9:30 A.M.
(Dallas time) on the proposed date of Borrowing, in the case of an Absolute Rate
Auction (or, in either case, such other time or date as the Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Money Market Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Money Market Quotes submitted by the Bank serving as
the Administrative Agent (or any affiliate of the Bank serving as the
Administrative Agent) in the capacity of a Bank may be submitted, and may only
be submitted, if the Bank serving as the Administrative Agent or such affiliate
notifies the Borrower of the terms of the offer or offers contained therein not
later than (x) one hour prior to the deadline for the other Banks, in the case
of a LIBOR Auction or (y) 15 minutes prior to the deadline for the other Banks,
in the case of an Absolute Rate Auction. Subject to Articles III and VI, any
Money Market Quote so made shall be irrevocable except with the written consent
of the Administrative Agent given on the instructions of the Borrower. Such
Money Market Loans may be funded by such Bank’s Designated Lender (if any) as
provided in Section 9.6(d), however, such Bank shall not be required to specify
in its Money Market Quote whether such Money Market Loans will be funded by such
Designated Lender.
     2. Each Money Market Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:
          (i) the proposed date of Borrowing,
          (ii) the principal amount of the Money Market Loan for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Commitment of the quoting Bank, (x) must be $3,000,000 or a larger multiple
of $100,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal

35



--------------------------------------------------------------------------------



 



amount of Money Market Loans for which offers being made by such quoting Bank
may be accepted,
          (iii) in the case of a LIBOR Auction, the margin above or below the
applicable Euro-Dollar Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,
          (iv) in the case of an Absolute Rate Auction, the rate of interest per
annum (specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute
Rate”) offered for each such Money Market Loan, and
          (v) the identity of the quoting Bank.
A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.
          3. Any Money Market Quote shall be disregarded if it:
          (i) is not substantially in conformity with Exhibit D hereto or does
not specify all of the information required by subsection (d)(2) above;
          (ii) contains qualifying, conditional or similar language (except for
an aggregate limitation as provided in subsection (d)(2)(b) above);
          (iii) proposes terms other than or in addition to those set forth in
the applicable Invitation for Money Market Quotes(except for an aggregate
limitation as provided in subsection (d)(2) above); or
          (iv) arrives after the time set forth in subsection (d)(1).
          (e) Notice to Borrower. The Administrative Agent shall promptly (and
in any event within one (1) Business Day after receipt thereof except with
respect to Money Market Absolute Rate Borrowings which shall be on the same day
as receipt thereof) notify the Borrower in writing of the terms (x) of any Money
Market Quote submitted by a Bank that is in accordance with subsection (d) and
(y) of any Money Market Quote that amends, modifies or is otherwise inconsistent
with a previous Money Market Quote submitted by such Bank with respect to the
same Money Market Quote Request. Any such subsequent Money Market Quote shall be
disregarded by the Administrative Agent unless such subsequent Money Market
Quote is submitted solely to correct a manifest error in such former Money
Market Quote or modifies the terms of such previous Money Market Quote to
provide terms more favorable to Borrower. The Administrative Agent’s notice to
the Borrower shall specify (A) the aggregate principal amount of Money Market
Loans for which offers have been received for each Interest Period specified in
the related Money Market Quote Request, (B) the respective principal amounts and
Money Market Margins or Money Market Absolute Rates, as the case may be, so
offered and (C) if applicable, limitations on the aggregate principal amount of
Money Market Loans for which offers in any single Money Market Quote may be
accepted.

36



--------------------------------------------------------------------------------



 



          (f) Acceptance and Notice by Borrower. Not later than 10:30 A.M.
(Dallas time) on (x) the third Euro-Dollar Business Day prior to the proposed
date of Borrowing, in the case of a LIBOR Auction or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective), the Borrower shall notify the
Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to subsection (e). In the case of acceptance, such
notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept any Money Market Quote in whole or in part; provided that:
     1. the aggregate principal amount of each Money Market Borrowing may not
exceed the applicable amount set forth in the related Money Market Quote
Request;
     2. the principal amount of each Money Market Borrowing must be $3,000,000
or a larger multiple of $100,000;
     3. acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be; and
     4. the Borrower may not accept any offer that is described in subsection
(d)(3) or that otherwise fails to comply with the requirements of this
Agreement.
          (g) Allocation by Administrative Agent. If offers are made by two or
more Banks with the same Money Market Margins or Money Market Absolute Rates, as
the case may be, for a greater aggregate principal amount than the amount in
respect of which such offers are permitted to be accepted for the related
Interest Period, the principal amount of Money Market Loans in respect of which
such offers are accepted shall be allocated by the Administrative Agent among
such Banks as nearly as possible (in multiples of $100,000, as the
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. The Administrative Agent shall promptly (and
in any event within one (1) Business Day after such offers are accepted except
with respect to Money Market Absolute Rate Borrowings which shall be on the same
day as such offers are accepted) notify the Borrower and each such Bank in
writing of any such allocation of Money Market Loans. Determinations by the
Administrative Agent of the allocation of Money Market Loans shall be conclusive
in the absence of manifest error.
          (h) Notification by Administrative Agent. Upon receipt of the
Borrower’s Notice of Money Market Borrowing in accordance with Section 2.3(f),
the Administrative Agent shall, on the date such Notice of Money Market
Borrowing is received by the Administrative Agent, promptly notify each Bank
(and such Notice of Money Market Borrowing shall not thereafter be revocable by
the Borrower) (i) of the principal amount of the Money Market Borrowing accepted
by the Borrower, and (ii) of such Bank’s share (if any) of such Money Market
Borrowing. A Bank who is notified that it has been selected to make a Money
Market Loan may designate its Designated Lender (if any) to fund such Money
Market Loan on its behalf, as described in Section 9.6(d). Any Designated Lender
which funds a Money Market Loan shall on and after the time of such funding
become the obligee under such Money Market

37



--------------------------------------------------------------------------------



 



Loan and be entitled to receive payment thereof when due. No Bank shall be
relieved of its obligation to fund a Money Market Loan, and no Designated Lender
shall assume such obligation, prior to the time the applicable Money Market Loan
is funded.
          (i) Funding of Committed Loans Not Affected. Notwithstanding anything
to the contrary contained herein, each Bank shall be required to fund its Pro
Rata Share of Committed Loans in accordance with Section 2.1 hereof despite the
fact that any Bank’s Commitment may have been or may be exceeded as a result of
such Bank’s making of Money Market Loans.
     Section 2.4 Notice to Banks; Funding of Loans.
          (a) Upon receipt of a Notice of Borrowing from Borrower in accordance
with Section 2.2 hereof, the Administrative Agent shall, on the date such Notice
of Borrowing is received by the Administrative Agent, promptly notify each Bank
of the contents thereof and of such Bank’s share of such Borrowing, of the
interest rate determined pursuant thereto and the Interest Period(s) (if
different from those requested by the Borrower) and such Notice of Borrowing
shall not thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.13.
          (b) Not later than 1:00 p.m. (Dallas time or, in the case of any
Alternate Currency Borrowing, local time to the principal financial center of
the Alternate Currency in question) on the date of each Borrowing as indicated
in the Notice of Borrowing, each Bank shall (except as provided in subsection
(c) of this Section) make available its share of such Borrowing in Federal funds
or the applicable Alternate Currency immediately available in Dallas (or, in the
case of any Alternate Currency Borrowing, the principal financial center of the
Alternate Currency in question), to the Administrative Agent at its address
referred to in Section 9.1. If the Borrower has requested the issuance of a
Letter of Credit, no later than 12:00 Noon (Dallas time) on the date of such
issuance as indicated in the notice delivered pursuant to Section 2.2(b), the
Fronting Bank shall issue such Letter of Credit in the amount so requested and
deliver the same to the Borrower or to the applicable Qualified Borrower or, at
the instruction of the Borrower or the applicable Qualified Borrower, to the
beneficiary thereof, with a copy thereof to the Administrative Agent.
Immediately upon the issuance of each Letter of Credit by the Fronting Bank,
such Fronting Bank shall be deemed to have sold and transferred to each other
Bank with a Dollar Commitment or Alternate Currency Commitment, as applicable,
and each such other Bank shall be deemed, and hereby agrees, to have irrevocably
and unconditionally purchased and received from the Fronting Bank, without
recourse or warranty, an undivided interest and a participation in such Letter
of Credit, any drawing thereunder, and the obligations of the Borrower hereunder
with respect thereto, and any security therefor or guaranty pertaining thereto,
in an amount equal to such Bank’s ratable share thereof (based upon the ratio
its Dollar Commitment or Alternate Currency Commitment, as applicable, bears to
the aggregate of all Dollar Commitments or Alternate Currency Commitments, as
applicable). Upon any change in any of the Commitments in accordance herewith,
there shall be an automatic adjustment to such participations to reflect such
changed shares. The Fronting Bank shall have the primary obligation to fund any
and all draws made with respect to such Letter of Credit notwithstanding any
failure of a participating Bank to fund its ratable share of any such draw. The

38



--------------------------------------------------------------------------------



 



Administrative Agent will instruct the Fronting Bank to make such Letter of
Credit available to the Borrower or to the applicable Qualified Borrower and the
Fronting Bank shall make such Letter of Credit available to the Borrower or to
the applicable Qualified Borrower or, at the instruction of the Borrower or the
applicable Qualified Borrower, to the beneficiary thereof, at the Borrower’s
aforesaid address or at such address in the United States as Borrower or the
applicable Qualified Borrower shall request on the date of the issuance thereof
or, in the case of an Alternate Currency Letter of Credit, at such address in
Europe or the United Kingdom or the United States as the Borrower or the
applicable Qualified Borrower shall request on the date of the issuance thereof.
          (c) Not later than 3:00 p.m. (Dallas time) on the date of each
Swingline Borrowing as indicated in the applicable Notice of Borrowing, the
Swingline Lender shall make available such Swingline Borrowing in Federal funds
immediately available in Dallas, Texas, to the Administrative Agent at its
address referred to herein.
          (d) Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.4 and the Administrative Agent may, in reliance
upon such assumption, but shall not be obligated to, make available to the
Borrower on such date a corresponding amount on behalf of such Bank. If and to
the extent that such Bank shall not have so made such share available to the
Administrative Agent, such Bank and the Borrower severally agree to repay (or to
cause the applicable Qualified Borrower to repay) to the Administrative Agent
forthwith on demand, and in the case of the Borrower one (1) Business Day after
demand, such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower or such Qualified
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable thereto pursuant to Section 2.7 and (ii) in the case of such Bank,
the Federal Funds Rate. If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank’s
Loan included in such Borrowing as of the date of such Borrowing for purposes of
this Agreement. Nothing contained in this Section 2.4(d) shall be deemed to
reduce the Commitment of any Bank or in any way affect the rights of Borrower
with respect to any defaulting Bank or Administrative Agent. The failure of any
Bank to make available to the Administrative Agent such Bank’s share of any
Borrowing in accordance with Section 2.4(b) hereof shall not relieve any other
Bank of its obligations to fund its Commitment, in accordance with the
provisions hereof.
          (e) Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to Borrower in Federal funds or to the Borrower or
the applicable Qualified Borrower in the applicable Alternate Currency
immediately available in accordance with, and on the date set forth in, the
applicable Notice of Borrowing.
     Section 2.5 Notes.

39



--------------------------------------------------------------------------------



 



          (a) If requested by any Bank, the Loans of such Bank shall be
evidenced by a single Note made by the Borrower and each Qualified Borrower
payable to the order of such Bank for the account of its Applicable Lending
Office.
          (b) Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type (including Swingline Loans
and Money Market Loans) be evidenced by a separate Note in an amount equal to
the aggregate unpaid principal amount of such Loans. Any additional costs
incurred by the Administrative Agent, the Borrower or the Banks in connection
with preparing such a Note shall be at the sole cost and expense of the Bank
requesting such Note. In the event any Loans evidenced by such a Note are paid
in full prior to the Maturity Date, any such Bank shall return such Note to
Borrower. Each such Note shall be in substantially the form of Exhibit A-2
hereto with appropriate modifications to reflect the fact that it evidences
solely Loans of the relevant type. Upon the execution and delivery of any such
Note, any existing Note payable to such Bank shall be replaced or modified
accordingly. Each reference in this Agreement to the “Note” of such Bank shall
be deemed to refer to and include any or all of such Notes, as the context may
require.
          (c) Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record on its Note or in the accounts and records of each Bank, the date,
amount, type and maturity of each Loan made by it and the date and amount of
each payment of principal made by the Borrower or the applicable Qualified
Borrower with respect thereto, and may, if such Bank so elects in connection
with any transfer or enforcement of its Note, endorse on the appropriate
schedule appropriate notations to evidence the foregoing information with
respect to each such Loan then outstanding; provided that the failure of any
Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower or applicable Qualified Borrower hereunder or under
the Notes. Each Bank is hereby irrevocably authorized by the Borrower and each
Qualified Borrower so to endorse its Note and to attach to and make a part of
its Note a continuation of any such schedule as and when required.
          (d) The Committed Loans shall mature, and the principal amount thereof
shall be due and payable, on the Maturity Date. The Swingline Loans shall
mature, and the principal amount thereof shall be due and payable, in accordance
with Section 2.18(b)(iii).
          (e) Each Money Market Loan included in any Money Market Borrowing
shall mature, and the principal amount thereof shall be due and payable,
together with accrued interest thereon, on the earlier to occur of (i) last day
of the Interest Period applicable to such Borrowing or (ii) the Maturity Date.
          (f) There shall be no more than fifteen (15) (twenty (20) in the event
Borrower exercises its option to increase the Commitments under Section 2.1(b))
Euro-Dollar Groups of Loans and Money Market Loans outstanding at any one time,
of which, no more than five (5) Euro-Dollar Groups of Loans may be Alternate
Currency Loans with Interest Periods of less than one (1) month.
     Section 2.6 Method of Electing Interest Rates.

40



--------------------------------------------------------------------------------



 



          (a) The Loans included in each Committed Borrowing shall bear interest
initially at the type of rate specified by the Borrower or the applicable
Qualified Borrower in the applicable Notice of Borrowing. Thereafter, the
Borrower or the applicable Qualified Borrower (or the Borrower on behalf of the
applicable Qualified Borrower) may from time to time elect to change or continue
the type of interest rate borne by each Group of Loans (subject in each case to
the provisions of Article VIII), as follows:
          (i) if such Loans are Base Rate Loans, the Borrower or the applicable
Qualified Borrower may elect to convert all or any portion of such Loans to
Euro-Dollar Loans as of any Euro-Dollar Business Day;
          (ii) if such Loans are Euro-Dollar Loans, (a) denominated in Dollars,
the Borrower or the applicable Qualified Borrower (or the Borrower on behalf of
the applicable Qualified Borrower) may elect to convert all or any portion of
such Loans to Base Rate Loans and/or elect to continue all or any portion of
such Loans as Euro-Dollar Loans for an additional Interest Period or additional
Interest Periods, or (b) denominated in an Alternate Currency, the Borrower or
the applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) may elect to continue all or any portion of such Loans as
Euro-Dollar Loans for an additional Interest Period or additional Interest
Periods, in each case effective on the last day of the then current Interest
Period applicable to such Loans, or on such other date designated by Borrower or
the applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) in the Notice of Interest Rate Election provided Borrower or
the applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) shall pay any losses pursuant to Section 2.13.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective. A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group of Loans, (ii) the portion to which such Notice of
Interest Rate Election applies, and the remaining portion to which it does not
apply, are each an amount, the Dollar Equivalent Amount of which is $500,000 or
any larger multiple of $100,000, (iii) there shall be no more than fifteen (15)
(twenty (20) in the event Borrower exercises its option to increase the
Commitments under Section 2.1(b)) Euro-Dollar Groups of Loans and Money Market
Loans outstanding at any one time, of which, no more than five (5) Euro-Dollar
Groups of Loans may be Alternate Currency Loans with Interest Periods of less
than 30 days, (iv) no Committed Loan may be continued as, or converted into, a
Euro-Dollar Loan when any Event of Default has occurred and is continuing, and
(v) no Interest Period shall extend beyond the Maturity Date.
          (b) Each Notice of Interest Rate Election shall specify:
          (i) the Group of Loans (or portion thereof) to which such notice
applies;

41



--------------------------------------------------------------------------------



 



          (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
          (iii) if the Loans comprising such Group of Loans are to be converted,
the new type of Loans and, if such new Loans are Euro-Dollar Loans, the duration
of the initial Interest Period applicable thereto; and
          (iv) if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
          (c) Upon receipt of a Notice of Interest Rate Election from the
Borrower or the applicable Qualified Borrower pursuant to subsection (a) above,
the Administrative Agent shall notify each Bank the same day as it receives such
Notice of Interest Rate Election of the contents thereof, the interest rates
determined pursuant thereto and the Interest Periods (if different from those
requested by the Borrower or the applicable Qualified Borrower) and such notice
shall not thereafter be revocable by the Borrower or the applicable Qualified
Borrower. If the Borrower or Qualified Borrower fails to deliver a timely Notice
of Interest Rate Election to the Administrative Agent for any Group of Loans
which are Euro-Dollar Loans, such Loans shall be converted into Base Rate Loans
or, in the case of Euro-Dollar Loans denominated in an Alternate Currency,
continued as a Euro-Dollar Loan with an Interest Period of one (1) month, on the
last day of the then current Interest Period applicable thereto.
          (d) If the Borrower shall fail to pay any principal of or interest on
any Money Market Loan when due, such Money Market Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the Base
Rate until (in the case of a failure to pay interest) such failure shall become
an Event of Default and thereafter (or immediately in the case of a failure to
pay principal) at a rate per annum equal to the sum of 2% plus the Base Rate for
such day.
     Section 2.7 Interest Rates.
          (a) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.6
or at the Maturity Date, at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans for such day. Such interest shall be
payable on the first Business Day of each month.
          (b) Subject to Section 8.1, each Euro-Dollar Loan shall bear interest
on the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Applicable Margin for Euro-Dollar Loans for such day plus the Euro-Dollar Rate
applicable to such Interest Period. Such interest shall be payable on the first
Business Day of each month, as well as on the date of any prepayment of any such
Euro-Dollar Loan.

42



--------------------------------------------------------------------------------



 



          (c) Subject to Section 8.1, each Money Market LIBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Euro-Dollar Rate
for such Interest Period (determined in accordance with Section 2.7(b) as if the
related Money Market LIBOR Borrowing were a Euro-Dollar Borrowing) plus (or
minus) the Money Market Margin quoted by the Bank making such Loan in accordance
with Section 2.3. Each Money Market Absolute Rate Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Money Market Absolute Rate quoted by
the Bank making such Loan in accordance with Section 2.3. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than one month, at intervals of one month after the first day
thereof. Any overdue principal of or interest on any Money Market Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the Base Rate until (in the case of a failure to pay interest) such
failure shall become an Event of Default and thereafter (or immediately in the
case of the failure to pay principal) at a rate per annum equal to the sum of 2%
plus the Base Rate for such day.
          (d) In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate and two percent (2%) (the “Default Rate”).
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.
     Section 2.8 Fees.
          (a) Facility Fee. The Borrower shall pay to the Administrative Agent
for the account of the Banks ratably in proportion to their respective
Commitments a facility fee (the “Facility Fee”) on the aggregate Commitments
(exclusive, however, of any portion of the Commitments that shall have been made
as a result of the optional increase pursuant to Section 2.1(b) on a term
(rather than revolving) basis) at the respective percentages per annum based
upon the range into which the Borrower’s Credit Rating then falls, in accordance
with the following table. The facility fee shall be payable in arrears on each
January 1, April 1, July 1 and October 1 during the Term, and on the Maturity
Date.

         
Less than BBB-/Baa3
    0.450 %
BBB-/Baa3
    0.350 %
BBB/Baa2
    0.250 %
BBB+/Baa1
    0.200 %
A-/A3
    0.175 %
>A/A2
    0.150 %

Any change in the Borrower’s Credit Rating causing it to move into a different
range on the table shall effect an immediate change in the applicable percentage
per annum. In the event that the Borrower receives Credit Ratings that are not
equivalent, the applicable percentage per annum

43



--------------------------------------------------------------------------------



 



shall be based upon the higher of the Credit Ratings from S&P or Moody’s. In the
event that only one (1) Rating Agency has set the Borrower’s Credit Rating, then
the applicable percentage per annum shall be based on such single Credit Rating.
          (b) Letter of Credit Fee. The Borrower shall pay, or shall cause the
applicable Qualified Borrower to pay, to the Administrative Agent, for the
account of the Banks in proportion to their interests in respect of issued and
undrawn Letters of Credit, a fee (a “Letter of Credit Fee”) in an amount,
provided that no Event of Default shall have occurred and be continuing, equal
to a rate per annum equal to the then percentage per annum of the Applicable
Margin with respect to Euro-Dollar Loans less 0.05%, on the daily average of
such issued and undrawn Letters of Credit, which fee shall be payable, in
arrears, on each January 1, April 1, July 1 and October 1 during the Term, and
on the Maturity Date, and, if and to the extent that the term of any Letter of
Credit shall extend beyond the Maturity Date, on each January 1, April 1, July 1
and October 1 until all Letters of Credit shall have expired and/or been
returned and on the date such final Letter of Credit expires or is returned.
From the occurrence, and during the continuance, of an Event of Default, such
fee shall be increased to be equal to two percent (2%) per annum on the daily
average of such issued and undrawn Letters of Credit.
          (c) Fronting Bank Fee. The Borrower or the applicable Qualified
Borrower shall pay any Fronting Bank, for its own account, a fee (a “Fronting
Bank Fee”) at a rate per annum equal to the greater of (x) 0.125% of the issued
and undrawn amount of the Letters of Credit issued by such Fronting Bank and (y)
$500 per Letter of Credit, which fee shall be in addition to and not in lieu of,
the Letter of Credit Fee. The Fronting Bank Fee shall be payable in arrears on
each January 1, April 1, July 1 and October 1 during the Term, and on the
Maturity Date, and, if and to the extent that the term of any Letter of Credit
shall extend beyond the Maturity Date, on each January 1, April 1, July 1 and
October 1 until all Letters of Credit shall have expired and/or been returned
and on the date such final Letter of Credit expires or is returned. In addition,
Borrower shall pay directly to the Fronting Bank for its own account, the
customary processing fees, charges and expenses of the Fronting Bank in
connection with the issuance, administration or extension of letters of credit
as from time to time in effect.
          (d) Extension Fee. If Borrower elects to extend the term of the Loan
in accordance with Section 2.9(b), the Borrower shall pay to the Administrative
Agent, for the account of the Banks in proportion to their respective
Commitments, a fee (an “Extension Fee”) in an amount equal to 0.15% of the
aggregate Commitments. The Extension Fee shall be paid by Borrower on or before
the Extension Date.
          (e) Fees Non-Refundable. All fees set forth in this Section 2.8 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable. The obligation of the Borrower to
pay such fees in accordance with the provisions hereof shall be binding upon the
Borrower and shall inure to the benefit of the Administrative Agent and the
Banks regardless of whether any Loans are actually made.
     Section 2.9 Maturity Date.
          (a) The term (the “Term”) of the Commitments (and each Bank’s
obligations to make Loans) shall terminate and expire on the Maturity Date. Upon
the date of the

44



--------------------------------------------------------------------------------



 



termination of the Term, any Loans then outstanding (together with accrued
interest thereon and all other Obligations other than with respect to Letters of
Credit) shall be due and payable on such date.
          (b) Notwithstanding the foregoing, the Borrower may extend the
Maturity Date for a period of one (1) year upon the following terms and
conditions: (i) delivery by Borrower of a written notice to the Administrative
Agent (the “Extension Notice”) on or before a date that is not more than
180 days nor less than 30 days prior to the Maturity Date, which Extension
Notice the Administrative Agent shall promptly deliver to the Banks; (ii) no
Event of Default shall have occurred and be continuing both on the date the
Borrower delivers the Extension Notice and on the original Maturity Date (the
“Extension Date”), and (iii) Borrower shall pay the Extension Fee to
Administrative Agent on or before the Extension Date. Borrower’s delivery of the
Extension Notice shall be irrevocable.
     Section 2.10 Intentionally Omitted.
     Section 2.11 Optional Prepayments and Optional Decreases and Termination.
          (a) The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent (which shall promptly notify each of the Banks), which
notice shall specify, if the Commitments shall have been increased pursuant to
Section 2.1(b) and some Loans shall be on a term basis, how much of such
prepayment shall be applied to the applicable term Loans and how much to
revolving Loans, prepay any Group of Loans which are Base Rate Loans(or any
Money Market Borrowing bearing interest at the Base Rate pursuant to
Section 8.1), in whole at any time, or from time to time in part in amounts
aggregating One Million Dollars ($1,000,000) or any larger multiple of One
Hundred Thousand Dollars ($100,000), by paying the principal amount to be
prepaid. The Borrower may, from time to time on any Business Day so long as
prior notice is given to the Administrative Agent and Swingline Lender no later
than 1:00 p.m. (Dallas time) on the day on which Borrower intends to make such
prepayment, prepay any Swingline Loans in whole or in part in amounts
aggregating $100,000 or a higher integral multiple of $100,000 (or, if less, the
aggregate outstanding principal amount of all Swingline Loans then outstanding)
by paying the principal amount to be prepaid no later than 2:00 p.m. (Dallas
time) on such day. Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Banks included in such Group of Loans or
Borrowing(or the Swingline Lender in the case of Swingline Loans) included in
such Group of Loans or Borrowing.
          (b) The Borrower may, upon at least one (1) Euro-Dollar Business Day’s
notice to the Administrative Agent (which shall promptly notify each of the
Banks), which notice shall specify, if the Commitments shall have been increased
pursuant to Section 2.1(b) and some Loans shall be on a term basis, how much of
such prepayment shall be applied to the applicable term Loans and how much to
revolving Loans, prepay any Euro-Dollar Loan as of the last day of the Interest
Period applicable thereto. Except as provided in Article VIII and except with
respect to any Euro-Dollar Loan which has been converted to a Base Rate Loan
pursuant to Section 8.2, 8.3 or 8.4 hereof, the Borrower may not prepay all or
any portion of the principal amount of any Euro-Dollar Loan prior to the end of
the Interest Period applicable thereto unless the Borrower shall also pay any
applicable expenses pursuant to Section 2.13. Any such prepayment shall be

45



--------------------------------------------------------------------------------



 



upon at least three (3) Euro-Dollar Business Days’ notice to the Administrative
Agent. Each such optional prepayment shall be in the amounts set forth in
Section 2.11(a) above and shall be applied to prepay ratably the Loans of the
Banks included in any Group of Loans which are Euro-Dollar Loans (which Group of
Loans shall be specified in the notice referred to above), except that any
Euro-Dollar Loan which has been converted to a Base Rate Loan pursuant to
Section 8.2, 8.3 or 8.4 hereof may be prepaid without ratable payment of the
other Loans in such Group of Loans which have not been so converted.
          (c) The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent (by 11:00 a.m. Dallas time or local time to the
principal financial center of the Alternate Currency in question, as applicable,
on such Business Day), reimburse the Administrative Agent for the benefit of the
Fronting Bank for the amount of any drawing under a Letter of Credit in whole or
in part in any amount.
          (d) The Borrower may at any time return, or cause to be returned, any
undrawn Letter of Credit to the Fronting Bank in whole, but not in part, and the
Fronting Bank within a reasonable period of time shall give the Administrative
Agent and each of the Banks notice of such return.
          (e) The Borrower may at any time and from time to time cancel all or
any part of the Dollar Commitments or the Alternate Currency Commitments. If
there are Loans then outstanding or, if there are no Loans outstanding at such
time as to which the Commitments with respect thereto are being cancelled, upon
at least one (1) Business Day’s notice to the Administrative Agent (which shall
promptly notify each of the Banks), whereupon, in either event, all or such
portion of the Commitments, as applicable, shall terminate as to the Banks, pro
rata on the date set forth in such notice of cancellation, and, if there are any
Loans then outstanding, Borrower shall prepay, as applicable, all or such
portion of Loans outstanding on such date in accordance with the requirements of
Section 2.11(a) and (b). In no event shall the Borrower be permitted to cancel
Commitments for which a Letter of Credit has been issued and is outstanding
unless the Borrower returns (or causes to be returned) such Letter of Credit to
the Fronting Bank. Borrower shall be permitted to designate in its notice of
cancellation which Loans, if any, are to be prepaid. A reduction of the
Commitments pursuant to this Section 2.11(e) shall not effect a reduction in the
Swingline Commitment (unless so elected by the Borrower) until the aggregate
Commitments have been reduced to an amount equal to or less than the Swingline
Commitment.
          (f) Any amounts so prepaid pursuant to Section 2.11 (a), (b), (c) or
(d) may be reborrowed except to the extent applied to repay any term Loans made
in accordance with Section 2.1(b). In the event Borrower elects to cancel all or
any portion of the Commitments and the Swingline Commitment pursuant to
Section 2.11(e) hereof, such amounts may not be reinstated.
          (g) The Borrower may not prepay any portion of a Money Market Loan
except with the prior consent of the Bank or Designated Lender holding such
Money Market Loan.
     Section 2.12 General Provisions as to Payments.

46



--------------------------------------------------------------------------------



 



          (a) The Borrower or Qualified Borrower shall make each payment of
interest on the Loans and of fees hereunder, not later than 12:00 Noon (Dallas
time or local time to the principal financial center of the Alternate Currency
in question, as applicable) on the date when due, in Federal or other funds
immediately available in Dallas, or, in the case of any Alternate Currency
Loans, in the applicable Alternate Currency immediately available in the
principal financial center of the Alternate Currency in question, to the
Administrative Agent at its address referred to in Section 9.1. The
Administrative Agent will promptly (and if received prior to 12:00 noon, on the
same Business Day, if received after 12:00 noon on the immediately following
Business Day) distribute to each Bank its ratable share (or applicable share
with respect to Money Market Loans) of each such payment received by the
Administrative Agent for the account of the Banks. If and to the extent that the
Administrative Agent shall receive any such payment for the account of the Banks
on or before 12:00 Noon (Dallas time or local time to the principal financial
center of the Alternate Currency in question, as applicable) on any Business
Day, and Administrative Agent shall not have distributed to any Bank its
applicable share of such payment on such Business Day, Administrative Agent
shall distribute such amount to such Bank together with interest thereon, for
each day from the date such amount should have been distributed to such Bank
until the date Administrative Agent distributes such amount to such Bank, at the
Federal Funds Rate. Whenever any payment of principal of, or interest on the
Base Rate Loans or Swingline Loans or of fees shall be due on a day which is not
a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. Whenever any payment of principal of, or interest on,
the Euro-Dollar Loans shall be due on a day which is not a Euro-Dollar Business
Day, the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day. Whenever any payment of principal of, or
interest on, the Money Market Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.
          (b) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower or Qualified Borrower, as the case may be, will not
make such payment in full, the Administrative Agent may assume that the Borrower
or Qualified Borrower, as the case may be, has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent that the
Borrower or Qualified Borrower, as the case may be, shall not have so made such
payment, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at the Federal Funds Rate.
          (c) If any Bank shall fail to make any payment required to be made by
it pursuant to Section 2.4, 2.12, 2.16, 2.18 or 9.3, then the Administrative
Agent, notwithstanding any contrary provision hereof, shall (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Bank for the benefit of the Administrative Agent,

47



--------------------------------------------------------------------------------



 



the Swingline Lender or the Fronting Bank to satisfy such Bank’s obligations to
it under any such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Bank under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its reasonable discretion.
     Section 2.13 Funding Losses. If the Borrower or a Qualified Borrower, as
the case may be, makes any payment of principal with respect to any Euro-Dollar
Loan or Money Market LIBOR Loan or Money Market Absolute Rate Loan (pursuant to
Article II, VI or VIII or otherwise) on any day other than the last day of the
Interest Period applicable thereto, or if the Borrower or a Qualified Borrower,
as the case may be, fails to borrow, continue or convert to any Euro-Dollar
Loans or Money Market LIBOR Loans or Money Market Absolute Rate Loans after
notice has been given to any Bank in accordance with Section 2.2(a) or 2.6, or
if Borrower or a Qualified Borrower, as the case may be, shall deliver a Notice
of Interest Rate Election specifying that a Euro-Dollar Loan or Money Market
LIBOR Loan or Money Market Absolute Rate Loan shall be converted on a date other
than the first (1st) day of the then current Interest Period applicable thereto,
the Borrower shall reimburse each Bank within 15 days after certification of
such Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, continue or convert, provided that such
Bank shall have delivered to Administrative Agent and Administrative Agent shall
have delivered to the Borrower a certification as to the amount of such loss or
expense, which certification shall set forth in reasonable detail the basis for
and calculation of such loss or expense and shall be conclusive in the absence
of demonstrable error. In addition, the Borrower shall pay to the Administrative
Agent, for the account of the applicable Bank, any Mandatory Cost.
     Section 2.14 Computation of Interest and Fees. All interest based on the
Euro-Dollar Rate (other than with respect to Loans denominated in Pounds
Sterling) and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All interest based on the Base Rate and all interest on
Loans denominated in Pounds Sterling shall be computed on the basis of a year of
365 days (or, in the case of interest based on the Base Rate only, 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day).
     Section 2.15 Use of Proceeds. The Borrower shall use, or shall cause any
Qualified Borrower to use, the proceeds of the Loans for general corporate
purposes, including, without limitation, the acquisition of real property to be
used in the Borrower’s existing business and for general working capital needs
of the Borrower; provided, however, that no Swingline Loan shall be used more
than once for the purpose of refinancing another Swingline Loan, in whole or
part.
     Section 2.16 Letters of Credit.
          (a) Subject to the terms contained in this Agreement and the other
Loan Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the

48



--------------------------------------------------------------------------------



 



issuance of a Letter of Credit, the Fronting Bank shall issue a Letter of Credit
or Letters of Credit in such form as is reasonably acceptable to the Borrower or
the Qualified Borrower and the Fronting Bank (subject to the provisions of
Section 2.2(b)) in an amount or amounts equal to the amount or amounts requested
by the Borrower; provided that, in the case of (i) Alternate Currency Letter(s)
of Credit, the Fronting Bank shall issue the same in the Alternate Currency
requested and (ii) Dollar Letter(s) of Credit, the Fronting Bank shall issue the
same in Dollars. Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the Dollar Equivalent Amount of the
stated amount of such Letter of Credit in effect at such time.
          (b) It is hereby acknowledged and agreed by the Borrower, the
Administrative Agent and all the Banks party hereto that on the Closing Date,
the letters of credit previously issued by Bank of America, N.A., and U.S. Bank
National Association as “Fronting Bank” under the Existing Revolving Credit
Agreement, as well as by Bank of America, N.A. under a separate letter of credit
facility, and more particularly set forth on Schedule 2.16 hereto, shall be
transferred to this Agreement and shall be deemed to be Letters of Credit
hereunder.
          (c) The Letter of Credit Usage shall be no more than Five Hundred
Million Dollars ($500,000,000) at any one time (and in the case of Alternate
Currency Letters of Credit, no more than the Dollar Equivalent Amount of the
Alternate Currency Sublimit).
          (d) Intentionally Omitted.
          (e) In the event of any request for a drawing under any Letter of
Credit by the beneficiary thereunder, the Fronting Bank shall notify the
Borrower and the Administrative Agent (and the Administrative Agent shall notify
each Bank thereof) on or before the date on which the Fronting Bank intends to
honor such drawing, and, except as provided in this subsection (e), the Borrower
shall reimburse the Fronting Bank, in immediately available funds, on the same
day on which such drawing is honored in the Dollar Equivalent Amount of such
drawing. Notwithstanding anything contained herein to the contrary, however,
unless the Borrower shall have notified the Administrative Agent, and the
Fronting Bank prior to 11:00 a.m. (Dallas time) on the Business Day immediately
prior to the date of such drawing that the Borrower intends to reimburse the
Fronting Bank for the amount of such drawing with funds other than the proceeds
of the Loans, the Borrower shall be deemed to have timely given a Notice of
Borrowing pursuant to Section 2.2 to the Administrative Agent, requesting a
Borrowing of Base Rate Loans on the date on which such drawing is honored and in
an amount equal to the amount of such drawing. Each Bank (other than the
Fronting Bank) shall, in accordance with Section 2.4(b), make available its Pro
Rata Share of such Borrowing to the Administrative Agent, the proceeds of which
shall be applied directly by the Administrative Agent to reimburse the Fronting
Bank for the amount of such draw. In the event that any such Bank fails to make
available to the Fronting Bank the amount of such Bank’s participation on the
date of a drawing, the Fronting Bank shall be entitled to recover such amount on
demand from such Bank together with interest at the Federal Funds Rate
commencing on the date such drawing is honored, and the provisions of
Section 9.16 shall otherwise apply to such failure.
          (f) If, after the date hereof, any change in any law or regulation or
in the interpretation thereof by any court or administrative or Governmental
Authority charged with the

49



--------------------------------------------------------------------------------



 



administration thereof shall either (i) impose, modify or deem applicable any
reserve, special deposit or similar requirement against letters of credit issued
by, or assets held by, or deposits in or for the account of, or participations
in any letter of credit, upon any Bank (including the Fronting Bank) or
(ii) impose on any Bank any other condition regarding this Agreement or such
Bank (including the Fronting Bank) as it pertains to the Letters of Credit or
any participation therein and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase, by an amount deemed by the
Fronting Bank or such Bank to be material, the cost to the Fronting Bank or any
Bank of issuing or maintaining any Letter of Credit or participating therein
(excluding any costs already reflected in any Mandatory Cost), then the Borrower
shall pay to the Fronting Bank or such Bank, within 15 days after written demand
by such Bank (with a copy to the Administrative Agent), which demand shall be
accompanied by a certificate showing, in reasonable detail, the calculation of
such amount or amounts, such additional amounts as shall be required to
compensate the Fronting Bank or such Bank for such increased costs or reduction
in amounts received or receivable hereunder. Each Bank will promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Bank to compensation
pursuant to this Section 2.16 and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the reasonable judgment of such Bank, be
otherwise disadvantageous to such Bank. If such Bank shall fail to notify
Borrower of any such event within 90 days following the end of the month during
which such event occurred, then Borrower’s liability for any amounts described
in this Section incurred by such Bank as a result of such event shall be limited
to those attributable to the period occurring subsequent to the ninetieth (90th)
day prior to the date upon which such Bank actually notified Borrower of the
occurrence of such event. A certificate of any Bank claiming compensation under
this Section 2.16 and setting forth a reasonably detailed calculation of the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of demonstrable error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.
          (g) The Borrower hereby agrees to protect, indemnify, pay and save
harmless the Fronting Bank and the Banks from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees and disbursements) which the Fronting Bank or any
Bank may incur or be subject to as a result of (i) the issuance of the Letters
of Credit, other than to the extent of the bad faith, gross negligence or wilful
misconduct of the Fronting Bank or (ii) the failure of the Fronting Bank to
honor a drawing under any Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority, including by reason of court order
(collectively, “Governmental Acts”), other than to the extent of the bad faith,
gross negligence or wilful misconduct of the Fronting Bank. As between the
Borrower and the Fronting Bank and each Bank, the Borrower assumes all risks of
the acts and omissions of any beneficiary with respect to its use, or misuses
of, the Letters of Credit issued by the Fronting Bank. In furtherance and not in
limitation of the foregoing, the Fronting Bank and the Banks shall not be
responsible (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or insufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be

50



--------------------------------------------------------------------------------



 



invalid or ineffective for any reason; (iii) for failure of the beneficiary of
any Letter of Credit to comply fully with conditions required in order to draw
upon such Letter of Credit, other than as a result of the bad faith, gross
negligence or wilful misconduct of the Fronting Bank; (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any message,
by mail, cable, telegraph, facsimile transmission, or otherwise; (v) for errors
in interpretation of any technical terms; (vi) for any loss or delay in the
transmission or otherwise of any documents required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of
such Letter of Credit; or (viii) for any consequence arising from causes beyond
the control of the Fronting Bank or any Bank, including any Government Acts, in
each case other than to the extent of the bad faith, gross negligence or willful
misconduct of the Fronting Bank. None of the above shall affect, impair or
prevent the vesting of the Fronting Bank’s or any Bank’s rights and powers
hereunder. In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Fronting
Bank under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not put the
Fronting Bank or any Bank under any resulting liability to the Borrower;
provided that, notwithstanding anything in the foregoing to the contrary, the
Fronting Bank will be liable to the Borrower for any damages suffered by the
Borrower or its Subsidiaries as a result of the Fronting Bank’s grossly
negligent or wilful failure to pay under any Letter of Credit after the
presentation to it of a sight draft and certificates strictly in compliance with
the terms and conditions of the Letter of Credit, except as a result of any
court order.
          (h) If the Fronting Bank or the Administrative Agent is required at
any time, pursuant to any bankruptcy, insolvency, liquidation or reorganization
law or otherwise, to return to the Borrower any reimbursement by the Borrower of
any drawing under any Letter of Credit, each Bank shall pay to the Fronting Bank
or the Administrative Agent, as the case may be, its Pro Rata Share of such
payment, but without interest thereon unless the Fronting Bank or the
Administrative Agent is required to pay interest on such amounts to the person
recovering such payment, in which case with interest thereon, computed at the
same rate, and on the same basis, as the interest that the Fronting Bank or the
Administrative Agent is required to pay.
     Section 2.17 Letter of Credit Usage Absolute. The obligations of the
Borrower under this Agreement in respect of any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement (as the same may be amended from time to time) under all
circumstances, including, without limitation, to the extent permitted by law,
the following circumstances:
          (a) any lack of validity or enforceability of any Letter of Credit or
any other agreement or instrument relating thereto (collectively, the “Letter of
Credit Documents”) or any Loan Document;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of the
Letters of Credit or any other amendment or waiver of or any consent by the
Borrower to departure from all or any of the Letter of Credit Documents or any
Loan Document;

51



--------------------------------------------------------------------------------



 



          (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the obligations of the Borrower in respect of the Letters of
Credit;
          (d) the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Administrative Agent, the Fronting Bank or any
Bank (other than a defense based on the bad faith, gross negligence or wilful
misconduct of the Administrative Agent, the Fronting Bank or such Bank) or any
other Person, whether in connection with the Loan Documents, the transactions
contemplated hereby or by the Letter of Credit Documents or any unrelated
transaction;
          (e) any draft or any other document presented under or in connection
with any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; provided, that payment by the Fronting Bank under such Letter of
Credit against presentation of such draft or document shall not have been the
result of the bad faith, gross negligence or wilful misconduct of the Fronting
Bank;
          (f) payment by the Fronting Bank against presentation of a draft or
certificate that does not strictly comply with the terms of the Letter of
Credit; provided, that such payment shall not have been the result of the bad
faith, gross negligence or wilful misconduct of the Fronting Bank; and
          (g) any other circumstance or happening whatsoever other than the
payment in full of all obligations hereunder in respect of any Letter of Credit
or any agreement or instrument relating to any Letter of Credit, whether or not
similar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, the Borrower; provided, that such other
circumstance or happening shall not have been the result of bad faith, gross
negligence or wilful misconduct of the Fronting Bank.
     Section 2.18 Swingline Loan Subfacility.
          (a) Swingline Commitment. Subject to the terms and conditions of this
Section 2.18, the Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans in Dollars only to the Borrower (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) from time to time
during the term hereof; provided, however, that the aggregate amount of
Swingline Loans outstanding at any time shall not exceed the lesser of (i) ten
percent (10%) of the aggregate Commitments, and (ii) the aggregate Commitments
less the Dollar Equivalent Amount of all Loans (other than Swingline Loans) then
outstanding and the Dollar Equivalent Amount of the Letter of Credit Usage (the
“Swingline Commitment”). Subject to the limitations set forth herein, any
amounts repaid in respect of Swingline Loans may be reborrowed.
          (b) Swingline Borrowings.
          

52



--------------------------------------------------------------------------------



 




          (i) Notice of Borrowing. With respect to any Swingline Borrowing, the
Borrower shall give the Swingline Lender and the Administrative Agent notice in
writing in the form attached hereto as Exhibit C, which is received by the
Swingline Lender and Administrative Agent not later than 1:00 p.m. (Dallas time)
on the proposed date of such Swingline Borrowing (and confirmed by telephone by
such time), specifying (A) that a Swingline Borrowing is being requested,
(B) the amount of such Swingline Borrowing, (C) the proposed date of such
Swingline Borrowing, which shall be a Business Day, and (D) stating that no
Default or Event of Default has occurred and is continuing both before and after
giving effect to such Swingline Borrowing. Such notice shall be irrevocable.
          (ii) Minimum Amounts. Each Swingline Borrowing shall be in a minimum
principal amount of $1,000,000, or an integral multiple of $100,000 in excess
thereof.
          (iii) Repayment of Swingline Loans. Each Swingline Loan shall be due
and payable on the earliest of (A) seven (7) Business Days from the date of the
applicable Swingline Borrowing, (B) the date of the next Committed Borrowing or
(C) the Maturity Date. In addition, in no event shall Swingline Loans be
outstanding for more than ten (10) Business Days in any calendar month. If, and
to the extent, any Swingline Loans shall be outstanding on the date of any
Committed Borrowing denominated in Dollars, such Swingline Loans shall first be
repaid from the proceeds of such Committed Borrowing prior to the disbursement
of the same to the Borrower. If, and to the extent, a Committed Borrowing is not
requested prior to the Maturity Date or the end of the 7-Business Day period
after a Swingline Borrowing, the Borrower shall be deemed to have requested a
Committed Borrowing comprised entirely of Base Rate Loans in the amount of the
applicable Swingline Loan then outstanding, the proceeds of which shall be used
to repay such Swingline Loan to the Swingline Lender. In addition, the Swingline
Lender may, at any time, in its sole discretion, by written notice to the
Borrower and the Administrative Agent, demand repayment of its Swingline Loans
by way of a Committed Borrowing, in which case the Borrower shall be deemed to
have requested a Committed Borrowing comprised entirely of Base Rate Loans in
the amount of such Swingline Loans then outstanding, the proceeds of which shall
be used to repay such Swingline Loans to the Swingline Lender. Any Committed
Borrowing which is deemed requested by the Borrower in accordance with this
Section 2.18(b)(iii) is hereinafter referred to as a “Mandatory Borrowing”. Each
Bank hereby irrevocably severally agrees to make Committed Loans promptly upon
receipt of notice from the Swingline Lender of any such deemed request for a
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentences and on the date such notice is received by such Bank (or the next
Business Day if such notice is received after 12:00 P.M. (Dallas time))
notwithstanding (I) the amount of the Mandatory Borrowing may not comply with
the minimum amount of Committed Borrowings otherwise required hereunder,
(II) whether any conditions specified in Section 3.2 are then satisfied,
(III) whether a Default or an Event of Default then exists, (IV) failure of any
such deemed request for a Committed Borrowing to be made by the time otherwise
required in Section 2.2, (V) the date of such Mandatory Borrowing (provided that
such date must be a Business Day), or (VI) any termination of the Commitments
immediately prior to such

53



--------------------------------------------------------------------------------



 



Mandatory Borrowing or contemporaneously therewith; provided, however, that no
Bank shall be obligated to make Committed Loans in respect of a Mandatory
Borrowing if a Default or an Event of Default then exists and the applicable
Swingline Loan was made by the Swingline Lender without receipt of a written
Notice of Borrowing in the form specified in subclause (i) above or after
Administrative Agent has delivered a notice of Default or Event of Default which
has not been rescinded.
          (iv) Purchase of Participations. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each Bank hereby
severally agrees that it shall forthwith, upon demand, purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payment received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Bank to share in such
Swingline Loans ratably based upon its Pro Rata Share (determined before giving
effect to any termination of the Commitments pursuant hereto), provided that
(A) all interest payable on the Swingline Loans with respect to any
participation shall be for the account of the Swingline Lender until but
excluding the day upon which the Mandatory Borrowing would otherwise have
occurred, and (B) in the event of a delay caused by any purchasing Bank between
the day upon which the Mandatory Borrowing would otherwise have occurred and the
time any purchase of a participation pursuant to this sentence is actually made,
such purchasing Bank shall be required to pay to the Swingline Lender interest
on the principal amount of such participation for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the rate equal to the
Federal Funds Rate, for the two (2) Business Days after the date the Mandatory
Borrowing would otherwise have occurred, and thereafter at a rate equal to the
Base Rate. Notwithstanding the foregoing, no Bank shall be obligated to purchase
a participation in any Swingline Loan if a Default or an Event of Default then
exists and such Swingline Loan was made by the Swingline Lender without receipt
of a written Notice of Borrowing in the form specified in subclause (i) above or
after Administrative Agent has delivered a notice of Default or Event of Default
which has not been rescinded.
          (c) Interest Rate. Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the
Federal Funds Rate for such day, plus the Applicable Margin for Euro-Dollar
Loans.
     Section 2.19 Letters of Credit Maturing after the Maturity Date.
          (a) Notwithstanding anything contained herein to the contrary, if any
Letters of Credit, by their terms, shall mature after the Maturity Date (as the
same may be extended), then, on and after the Maturity Date, the provisions of
this Agreement shall remain in full force and effect with respect to such
Letters of Credit, and the Borrower shall comply with the

54



--------------------------------------------------------------------------------



 



provisions of Section 2.19(b). No Letter of Credit shall mature on a date that
is more than twelve (12) months after the Maturity Date then in effect.
          (b) If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and the same shall expire on a date after the
Maturity Date, then, on the date that is five (5) Business Days prior to the
Maturity Date, the Borrower shall pay to the Administrative Agent, on behalf of
the Banks, in same day funds at the Administrative Agent’s office designated in
such demand, for deposit in the Letter of Credit Collateral Account, Letter of
Credit Collateral in an amount equal to the amount of the Letter of Credit
Usage, in United States Dollars, under the Letters of Credit. The Administrative
Agent shall recalculate the Dollar Equivalent Amount with respect to all
Alternate Currency Letters of Credit monthly, as of the last Business Day of
each month. Interest shall accrue on the Letter of Credit Collateral Account in
accordance with the provisions of Section 6.4.
     Section 2.20 Special Provisions Regarding Alternate Currency Loans.
          (a) Upon the occurrence of a Sharing Event, automatically (and without
the taking of any action) (x) all then outstanding Euro-Dollar Loans denominated
in an Alternate Currency shall be automatically converted into Base Rate Loans
denominated in Dollars (in an amount equal to the Dollar Equivalent Amount of
the aggregate principal amount of the applicable Euro-Dollar Loans on the date
such Sharing Event first occurred, which Loans denominated in Dollars (i) shall
thereafter continue to be deemed to be Base Rate Loans and (ii) unless such
Sharing Event resulted solely from a termination of the Commitments, shall be
immediately due and payable on the date such Sharing Event has occurred) and
(y) unless such Sharing Event resulted solely from a termination of the
Commitments, all accrued and unpaid interest and other amounts owing with
respect to such Loans shall be immediately due and payable in Dollars, using the
Dollar Equivalent Amount of such accrued and unpaid interest and other amounts.
          (b) Upon the occurrence of a Sharing Event, and after giving effect to
any automatic conversion pursuant to Section 2.20(a), each Bank shall (and
hereby unconditionally and irrevocably agrees to) purchase and sell (in each
case in Dollars) undivided participating interests in all Committed Loans
outstanding to, and any unpaid Letter of Credit Usage owing by, the Borrower and
the Qualified Borrowers in such amounts so that each Bank shall have a share of
such outstanding Loans and unpaid Letter of Credit Usage then owing by the
Borrower and the Qualified Borrowers equal to its Pro Rata Share of the
Commitments (although if because of fluctuations in currency exchange rates any
Bank would be required to purchase such participations after giving effect to
which such Bank’s allocated share of all Committed Loans and Letter of Credit
Usage (including participations therein purchased pursuant to this Section 2.20)
would exceed the Dollar Equivalent Amount of such Bank’s Dollar Commitment and
Alternate Currency Commitment, then such participations shall be in an amount
after giving effect to which such Bank’s allocated share of all Committed Loans
and Letter of Credit Usage (including participations therein purchased pursuant
to this Section 2.20) would equal the Dollar Equivalent Amount of such Bank’s
Dollar Commitment and Alternate Currency Commitment). Upon any such occurrence,
the Administrative Agent shall notify each Bank and shall specify the amount of
dollars required from such Bank in order to effect the purchases and sales by
the various Banks of participating interests in the amounts required above
(together with accrued

55



--------------------------------------------------------------------------------



 



interest with respect to the period from the last interest payment date through
the date of the Sharing Event plus any additional amounts payable by the
Borrower pursuant to this Section 2.20 in respect of such accrued but unpaid
interest); provided, in the event that a Sharing Event shall have occurred, each
Bank shall be deemed to have purchased, automatically and without request, such
participating interests. Promptly upon receipt of such request, each Bank shall
deliver to the Administrative Agent (in immediately available funds in Dollars)
the net amounts as specified by the Administrative Agent. The Administrative
Agent shall promptly deliver the amounts so received to the various Banks in
such amounts as are needed to effect the purchases and sales of participations
as provided above. Promptly following receipt thereof, each Bank which has sold
participations in any of its Loans (through the Administrative Agent) will
deliver to each Bank (through the Administrative Agent) which has so purchased a
participating interest a participation certificate dated the date of receipt of
such funds and in such amount. It is understood that the amount of funds
delivered by each Bank shall be calculated on a net basis, giving effect to both
the sales and purchases of participations by the various Banks as required
above.
          (c) Upon the occurrence of a Sharing Event (i) no further Loans shall
be made, (ii) all amounts from time to time accruing with respect to, and all
amounts from time to time payable on account of, any outstanding Euro-Dollar
Loans initially denominated in an Alternate Currency (including, without
limitation, any interest and other amounts which were accrued but unpaid on the
date of such purchase) shall be payable in Dollars as if such Euro-Dollar Loans
had originally been made in Dollars and shall be distributed by the relevant
Banks (or their Affiliates) to the Administrative Agent for the account of the
Banks which made such Loans or are participating therein and (iii) the
Commitments of the Banks shall be automatically terminated. Notwithstanding
anything to the contrary contained above, the failure of any Bank to purchase
its participating interest in any Committed Loans upon the occurrence of a
Sharing Event shall not relieve any other Bank of its obligation hereunder to
purchase its participating interests in a timely manner, but no Bank shall be
responsible for the failure of any other Bank to purchase the participating
interest to be purchased by such other Bank on any date.
          (d) If any amount required to be paid by any Bank pursuant to
Section 2.20(b) is not paid to the Administrative Agent within one (1) Business
Day following the date upon which such Bank receives notice from the
Administrative Agent of the amount of its participations required to be
purchased pursuant to said Section 2.20(b), such Bank shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such Bank for the purchase of its participations times
(ii) the daily average Federal Funds Rate during the period from and including
the date of request for payment to the date on which such payment is immediately
available to the Administrative Agent times (iii) a fraction the numerator of
which is the number of days that elapsed during such period and the denominator
of which is 360. If any such amount required to be paid by any Bank pursuant to
Section 2.20(b) is not in fact made available to the Administrative Agent within
three (3) Business Days following the date upon which such Bank receives notice
from the Administrative Agent as to the amount of participations required to be
purchased by it, the Administrative Agent shall be entitled to recover from such
Bank on demand, such amount with interest thereon calculated from such request
date at the rate per annum applicable to Base Rate Loans hereunder. A
certificate of the Administrative Agent submitted to any Bank with respect to
any amounts payable by any Bank pursuant to this Section 2.20 shall be
conclusive in the absence of manifest

56



--------------------------------------------------------------------------------



 



error and the amount reflected therein shall be paid to the Administrative Agent
for the account of the relevant Banks; provided that, if the Administrative
Agent (in its sole discretion) has elected to fund on behalf of such Bank the
amounts owing to such Banks, then the amounts shall be paid to the
Administrative Agent for its own account.
          (e) Whenever, at any time after the relevant Banks have received from
any Banks purchases of participations in any Committed Loans pursuant to this
Section 2.20, the Banks receive any payment on account thereof, such Banks will
distribute to the Administrative Agent, for the account of the various Banks
participating therein, such Banks’ participating interests in such amounts
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such participations were outstanding) in like funds as
received; provided, however, that in the event that such payment received by any
Banks are required to be returned, the Banks who received previous distributions
in respect of their participating interests therein will return to the
respective Banks any portion thereof previously so distributed to them in like
funds as such payment is required to be returned by the respective Banks.
          (f) Each Bank’s obligation to purchase participating interests
pursuant to this Section 2.20 shall be absolute and unconditional and shall not
be affected by any circumstance including, without limitation, (a) any setoff,
counterclaim, recoupment, defense or other right which such Bank may have
against any other Bank, the Borrower or any other Person for any reason
whatsoever, (b) the occurrence or continuance of an Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower or any
other Person, (d) any breach of this Agreement by the Borrower, any of its
Subsidiaries or any Bank or any other Person, or (e) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
          (g) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, upon any purchase of participations as required above, each Bank
which has purchased such participations shall be entitled to receive from the
Borrower any increased costs and indemnities directly from the Borrower to the
same extent as if it were the direct Bank as opposed to a participant therein.
The Borrower acknowledges and agrees that, upon the occurrence of a Sharing
Event and after giving effect to the requirements of this Section 2.20,
increased Taxes may be owing by the Borrower pursuant to Section 8.4, which
Taxes shall be paid (to the extent provided in Section 8.4) by the Borrower,
without any claim that the increased Taxes are not payable because same resulted
from the participations effected as otherwise required by this Section 2.20.
     Section 2.21 Qualified Borrowers.
          (a) The Borrower may, at any time or from time to time, upon not less
than ten (10) Business Days’ notice in the case of a domestic Qualified Borrower
or fifteen (15) Business Day’s notice in the case of a foreign Qualified
Borrower, designate one or more Qualified Borrowers to be added to this
Agreement by notifying the Administrative Agent thereof, and the Administrative
Agent shall promptly notify each Bank. Borrower shall, or shall cause such
Qualified Borrower to, deliver all documents required to be delivered pursuant
to Section 3.1 with respect to a Qualified Borrower, each of which shall be in
form and substance reasonably satisfactory to the Administrative Agent.
Following the giving of any notice pursuant

57



--------------------------------------------------------------------------------



 



to this Section 2.21, if the designation of such Qualified Borrower obligates
the Administrative Agent or any Bank to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Borrower shall, promptly upon
the request of the Administrative Agent or any Bank, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or any
Bank in order for the Administrative Agent or such Bank to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations.
          (b) If the Borrower shall designate as a Qualified Borrower hereunder
any entity not organized under the laws of the United States or any State
thereof, any Bank may, with notice to the Administrative Agent and the Borrower,
fulfill its Commitment by causing an affiliate of such Bank to act as the Bank
in respect of such Qualified Borrower (and such Bank shall, to the extent of
Loans made to, and participations in Letters of Credit issued for the account
of, such Qualified Borrower be deemed for all purposes hereof to have pro tanto
assigned such Loans and participations to such affiliate in compliance with the
provisions of Section 9.6 (but only for so long as such Loans or Letters of
Credit shall be outstanding) except that unless such an affiliate is a Qualified
Institution, nothing herein shall be deemed to have relieved such Bank from its
obligations under its Commitments).
     Section 2.22 Mandatory Prepayments. The Administrative Agent shall
calculate the Dollar Equivalent Amount of all Loans denominated in an Alternate
Currency and Letter of Credit Usage of Alternate Currency Letters of Credit at
the time of each Borrowing thereof and on the last Business Day of each month
that either Loans denominated in an Alternate Currency or Alternate Currency
Letters of Credit are outstanding. If at any such time (y) the Dollar Equivalent
Amount of the sum of (i) all outstanding Loans denominated in an Alternate
Currency, (ii) all outstanding Loans denominated in Dollars made against the
Alternate Currency Commitments, (iii) the outstanding Dollar Equivalent Amount
of the Letter of Credit Usage for Alternate Currency Letters of Credit, and
(iv) the Letter of Credit Usage for Letters of Credit denominated in Dollars
issued against the Alternate Currency Commitments, so determined by the
Administrative Agent, in the aggregate, exceeds 105% of the Alternate Currency
Sublimit, Borrower shall repay (and cause the applicable Qualified Borrowers to
repay) all or a portion of such Loans or post cash collateral with respect to
the Alternate Currency Letters of Credit, otherwise in accordance with the
applicable terms of this Agreement, in such amount so that, following the making
of such payment, the Dollar Equivalent Amount outstanding of such Loans and
non-cash collateralized Letter of Credit Usage does not exceed the Alternate
Currency Sublimit, or (z) the Dollar Equivalent Amount of the sum of (i) all
outstanding Loans and (ii) the outstanding Dollar Equivalent Amount of the
Letter of Credit Usage so determined by the Administrative Agent, in the
aggregate, exceeds the Commitments, Borrower shall, in each case, repay (or
cause the applicable Qualified Borrower to repay) all or a portion of the Loans,
otherwise in accordance with the applicable terms of this Agreement, in such
amount so that, following the making of such payment, the Dollar Equivalent
Amount outstanding of Loans and Letter of Credit Usage does not exceed the
Commitments.

58



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS
     Section 3.1 Closing. The closing hereunder shall occur on the date when
each of the following conditions is satisfied (or waived by the Administrative
Agent and the Banks), each document to be dated the Closing Date unless
otherwise indicated:
          (a) the Borrower and any Qualified Borrower shall have executed and
delivered to the Administrative Agent a Note for the account of each Bank dated
on or before the Closing Date complying with the provisions of Section 2.5;
          (b) the Borrower, EQR, the Administrative Agent and each of the Banks
shall have executed and delivered to the Borrower and the Administrative Agent a
duly executed original of this Agreement and the Qualified Borrower Guaranty, if
applicable;
          (c) EQR shall have executed and delivered to the Administrative Agent
a duly executed original of the EQR Guaranty, and, if applicable, each Down REIT
Guarantor shall have executed and delivered to the Administrative Agent a duly
executed original of a Down REIT Guaranty;
          (d) the Administrative Agent shall have received an opinion of DLA
Piper LLP (US), counsel for the Borrower and any Qualified Borrower, acceptable
to the Administrative Agent, the Banks and their counsel;
          (e) the Borrower shall have repaid in full, and terminated, the
Revolving Credit Agreement, dated as of February 28, 2007, as amended by
Amendment to Revolving Credit Agreement, dated as of March 30, 2007, among the
Borrower, EQR, Bank of America N.A., as administrative agent, JPMorgan Chase
Bank, N.A., as syndication agent, and the financial institutions party thereto
(the “Existing Revolving Credit Agreement”).
          (f) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and EQR and each Qualified Borrower as of the Closing Date, if any, the
authority for and the validity of this Agreement and the other Loan Documents,
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent. Such documentation shall include, without limitation,
the agreement of limited partnership of the Borrower, as well as the certificate
of limited partnership of the Borrower, both as amended, modified or
supplemented to the Closing Date, certified to be true, correct and complete by
a senior officer of the Borrower as of a date not more than ten (10) days prior
to the Closing Date, together with a certificate of existence as to the Borrower
from the Secretary of State (or the equivalent thereof) of Illinois, to be dated
not more than thirty (30) days prior to the Closing Date, as well as the
declaration of trust of EQR, as amended, modified or supplemented to the Closing
Date, certified to be true, correct and complete by a senior officer of EQR as
of a date not more than ten (10) days prior to the Closing Date, together with a
good standing certificate as to EQR from the Secretary of State (or the
equivalent thereof) of Maryland, to be dated not more than thirty (30) days
prior to the Closing Date, and correlative documentation for each Qualified
Borrower as of the Closing Date;

59



--------------------------------------------------------------------------------



 



          (g) the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in its sole discretion;
          (h) the Borrower, EQR, each Down REIT Guarantor, if applicable, and
each Qualified Borrower, if applicable, shall have taken all actions required to
authorize the execution and delivery of this Agreement and the other Loan
Documents to be executed by Borrower, EQR, each Down REIT Guarantor and each
Qualified Borrower as of the Closing Date, as the case may be, and the
performance thereof by the Borrower, EQR, each Down REIT Guarantor and each
Qualified Borrower as of the Closing Date;
          (i) the Administrative Agent shall be satisfied that neither the
Borrower, EQR nor any Consolidated Subsidiary is subject to any present or
contingent environmental liability which could have a Material Adverse Effect;
          (j) the Administrative Agent shall have received, for its and any
other Bank’s account, all fees due and payable pursuant to Section 2.8 hereof on
or before the Closing Date, and the fees and expenses accrued through the
Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP shall have been paid
directly to such firm, if required by such firm and if such firm has delivered
an invoice in reasonable detail of such fees and expenses in sufficient time for
the Borrower to approve and process the same;
          (k) the Administrative Agent shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by the Borrower, each Qualified Borrower as
of the Closing Date, EQR and the applicable Consolidated Subsidiaries, and the
validity and enforceability, of the Loan Documents, or in connection with any of
the transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;
          (l) the Administrative Agent shall have received (or Borrower shall
have made publicly available) the audited financial statements of the Borrower
and its Consolidated Subsidiaries and of EQR for the fiscal year ended
December 31, 2010; and
          (m) no Event of Default shall have occurred.
     Section 3.2 Borrowings. The obligation of any Bank to make a Loan or to
participate in any Letter of Credit issued by the Fronting Bank and the
obligation of the Fronting Bank to issue a Letter of Credit or the obligation of
the Swingline Lender to make a Swingline Loan on the occasion of any Borrowing
or Letter of Credit issuance is subject to the satisfaction of the following
conditions:
          (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2 or a Notice of Money Market Borrowing as required by
Section 2.3 or a request to cause a Fronting Bank to issue a Letter of Credit
pursuant to Section 2.16;
          (b) in the event that such Loan is to be made to, or such Letter of
Credit is to be issued for the account of, a Qualified Borrower, receipt by the
Administrative Agent of a Note

60



--------------------------------------------------------------------------------



 



by such Qualified Borrower for the account of each Bank, if not previously
delivered, satisfying the requirements of Section 2.5, together with all other
items that would have been required to be delivered pursuant to Section 3.1 with
respect to such Qualified Borrower;
          (c) immediately after such Borrowing or issuance, the aggregate
outstanding principal amount of the Loans plus the Letter of Credit Usage will
not exceed the aggregate amount of the Commitments;
          (d) immediately before and after such Borrowing or issuance of any
Letter of Credit, no Event of Default shall have occurred and be continuing both
before and after giving effect to the making of such Loans or the issuance of
such Letter of Credit;
          (e) the representations and warranties contained in this Agreement and
the other Loan Documents (other than representations and warranties which
expressly speak as of a different date and other than the representation and
warranty set forth in Section 4.4(c)(i)) shall be true and correct in all
material respects on and as of the date of such Borrowing both before and after
giving effect to the making of such Loans or the issuance of such Letter of
Credit;
          (f) no law or regulation shall have been adopted, no order, judgment
or decree of any Governmental Authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans, the issuance of any Letter of
Credit or the consummation of the transactions contemplated by this Agreement
and the other Loan Documents; and
          (g) as of the Closing Date only, no event, act or condition shall have
occurred after the date of the most recent financial statements of Borrower
which, in the reasonable judgment of the Administrative Agent, or the Required
Banks, as the case may be, has had or is likely to have a Material Adverse
Effect.
Each Borrowing hereunder or acceptance of a Letter of Credit issued hereunder
shall be deemed to be a representation and warranty by the Borrower on the date
of such Borrowing as to the facts specified in clauses (b), (c), (d), (e),
(f) and (g) (with respect to the initial Borrowing hereunder only, and only to
the extent that Borrower is or should have been aware of any Material Adverse
Effect) of this Section, except as otherwise disclosed in writing by Borrower to
the Banks. Notwithstanding anything to the contrary, no Borrowing or issuance of
a Letter of Credit shall be permitted if such Borrowing or issuance would cause
Borrower to fail to be in compliance with any of the covenants contained in this
Agreement or in any of the other Loan Documents.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          In order to induce the Administrative Agent and each of the Banks
which is or may become a party to this Agreement to make the Loans and issue or
participate in Letters of Credit, the Borrower makes the following
representations and warranties as of the Closing Date. Such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the other Loan Documents and the making of the Loans and the
issuance of the Letters of Credit.

61



--------------------------------------------------------------------------------



 



     Section 4.1 Existence and Power. The Borrower is a limited partnership,
duly formed and validly existing as a limited partnership under the laws of the
State of Illinois and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. EQR is a real estate investment trust,
duly formed, validly existing and in good standing as a real estate investment
trust under the laws of the State of Maryland and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect. Each Qualified
Borrower is a duly formed and validly existing juridical entity under the laws
of its jurisdiction of formation and has all powers and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and carry on its business as now conducted or as it
presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.
     Section 4.2 Power and Authority. The Borrower and each Qualified Borrower
has the power and authority to execute, deliver and carry out the terms and
provisions of, and to consummate the transactions contemplated by, each of the
Loan Documents to which it is a party and has taken all necessary action, if
any, to authorize the execution and delivery on behalf of the Borrower or such
Qualified Borrower and the performance by the Borrower or such Qualified
Borrower of, and the consummation of the transactions contemplated by, such Loan
Documents. The Borrower and each applicable Qualified Borrower has duly executed
and delivered each Loan Document to which it is a party in accordance with the
terms of this Agreement, and each such Loan Document constitutes the legal,
valid and binding obligation of the Borrower and each Qualified Borrower,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors’
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law. EQR has the power and
authority to execute, deliver and carry out the terms and provisions, and the
consummation of the transactions contemplated by, each of the Loan Documents on
behalf of the Borrower to which the Borrower is a party and has taken all
necessary action to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of such Loan Documents.
     Section 4.3 No Violation.
          (a) Neither the execution, delivery or performance by or on behalf of
the Borrower of the Loan Documents to which it is a party, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by the Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or

62



--------------------------------------------------------------------------------



 



any of its Consolidated Subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, or other agreement or other instrument to which the
Borrower (or of any partnership of which the Borrower is a partner) or any of
its Consolidated Subsidiaries is a party or by which it or any of its property
or assets is bound or to which it is subject, or (iii) will cause a material
default by the Borrower under any organizational document of any Person in which
such Borrower has an interest, or cause a material default under the Borrower’s
agreement or certificate of limited partnership, the consequences of which
conflict, breach or default would have a Material Adverse Effect, or result in
or require the creation or imposition of any Lien whatsoever upon any Property
(except as contemplated herein).
          (b) Neither the execution, delivery or performance by or on behalf of
any Qualified Borrower of the Loan Documents to which it is a party, nor
compliance by such Qualified Borrower with the terms and provisions thereof nor
the consummation of the transactions contemplated by the Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of such Qualified
Borrower or any of its Consolidated Subsidiaries pursuant to the terms of, any
indenture, mortgage, deed of trust, or other agreement or other instrument to
which such Qualified Borrower (or of any partnership of which such Qualified
Borrower is a partner) or any of its Consolidated Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it is subject, or
(iii) will cause a material default by such Qualified Borrower under any
organizational document of any Person in which such Qualified Borrower has an
interest, or cause a material default under such Qualified Borrower’s
organizational documents, the consequences of which conflict, breach or default
would have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).
     Section 4.4 Financial Information.
          (a) The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, dated as of December 31, 2010, and the related
consolidated statements of Borrower’s financial position for the fiscal year
then ended, reported on by Ernst & Young LLP, a copy of which has been delivered
to each of the Banks, fairly present, in conformity with GAAP, the consolidated
financial position of the Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.
          (b) The consolidated balance sheet of EQR, dated as of December 31,
2010, and the related consolidated statements of EQR’s financial position for
the fiscal year then ended, reported on by Ernst & Young LLP and set forth in
the EQR 2010 Form 10-K, a copy of which has been delivered to each of the Banks,
fairly present, in conformity with GAAP, the consolidated financial position of
EQR and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and cash flows for such fiscal year.
          (c) Since March 30, 2011, (i) except as may have been disclosed in
writing to the Banks, nothing has occurred prior to the Closing Date having a
Material Adverse Effect, and

63



--------------------------------------------------------------------------------



 



(ii) except as previously disclosed to the Banks, neither the Borrower nor EQR
has incurred any material indebtedness or guaranty on or before the Closing
Date.
     Section 4.5 Litigation. Except as previously disclosed by the Borrower in
writing to the Banks prior to the date hereof, there is no action, suit or
proceeding pending against, or to the knowledge of the Borrower threatened
against or affecting, nor, to the knowledge of the Borrower, any investigation
of, (i) the Borrower, any Qualified Borrower, EQR or any of their Consolidated
Subsidiaries, (ii) the Loan Documents or any of the transactions contemplated by
the Loan Documents or (iii) any of their assets, before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could, individually or in the
aggregate, have a Material Adverse Effect or which in any manner draws into
question the validity or enforceability of this Agreement or the other Loan
Documents.
     Section 4.6 Compliance with ERISA. The transactions contemplated by the
Loan Documents will not constitute a nonexempt prohibited transaction (as such
term is defined in Section 4975 of the Code or Section 406 of ERISA) that could
subject the Administrative Agent or the Banks to any tax or penalty for
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.
     Section 4.7 Environmental Matters. The Borrower and EQR each conducts
reviews of the effect of Environmental Laws on the business, operations and
properties of the Borrower, EQR, Consolidated Subsidiaries of either or both,
and Qualified Borrowers when necessary in the course of which it identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or closure of properties
presently owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses). On the basis of this
review, the Borrower and EQR each has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.
     Section 4.8 Taxes. United States Federal income tax returns of the
Borrower, EQR and their Consolidated Subsidiaries have been prepared and filed
through the fiscal year ended December 31, 2009. The Borrower, each Qualified
Borrower, EQR and their Consolidated Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower, any Qualified Borrower, EQR
or any Consolidated Subsidiary, except such taxes, if any, as are reserved
against in accordance with GAAP, such taxes as are being contested in good faith
by appropriate proceedings or such taxes, the failure to make payment of which
when due and payable will not have, in the aggregate, a Material Adverse Effect.
The charges, accruals and reserves on the books of the Borrower, any Qualified
Borrower, EQR and their Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.

64



--------------------------------------------------------------------------------



 



     Section 4.9 Full Disclosure. All information heretofore furnished by the
Borrower or any Qualified Borrower to the Administrative Agent or any Bank for
purposes of or in connection with or pursuant to this Agreement or any
transaction contemplated hereby or thereby is true and accurate in all material
respects on the date as of which such information is stated or certified. The
Borrower has disclosed to the Administrative Agent, in writing any and all facts
existing on the Closing Date which have or may have (to the extent the Borrower
can now reasonably foresee) a Material Adverse Effect.
     Section 4.10 Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower and each Qualified Borrower will be Solvent.
     Section 4.11 Use of Proceeds; Margin Regulations. All proceeds of the Loans
will be used by the Borrower or the applicable Qualified Borrower only in
accordance with the provisions hereof. No part of the proceeds of any Loan, and
no Letter of Credit, will be used by the Borrower to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock in any manner that might violate the provisions of
Regulations T, U or X of the Federal Reserve Board. Neither the making of any
Loan nor the use of the proceeds thereof nor the issuance of any Letter of
Credit will violate or be inconsistent with the provisions of Regulations T, U
or X of the Federal Reserve Board.
     Section 4.12 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not have a Material Adverse Effect.
     Section 4.13 Investment Company Act. Neither the Borrower, any Qualified
Borrower, EQR nor any Consolidated Subsidiary is (x) an “investment company” or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, or (y) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money or otherwise obtain extensions of credit.
     Section 4.14 Principal Offices. As of the Closing Date, the principal
office, chief executive office and principal place of business of the Borrower
is Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606.
     Section 4.15 REIT Status. For the fiscal year ended December 31, 2010, EQR
qualified and EQR intends to continue to qualify as a real estate investment
trust under the Code.
     Section 4.16 No Default. No Event of Default or, to the best of the
Borrower’s knowledge, Default exists and neither the Borrower nor any Qualified
Borrower is in default in any material respect beyond any applicable grace
period under or with respect to any other material agreement, instrument or
undertaking to which it is a party or by which it or any of its

65



--------------------------------------------------------------------------------



 



property is bound in any respect, the existence of which default is likely to
result in a Material Adverse Effect.
     Section 4.17 Compliance With Law. To the Borrower’s knowledge, the
Borrower, each Qualified Borrower, and each of the Real Property Assets are in
compliance with all laws, rules, regulations, orders, judgments, writs and
decrees, including, without limitation, all building and zoning ordinances and
codes, the failure to comply with which is likely to have a Material Adverse
Effect.
     Section 4.18 Organizational Documents. The documents delivered pursuant to
Section 3.1(f) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower, each Qualified Borrower as of the Closing Date and EQR. The Borrower
represents that it has delivered to the Administrative Agent true, correct and
complete copies, as of the Closing Date, of each of the documents set forth in
this Section 4.18, except for exhibits to the Borrower’s partnership agreement
identifying the current list of partners which, with the permission of the
Banks, have been omitted therefrom.
     Section 4.19 Qualifying Unencumbered Properties. As of December 31, 2010,
each Property listed on Exhibit F as a Qualifying Unencumbered Property (i) is
Raw Land, a Property with Development Activity, a Condo Property or an operating
multifamily residential property owned or ground leased (directly or
beneficially) by Borrower, EQR, or a Consolidated Subsidiary or Investment
Affiliate of either or both, (ii) is not subject (nor are any equity interests
in such Property that are owned directly or indirectly by Borrower or EQR
subject) to a Lien which secures Indebtedness of any Person, other than
Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower or EQR subject) to
any Negative Pledges, and (iv) is not owned by a Subsidiary of the Borrower or
EQR (other than the Borrower) that has any outstanding Unsecured Debt (other
than those items of Indebtedness set forth in clauses (d) or (e) of the
definition of Indebtedness, or any Contingent Obligation other than guarantees
for borrowed money). All of the information set forth on Exhibit F is true and
correct in all material respects.
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
          The Borrower covenants and agrees that, so long as any Bank has any
Commitment hereunder or any Obligations remain unpaid:
     Section 5.1 Information. The Borrower will deliver to each of the Banks:
          (a) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 125 days after the end of each fiscal year of the Borrower)
a consolidated balance sheet of the Borrower, EQR and their Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of Borrower’s and EQR’s operations and consolidated statements of
Borrower’s and EQR’s cash flow for such fiscal year, setting forth in each case
in comparative form the figures as of the end of and for the previous fiscal
year, all as reported on the form

66



--------------------------------------------------------------------------------



 



provided to the Securities and Exchange Commission on Borrower’s and EQR’s
Form 10K and reported on by Ernst & Young LLP or other independent public
accountants of nationally recognized standing;
          (b) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 80 days after the end of each of the first three quarters of
each fiscal year of the Borrower and EQR), (i) a consolidated balance sheet of
the Borrower, EQR and their Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of Borrower’s and EQR’s
operations and consolidated statements of Borrower’s and EQR’s cash flow for
such quarter and for the portion of the Borrower’s or EQR’s fiscal year ended at
the end of such quarter, all as reported on the form provided to the Securities
and Exchange Commission on Borrower’s and EQR’s Form 10Q, and (ii) and such
other information reasonably requested by the Administrative Agent or any Bank;
          (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer, the chief accounting officer or treasurer of the Borrower
(i) setting forth in reasonable detail the calculations required to establish
whether the Borrower was in compliance with the requirements of Section 5.8 on
the date of such financial statements; (ii) certifying (x) that such financial
statements fairly present in all material respects the financial condition and
the results of operations of the Borrower on the dates and for the periods
indicated, on the basis of GAAP, with respect to the Borrower subject, in the
case of interim financial statements, to normally recurring year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to the date of such delivery and that (1) on
the basis of such financial statements and such review of the Loan Documents, no
Event of Default existed under Section 6.1(b) with respect to Sections 5.8 or
5.9 at or as of the date of said financial statements, and (2) on the basis of
such review of the Loan Documents and the business and condition of the
Borrower, to the best knowledge of such officer, as of the last day of the
period covered by such certificate no Default or Event of Default under any
other provision of Section 6.1 occurred and is continuing or, if any such
Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof and the action the Borrower proposes to take in
respect thereof. Such certificate shall set forth the calculations required to
establish the matters described in clauses (1) and (2) above;
          (d) (i) within five (5) Business Days after any officer of the
Borrower obtains knowledge of any Default or Event of Default, if such Default
or Event of Default is then continuing, a certificate of the chief financial
officer, the chief accounting officer, treasurer, controller, or other executive
officer of the Borrower setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto; and
(ii) promptly and in any event within five (5) Business Days after the Borrower
obtains knowledge thereof, notice of (x) any litigation or governmental
proceeding pending or threatened against the Borrower or the Real Property
Assets as to which there is a reasonable possibility of an adverse

67



--------------------------------------------------------------------------------



 



determination and which, if adversely determined, is likely to individually or
in the aggregate, result in a Material Adverse Effect, and (y) any other event,
act or condition which is likely to result in a Material Adverse Effect;
          (e) promptly upon the mailing thereof to the shareholders of EQR
generally, and to the extent the same are not publicly available, copies of all
financial statements, reports and proxy statements so mailed;
          (f) promptly upon the filing thereof and to the extent that the same
are not publicly available, copies of all registration statements (other than
the exhibits thereto and any registration statements on Form S-8 or its
equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
(other than the exhibits thereto, which exhibits will be provided upon request
therefor by any Bank) which EQR shall have filed with the Securities and
Exchange Commission;
          (g) promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, and in the case of clauses (i) through (vii) above, which event could
result in a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;
          (h) promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower’s or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate’s proposed initial response thereto: (i) the receipt
by the Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates of any communication (written or oral), whether from a
Governmental Authority, citizens group, employee or otherwise, that alleges that
the Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a

68



--------------------------------------------------------------------------------



 



Material Adverse Effect, (ii) the Borrower shall obtain actual knowledge that
there exists any Environmental Claim pending against the Borrower or any
Environmental Affiliate and such Environmental Claim is likely to have a
Material Adverse Effect or (iii) the Borrower obtains actual knowledge of any
release, emission, discharge or disposal of any Material of Environmental
Concern that is likely to form the basis of any Environmental Claim against the
Borrower or any Environmental Affiliate which in any such event is likely to
have a Material Adverse Effect;
          (i) promptly and in any event within five (5) Business Days after
receipt of any material notices or correspondence from any company or agent for
any company providing insurance coverage to the Borrower relating to any loss
which is likely to result in a Material Adverse Effect, copies of such notices
and correspondence; and
          (j) from time to time such additional information regarding the
financial position or business of the Borrower, EQR and their Subsidiaries as
the Administrative Agent, at the request of any Bank, may reasonably request in
writing.
     Section 5.2 Payment of Obligations. Each of the Borrower, each Qualified
Borrower, EQR and their Consolidated Subsidiaries will pay and discharge, at or
before maturity, all its respective material obligations and liabilities
including, without limitation, any obligation pursuant to any agreement by which
it or any of its properties is bound, in each case where the failure to so pay
or discharge such obligations or liabilities is likely to result in a Material
Adverse Effect, and will maintain in accordance with GAAP, appropriate reserves
for the accrual of any of the same.
     Section 5.3 Maintenance of Property; Insurance; Leases.
          (a) The Borrower and/or EQR will keep, and will cause each
Consolidated Subsidiary and Qualified Borrower to keep, all property useful and
necessary in its business, including without limitation the Real Property Assets
(for so long as it constitutes Real Property Assets), in good repair, working
order and condition, ordinary wear and tear excepted, in each case where the
failure to so maintain and repair will have a Material Adverse Effect.
          (b) The Borrower, each Qualified Borrower and/or EQR shall maintain,
or cause to be maintained, insurance with such insurers, on such properties, in
such amounts and against such risks (excluding terrorist insurance and mold
insurance and, to the extent the same are not commercially available or
available at commercially reasonable rates, earthquake insurance or windstorm
insurance) as is consistent with insurance maintained by businesses of
comparable type and size in the industry, and furnish the Administrative Agent
satisfactory evidence thereof promptly upon Administrative Agent’s reasonable
request.
     Section 5.4 Conduct of Business and Maintenance of Existence. The Borrower,
each Qualified Borrower and EQR will continue to engage in business of the same
general type as now conducted by the Borrower and EQR, and each will preserve,
renew and keep in full force and effect, its partnership and trust existence and
its respective rights, privileges and franchises necessary for the normal
conduct of business unless the failure to maintain such rights and franchises
does not have a Material Adverse Effect.

69



--------------------------------------------------------------------------------



 



     Section 5.5 Compliance with Laws. The Borrower and EQR will and will cause
their Subsidiaries to comply in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws, and all zoning and building
codes with respect to the Real Property Assets and ERISA and the rules and
regulations thereunder and all federal securities laws) except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to do so will not have a Material Adverse
Effect or expose Administrative Agent or the Banks to any material liability
therefor.
     Section 5.6 Inspection of Property, Books and Records. Each of the Borrower
and EQR will keep proper books of record and account in which full, true and
correct entries shall be made of all material dealings and transactions in
relation to its business and activities in conformity with GAAP, modified as
required by this Agreement and applicable law; and will permit representatives
of any Bank at such Bank’s expense to visit and inspect any of its properties,
including without limitation the Real Property Assets, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers and independent public accountants, all at such
reasonable times during normal business hours, upon reasonable prior notice and
as often as may reasonably be desired. Administrative Agent shall coordinate any
such visit or inspection to arrange for review by any Bank requesting any such
visit or inspection.
     Section 5.7 Intentionally Omitted.
     Section 5.8 Financial Covenants.
          (a) Indebtedness to Gross Asset Value. Borrower shall not permit the
ratio of Indebtedness of Borrower and EQR (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and Borrower’s Share of
Indebtedness of all Consolidated Subsidiaries and Investment Affiliates to Gross
Asset Value of Borrower and EQR to exceed 0.60:1 at any time; provided, however,
that with respect to any Fiscal Quarter in which Borrower acquired any Real
Property Assets (whether by purchase, merger or other corporate transaction), at
Borrower’s election, the ratio of Indebtedness of Borrower and EQR (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of Indebtedness of all Consolidated Subsidiaries and Investment
Affiliates to Gross Asset Value of Borrower and EQR for such Fiscal Quarter and
for the next three succeeding Fiscal Quarters may exceed 0.60:1, provided that
such ratio in no event shall exceed 0.65:1, and provided, further, that
thereafter such ratio shall not exceed 0.60:1. For purposes of this covenant,
(i) Indebtedness shall be adjusted by deducting therefrom an amount equal to the
lesser of (x) Indebtedness that by its terms is scheduled to mature on or before
the date that is 24 months from the date of calculation, and (y) Unrestricted
Cash or Cash Equivalents, and (ii) Gross Asset Value shall be adjusted by
deducting therefrom the amount by which Indebtedness is adjusted under clause
(i).
          (b) Secured Debt to Gross Asset Value. Borrower shall not permit the
ratio of Secured Debt of Borrower and EQR (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and Borrower’s Share of
Secured Debt of all Consolidated Subsidiaries and Investment Affiliates to Gross
Asset Value of Borrower and EQR to exceed 0.40:1 at any time.

70



--------------------------------------------------------------------------------



 



          (c) Consolidated EBITDA to Fixed Charges Ratio. Borrower shall not
permit the ratio of Consolidated EBITDA for the then most recently completed
twelve (12) month period to Fixed Charges for the then most recently completed
twelve (12) month period to be less than 1.50:1.
          (d) Unencumbered Pool. Borrower shall not permit the ratio of the
Unencumbered Asset Value to outstanding Unsecured Debt to be less than 1.50:1 at
any time.
          (e) Permitted Holdings. Borrower’s and EQR’s primary business will be
the ownership, operation and development of multifamily residential property
(including conversions to condominiums) and any other business activities of
Borrower, EQR and Subsidiaries of either or both will remain incidental thereto.
Notwithstanding the foregoing, Borrower, EQR and Subsidiaries of either or both
may acquire or maintain Permitted Holdings if and so long as the aggregate value
of Permitted Holdings, whether held directly or indirectly (but without
duplication) by Borrower, EQR and/or their Subsidiaries, does not exceed, at any
time, thirty-five percent (35%) of Gross Asset Value of Borrower and EQR as a
whole.
          (f) Calculation. Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter.
     Section 5.9 Restriction on Fundamental Changes.
          (a) Neither the Borrower nor EQR shall enter into any merger or
consolidation, unless (i) either (x) the Borrower or EQR is the surviving
entity, or (y) the individuals constituting EQR’s Board of Trustees immediately
prior to such merger or consolidation represent a majority of the surviving
entity’s Board of Directors or Board of Trustees after such merger or
consolidation, and (ii) the entity which is merged with Borrower or EQR is
predominantly in the commercial real estate business.
          (b) The Borrower shall not amend its agreement of limited partnership
or other organizational documents in any manner that would have a Material
Adverse Effect without the Administrative Agent’s consent, which shall not be
unreasonably withheld. EQR shall not amend its declaration of trust, by-laws, or
other organizational documents in any manner that would have a Material Adverse
Effect without the Administrative Agent’s consent, which shall not be
unreasonably withheld. No Qualified Borrower shall amend its organizational
documents in any manner that would have a Material Adverse Effect without the
Required Banks’ consent.
          (c) The Borrower shall deliver to Administrative Agent copies of all
amendments to its agreement of limited partnership or to EQR’s declaration of
trust, by-laws, or other organizational documents simultaneously with the first
delivery of financial statements referred to in Sections 5.1(a) or (b) above
following the effective date of any such amendment.
     Section 5.10 Changes in Business. Except for Permitted Holdings, neither
the Borrower, any Qualified Borrower nor EQR shall enter into any business which
is substantially different from that conducted by the Borrower or EQR on the
Closing Date after giving effect to the transactions contemplated by the Loan
Documents. The Borrower shall carry on its business operations through the
Borrower and its Subsidiaries and Investment Affiliates.

71



--------------------------------------------------------------------------------



 



     Section 5.11 Margin Stock. None of the proceeds of any Loan, and no Letter
of Credit, will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock in any
manner that might violate the provisions of Regulations T, U or X of the Federal
Reserve Board.
     Section 5.12 Intentionally Omitted.
     Section 5.13 EQR Status.
          (a) Status. EQR shall at all times (i) remain a publicly traded
company listed on the New York Stock Exchange or another national stock exchange
located in the United States and (ii) maintain its status as a self-directed and
self-administered real estate investment trust under the Code.
          (b) Indebtedness. EQR shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:
               (1) the Obligations; and
               (2) Indebtedness which, after giving effect thereto, may be
incurred or may remain outstanding without giving rise to an Event of Default or
Default.
          (c) Disposal of Partnership Interests. EQR will not directly or
indirectly convey, sell, transfer, assign, pledge or otherwise encumber or
dispose of any of its partnership interests in Borrower, except for the
reduction of EQR’s interest in the Borrower arising from Borrower’s issuance of
partnership interests in the Borrower or the retirement of preference units by
Borrower.
ARTICLE VI
DEFAULTS
     Section 6.1 Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
          (a) the Borrower or any Qualified Borrower shall fail to pay when due
any principal of any Loan, or the Borrower or any Qualified Borrower shall fail
to pay when due interest on any Loan or any fees or any other amount payable
hereunder and the same shall continue for a period of five (5) days after the
same becomes due;
          (b) the Borrower shall fail to observe or perform any covenant
contained in Section 5.8, Section 5.9, Section 5.11 or Section 5.13;
          (c) the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b), (e), (f), (g), (h), (j), (n) or (o) of this Section 6.1) for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent, or if such default is of such a nature that it cannot with reasonable

72



--------------------------------------------------------------------------------



 



effort be completely remedied within said period of thirty (30) days such
additional period of time as may be reasonably necessary to cure same, provided
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days;
          (d) any representation, warranty, certification or statement made or
deemed made by the Borrower in this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made) and the
defect causing such representation or warranty to be incorrect when made (or
deemed made) is not removed within thirty (30) days after written notice thereof
from Administrative Agent to Borrower;
          (e) the Borrower, any Qualified Borrower, EQR, any Subsidiary or any
Investment Affiliate shall default in the payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) of any amount
owing in respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amount exceeds $50,000,000 and such default
shall continue beyond the giving of any required notice and the expiration of
any applicable grace period and such default has not been waived, in writing, by
the holder of any such Debt; or the Borrower, any Qualified Borrower, EQR, any
Subsidiary or any Investment Affiliate shall default in the performance or
observance of any obligation or condition with respect to any such Recourse Debt
or any other event shall occur or condition exist beyond the giving of any
required notice and the expiration of any applicable grace period, if the effect
of such default, event or condition is to accelerate the maturity of any such
indebtedness or to permit (without any further requirement of notice or lapse of
time) the holder or holders thereof, or any trustee or agent for such holders,
to accelerate the maturity of any such indebtedness;
          (f) the Borrower or EQR shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or admit in writing its inability to pay its debts as such debts become
due, or shall take any action to authorize any of the foregoing;
          (g) an involuntary case or other proceeding shall be commenced against
the Borrower or EQR seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against the Borrower or EQR under the federal bankruptcy laws as now
or hereafter in effect;
          (h) one or more final, non-appealable judgments or decrees (or one or
more judgments which is/are not stayed pending appeal) in an aggregate amount of
Fifty Million

73



--------------------------------------------------------------------------------



 



Dollars ($50,000,000) or more shall be entered by a court or courts of competent
jurisdiction against the Borrower, any Qualified Borrower, EQR or, to the extent
of any recourse to Borrower, EQR or any Qualified Borrower, any of their
respective Consolidated Subsidiaries (other than any judgment as to which, and
only to the extent, a reputable insurance company has acknowledged coverage of
such claim in writing) and (i) any such judgments or decrees shall not be
stayed, discharged, paid, bonded or vacated within thirty (30) days or
(ii) enforcement proceedings shall be commenced by any creditor on any such
judgments or decrees;
          (i) there shall be a change in the majority of the Board of Directors
or Board of Trustees of EQR during any twelve (12) month period, excluding any
change in directors or trustees resulting from (w) the retirement/resignation of
any director or trustee as a result of compliance with any written policy of EQR
requiring retirement/resignation from the Board upon reaching the retirement age
specified in such policy or in connection with EQR’s Majority Voting Policy,
(x) the death or disability of any director or trustee, or (y) satisfaction of
any requirement for the majority of the members of the board of directors or
trustees of EQR to qualify under applicable law as independent directors or
trustees or (z) the replacement of any director or trustee who is an officer or
employee of EQR or an affiliate of EQR with any other officer or employee of EQR
or an affiliate of EQR;
          (j) any Person or “group” (as such term is defined in applicable
federal securities laws and regulations) shall acquire more than thirty percent
(30%) of the common shares of EQR, provided, however, that Persons acquiring
common shares of EQR from EQR in connection with an acquisition or other
transaction with EQR, without any agreement among such Persons to act together
to hold, dispose of, or vote such shares following the acquisition of such
shares, shall not be considered a “group” for purposes of this clause (j);
          (k) intentionally omitted;
          (l) any Termination Event with respect to a Plan shall occur as a
result of which Termination Event or Events any member of the ERISA Group has
incurred or may incur any liability to the PBGC or any other Person and the sum
(determined as of the date of occurrence of such Termination Event) of the
insufficiency of such Plan and the insufficiency of any and all other Plans with
respect to which such a Termination Event shall have occurred and be continuing
(or, in the case of a Multiemployer Plan with respect to which a Termination
Event described in clause (ii) of the definition of Termination Event shall have
occurred and be continuing, the liability of the Borrower) is equal to or
greater than $20,000,000 and which the Administrative Agent reasonably
determines will have a Material Adverse Effect;
          (m) any member of the ERISA Group shall commit a failure described in
Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;
          (n) at any time, for any reason the Borrower or any Qualified Borrower
or EQR seeks to repudiate its obligations under any Loan Document; or

74



--------------------------------------------------------------------------------



 



          (o) a default beyond any applicable notice or grace period under any
of the other Loan Documents.
     Section 6.2 Rights and Remedies.
          (a) Upon the occurrence of any Event of Default described in
Sections 6.1(f) or (g), the Commitments and the Swingline Commitment shall
immediately terminate and the unpaid principal amount of, and any and all
accrued interest on, the Loans and any and all accrued fees and other
Obligations hereunder shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon during the
continuance of such Event of Default at the Default Rate and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself and on behalf of any
Qualified Borrower; and upon the occurrence and during the continuance of any
other Event of Default, subject to the provisions of Section 6.2(b), the
Administrative Agent may (and upon the demand of the Required Banks shall), by
written notice to the Borrower, in addition to the exercise of all of the rights
and remedies permitted the Administrative Agent and the Banks at law or equity
or under any of the other Loan Documents, declare the Commitments terminated and
the unpaid principal amount of and any and all accrued and unpaid interest on
the Loans and any and all accrued fees and other Obligations hereunder to be,
and the same shall thereupon be, immediately due and payable with all additional
interest from time to time accrued thereon and (except as otherwise as provided
in the Loan Documents) without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower for itself and on behalf of any Qualified Borrower.
          (b) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks. The Administrative Agent shall act at the
direction of the Required Banks in connection with the exercise of any and all
remedies at law, in equity or under any of the Loan Documents (including,
without limitation, those set forth in Section 6.4 hereof) or, if the Required
Banks are unable to reach agreement within thirty (30) days of commencement of
discussions, then, from and after an Event of Default and the end of such thirty
(30) day period, the Administrative Agent may pursue such rights and remedies as
it may determine if it shall reasonably determine that the same shall be in the
best interests of the Banks, taken as a whole.
     Section 6.3 Notice of Default. The Administrative Agent shall give notice
to the Borrower under Section 6.1(c) promptly upon being requested to do so by
the Required Banks and shall thereupon notify all the Banks thereof. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Bank or Borrower or any court or governmental agency
referring to this

75



--------------------------------------------------------------------------------



 



Agreement or the other Loan Documents, describing such event or condition.
Should Administrative Agent receive notice of the occurrence of a Default or
Event of Default expressly stating that such notice is a notice of a Default or
Event of Default, or should Administrative Agent send Borrower a notice of
Default or Event of Default, Administrative Agent shall promptly give notice
thereof to each Bank.
     Section 6.4 Actions in Respect of Letters of Credit.
          (a) If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and an Event of Default shall have occurred and be
continuing, then, upon the occurrence and during the continuation thereof, the
Administrative Agent may, and upon the demand of the Required Banks shall,
whether in addition to the taking by the Administrative Agent of any of the
actions described in this Article or otherwise, make a demand upon the Borrower
to, and forthwith upon such demand (but in any event within ten (10) days after
such demand) the Borrower shall (provided that upon the occurrence of any Event
of Default it described in Section 6.1(f) or 6.1(g) the Borrower shall
automatically be required to), pay to the Administrative Agent, on behalf of the
Banks, in same day funds at the Administrative Agent’s office designated in such
demand, for deposit in a special cash collateral account (the “Letter of Credit
Collateral Account”) to be maintained in the name of the Administrative Agent
(on behalf of the Banks) and under its sole dominion and control at such place
as shall be designated by the Administrative Agent, an amount equal to the
amount of the Letter of Credit Usage under the Letters of Credit. Interest shall
accrue on the Letter of Credit Collateral Account at a rate equal to the rate on
overnight funds.
          (b) The Borrower hereby grants to the Administrative Agent, as
administrative agent, for its benefit and the ratable benefit of the Banks a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):
          (i) the Letter of Credit Collateral Account, all cash deposited
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Letter of Credit Collateral Account;
          (ii) all notes, certificates of deposit and other instruments from
time to time hereafter delivered to or otherwise possessed by the Administrative
Agent for or on behalf of the Borrower in substitution for or in respect of any
or all of the then existing Letter of Credit Collateral;
          (iii) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Letter of Credit Collateral;
provided that if no Event of Default shall have occurred and be continuing, any
interest, dividends or other earnings received with respect to the Letter of
Credit Collateral shall be distributed to Borrower on a monthly basis; and
          (iv) to the extent not covered by the above clauses, all proceeds of
any or all of the foregoing Letter of Credit Collateral.

76



--------------------------------------------------------------------------------



 



The lien and security interest granted hereby secures the payment of all
Obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.
          (c) The Borrower hereby authorizes the Administrative Agent for the
ratable benefit of the Banks to apply, from time to time after funds are
deposited in the Letter of Credit Collateral Account, funds then held in the
Letter of Credit Collateral Account to the payment of any amounts, in such order
as the Administrative Agent may elect, as shall have become due and payable by
the Borrower to the Banks in respect of the Letters of Credit.
          (d) Neither the Borrower nor any Person claiming or acting on behalf
of or through the Borrower shall have any right to withdraw any of the funds
held in the Letter of Credit Collateral Account, except as provided in
Sections 6.4(b) and (h) hereof.
          (e) The Borrower agrees that it will not (i) sell or otherwise dispose
of any interest in the Letter of Credit Collateral or (ii) create or permit to
exist any lien, security interest or other charge or encumbrance upon or with
respect to any of the Letter of Credit Collateral, except for the security
interest created by this Section 6.4.
          (f) If any Event of Default shall have occurred and be continuing:
          (i) The Administrative Agent may, in its sole discretion, without
notice to the Borrower except as required by law and at any time and from time
to time, charge, set off or otherwise apply all or any part of the Letter of
Credit Collateral, first, (x) amounts previously drawn on any Letter of Credit
that have not been reimbursed by the Borrower and (y) any Letter of Credit Usage
described in clause (ii) of the definition thereof that are then due and payable
and second, any other unpaid Obligations then due and payable against the Letter
of Credit Collateral Account or any part thereof, in such order as the
Administrative Agent shall elect. The rights of the Administrative Agent under
this Section 6.4 are in addition to any rights and remedies which any Bank may
have.
          (ii) The Administrative Agent may also exercise, in its sole
discretion, in respect of the Letter of Credit Collateral Account, in addition
to the other rights and remedies provided herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the Uniform
Commercial Code in effect in the State of Illinois at that time.
          (g) The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Letter of Credit
Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that, assuming such treatment, the Administrative
Agent and the Banks shall not have any responsibility or liability with respect
thereto.
          (h) At such time as all Events of Default have been cured or waived in
writing, all amounts remaining in the Letter of Credit Collateral Account shall
be promptly returned to the Borrower, and in the case of Letters of Credit
maturing after the Maturity Date, upon the return of any such Letters of Credit,
any amount attributable to such Letter of Credit shall be promptly returned to
the Borrower. Absent such cure or written waiver or return, any surplus of

77



--------------------------------------------------------------------------------



 



the funds held in the Letter of Credit Collateral Account and remaining after
payment in full of all of the Obligations of the Borrower hereunder and under
any other Loan Document after the Maturity Date shall be paid to the Borrower or
to whomsoever may be lawfully entitled to receive such surplus.
     Section 6.5 Distribution of Proceeds after Default. Notwithstanding
anything contained herein to the contrary, from and after an Event of Default,
to the extent proceeds are received by Administrative Agent, such proceeds will
be distributed promptly to the Banks pro rata in accordance with the unpaid
principal amount of the Loans.
ARTICLE VII
THE AGENTS
     Section 7.1 Appointment and Authorization. Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers and discretion as are reasonably
incidental thereto. Except as set forth in Sections 7.8 and 7.9, the provisions
of this Article VII are solely for the benefit of Administrative Agent and the
Banks, and Borrower shall not have any right to rely on or enforce any of the
provisions of this Article VII. In performing its functions and duties under
this Agreement, Administrative Agent shall act solely as an agent of the Banks
and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for the Borrower.
     Section 7.2 Agency and Affiliates. Bank of America, N.A. (and any other
Bank hereafter acting as Administrative Agent) shall have the same rights and
powers under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and Bank of
America, N.A. (and any other Bank hereafter acting as Administrative Agent) and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Borrower, EQR or any Subsidiary or affiliate of
the Borrower as if it were not the Administrative Agent hereunder, and the term
“Bank” and “Banks” shall include Bank of America, N.A. (and any other Bank
hereafter acting as Administrative Agent) in its individual capacity.
     Section 7.3 Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default or Event of
Default, except as expressly provided in Article VI. The duties of
Administrative Agent shall be administrative in nature. Subject to the
provisions of Sections 7.1, 7.5 and 7.6, Administrative Agent shall administer
the Loans in the same manner as it administers its own loans.
     Section 7.4 Consultation with Experts. As between Administrative Agent and
the Banks, the Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable

78



--------------------------------------------------------------------------------



 



for any action taken or omitted to be taken by it in good faith in accordance
with the advice of such counsel, accountants or experts.
     Section 7.5 Liability of Administrative Agent, Syndication Agent,
Documentation Agents. As between Administrative Agent and the Banks, none of the
Administrative Agent, the Syndication Agent, or the Documentation Agents, nor
any of their affiliates nor any of their respective directors, officers, agents
or employees, shall be liable for any action taken or not taken by any of them
in connection herewith (i) with the consent or at the request of the Required
Banks or (ii) in the absence of its own gross negligence or wilful misconduct.
As between Administrative Agent and the Banks, none of the Administrative Agent,
the Syndication Agent, or the Documentation Agents, nor any of their respective
directors, officers, agents or employees, shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Borrower, except with respect to payment of principal and
interest; (iii) the satisfaction of any condition specified in Article III,
except receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith. As between Administrative Agent and the Banks, the Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire, or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties. Anything to the contrary notwithstanding, none of the
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any other Loan Document,
except in its capacity, as applicable, as the Administrative Agent, a Fronting
Bank, the Swingline Lender or a Bank hereunder.
     Section 7.6 Indemnification. Each Bank shall on a several basis, ratably in
accordance with its Commitment, indemnify the Administrative Agent, the
Syndication Agent, and the Documentation Agents, and their respective affiliates
and directors, officers, agents and employees (to the extent not reimbursed by
the Borrower, but without affecting Borrower’s reimbursement obligations),
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such indemnitee’s
gross negligence or wilful misconduct) that such indemnitee may suffer or incur
in connection with its duties as Administrative Agent and/or Syndication Agent
and/or Documentation Agents under this Agreement, the other Loan Documents or
any action taken or omitted by such indemnitee hereunder as Administrative Agent
or as Syndication Agent. In the event that the Syndication Agent, the
Documentation Agents or the Administrative Agent shall, subsequent to its
receipt of indemnification payment(s) from Banks in accordance with this
Section, recoup any amount from the Borrower, or any other party liable therefor
in connection with such indemnification, Syndication Agent, such Documentation
Agents or the Administrative Agent shall reimburse the Banks which previously
made the payment(s) pro rata, based upon the actual amounts which were
theretofore paid by each Bank. The Syndication Agent, the Documentation Agents,
or the Administrative Agent, as the case may be, shall reimburse such Banks so
entitled to reimbursement within two (2) Business Days after its receipt of such
funds from the Borrower or such other party liable therefor.

79



--------------------------------------------------------------------------------



 



     Section 7.7 Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent, or the Documentation Agents, or any other Bank, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
Syndication Agent, the Documentation Agents or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement.
     Section 7.8 Successor Administrative Agent or Syndication Agent. The
Administrative Agent, the Syndication Agent, or the Documentation Agents may
resign at any time by giving notice thereof to the Banks, the Borrower and each
other and the Administrative Agent or the Syndication Agent, as applicable,
shall resign in the event the Commitment of the Bank serving as the
Administrative Agent or the Syndication Agent is reduced to less than
$10,000,000. Upon any such resignation, the Required Banks shall have the right
to appoint a successor Administrative Agent or Syndication Agent, as applicable,
which successor Administrative Agent or successor Syndication Agent (as
applicable) shall, provided no Event of Default has occurred and is then
continuing, be subject to Borrower’s approval, which approval shall not be
unreasonably withheld or delayed (except that Borrower shall, in all events, be
deemed to have approved Bank of America, N.A. as a successor Syndication Agent
and JPMorgan Chase Bank, N.A. as a successor Administrative Agent). If no
successor Administrative Agent or Syndication Agent (as applicable) shall have
been so appointed by the Required Banks and (if required) approved by the
Borrower, or, if so appointed, shall not have accepted such appointment within
30 days after the retiring Administrative Agent or Syndication Agent (as
applicable) gives notice of resignation, then the retiring Administrative Agent
or retiring Syndication Agent (as applicable) may, on behalf of the Banks,
appoint a successor Administrative Agent or Syndication Agent (as applicable),
which shall be the Syndication Agent or the Administrative Agent, as the case
may be, who shall act until the Required Banks shall appoint a successor
Administrative Agent or Syndication Agent. In any event, the retiring
Administrative Agent shall continue to act as Administrative Agent until such
time as a successor Administrative Agent shall have been so appointed by the
Required Banks, approved by Borrower (if required), and assumed its duties
hereunder. Upon the acceptance of its appointment as the Administrative Agent or
Syndication Agent hereunder by a successor Administrative Agent or successor
Syndication Agent, as applicable, such successor Administrative Agent or
successor Syndication Agent, as applicable, shall thereupon succeed to and
become vested with all the rights and duties of the retiring Administrative
Agent or retiring Syndication Agent, as applicable, and the retiring
Administrative Agent or the retiring Syndication Agent, as applicable, shall be
discharged from its duties and obligations hereunder. The rights and duties of
the Administrative Agent to be vested in any successor Administrative Agent
shall include, without limitation, the rights and duties as Swingline Lender.
After any retiring Administrative Agent’s or retiring Syndication Agent’s
resignation hereunder, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent or the Syndication Agent, as applicable. For gross
negligence or willful misconduct or if the Administrative Agent shall become a
Defaulting Lender, as determined by the Required Banks (excluding for such
determination the Bank serving as Administrative Agent or Syndication Agent in
its capacity as a Bank, as applicable), the Administrative Agent or Syndication
Agent may be removed at any time by the Required

80



--------------------------------------------------------------------------------



 



Banks or, in the case of the Administrative Agent becoming a Defaulting Lender
only, by either the Required Banks or the Borrower, giving at least thirty
(30) Business Days prior written notice to the Administrative Agent, Syndication
Agent, Borrower and, in the case of a removal of the Administrative Agent by
Borrower as a result of it becoming a Defaulting Lender, the Banks. Such
resignation or removal shall take effect upon the acceptance of appointment by a
successor Administrative Agent or Syndication Agent, as applicable, in
accordance with the provisions of this Section 7.8.
     Section 7.9 Consents and Approvals. All communications from Administrative
Agent to the Banks requesting the Banks’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Bank,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Bank where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Bank and to the extent not previously provided to such Bank,
written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, (iv) shall include Administrative Agent’s recommended course of action
or determination in respect thereof and (v) shall include, in boldface type, a
statement that if any Bank does not respond to such request within ten
(10) Business Days and provide a written explanation of the reasons behind any
objection, such Lender shall be deemed to have approved of or consented to, as
applicable, the recommendation or determination of the Administrative Agent
described in such request. Each Bank shall reply promptly, but in any event
within ten (10) Business Days after receipt of the request therefor from
Administrative Agent (the “Bank Reply Period”). Unless a Bank shall give written
notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent within the Bank Reply Period, such Bank
shall be deemed to have approved of or consented to such recommendation or
determination. With respect to decisions requiring the approval of the Required
Banks or all the Banks, Administrative Agent shall submit its recommendation or
determination for approval of or consent to such recommendation or determination
to all Banks and upon receiving the required approval or consent shall follow
the course of action or determination of the Required Banks (and each
non-responding Bank shall be deemed to have concurred with such recommended
course of action) or all the Banks, as the case may be.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
     Section 8.1 Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Euro-Dollar Borrowing
or Money Market LIBOR Loan:
          (a) the Administrative Agent determines in good faith that deposits in
dollars (in the applicable amounts) are not being offered in the relevant market
for such Interest Period, or
          (b) Banks having 50% or more of the aggregate amount of the applicable
Commitments advise the Administrative Agent that the Euro-Dollar Rate, as
determined by the

81



--------------------------------------------------------------------------------



 



Administrative Agent will not adequately and fairly reflect the cost to each
such Bank of funding its Euro-Dollar Loans for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Banks, whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Banks to make Euro-Dollar Loans shall be suspended. In such event,
(a) unless the Borrower notifies the Administrative Agent at least two Business
Days before the date of (i) any Euro-Dollar Borrowing denominated in Dollars for
which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing, or (ii) any Money Market LIBOR Borrowing for which a Notice of Money
Market Borrowing has previously been given, the Money Market LIBOR Loans
comprising such Borrowing shall bear interest for each day from and including
the first day to but excluding the last day of the Interest Period applicable
thereto at the Base Rate for such day, and (b) any Notice of Borrowing for a
Euro-Dollar Borrowing denominated in an Alternate Currency shall be ineffective.
For purposes of this Section 8.1(b), in determining whether the Euro-Dollar
Rate, as determined by Administrative Agent, will not adequately and fairly
reflect the cost to any Bank of funding its Euro-Dollar Loans for such Interest
Period, such determination will be based solely on the ability of such Bank to
obtain matching funds in the London interbank market at a reasonably equivalent
rate.
     Section 8.2 Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euro-Dollar Lending Office) (x) to make, maintain or fund its
Euro-Dollar Loans, or (y) to participate in any Letter of Credit issued by the
Fronting Bank, or, with respect to the Fronting Bank, to issue any Letter of
Credit, the Administrative Agent shall forthwith give notice thereof to the
other Banks and the Borrower, whereupon until such Bank notifies the Borrower
and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Bank in case of the event
described in clause (x) above to make Euro-Dollar Loans, or in the case of the
event described in clause (y) above, to participate in any Letter of Credit
issued by the Fronting Bank or, with respect to the Fronting Bank, to issue any
Letter of Credit, shall be suspended. With respect to Euro-Dollar Loans, before
giving any notice to the Administrative Agent pursuant to this Section, such
Bank shall designate a different Euro-Dollar Lending Office if such designation
will avoid the need for giving such notice and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. If such Bank shall determine
that it may not lawfully continue to maintain and fund any of its outstanding
Euro-Dollar Loans to maturity and shall so specify in such notice, the Borrower
or the applicable Qualified Borrower, as the case may be, shall be deemed to
have delivered a Notice of Interest Rate Election and such Euro-Dollar Loan
shall be converted as of such date to a Base Rate Loan (without payment of any
amounts that Borrower or the applicable Qualified Borrower, as the case may be,
would otherwise be obligated to pay pursuant to Section 2.13 with respect to
Loans converted pursuant to this Section 8.2) in an equal principal amount from
such Bank (on which interest and principal shall be payable contemporaneously
with the related Euro-Dollar Loans of the other Banks), and such Bank shall make
such a Base Rate Loan.

82



--------------------------------------------------------------------------------



 



          If, at any time, it shall be unlawful for any Bank to make, maintain
or fund its Euro-Dollar Loans, the Borrower shall have the right, upon five
(5) Business Day’s notice to the Administrative Agent, to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Commitments of such Bank for an amount equal to such Bank’s outstanding
Loans and all amounts due such Bank hereunder (including, without limitation,
interest, Facility Fees, Letter of Credit Fees and all amounts payable pursuant
to Section 2.13), and to become a Bank hereunder, or obtain the agreement of one
or more existing Banks to offer to purchase the Commitments of such Bank for
such amount, which offer such Bank is hereby required to accept, or (y) to repay
in full all Loans then outstanding of such Bank, together with interest thereon,
Facility Fees, Letter of Credit Fees and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to
Section 2.13), upon which event, such Bank’s Commitment shall be deemed to be
cancelled pursuant to Section 2.11(e). Any Bank subject to this paragraph shall
retain the benefits of Sections 2.16(f), 2.16(g), 8.3, 8.4 and 9.3 for the
period prior to such purchase or cancellation.
     Section 8.3 Increased Cost and Reduced Return.
          (a) If, on or after (x) the date hereof in the case of Committed Loans
made pursuant to Section 2.1, or (y) the date of the related Money Market Quote,
in the case of any Money Market Loan, the adoption of any applicable law, rule
or regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency, shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Federal Reserve Board (but
excluding with respect to any Euro-Dollar Loan any such requirement to the
extent reflected in an applicable Euro-Dollar Reserve Percentage)), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Bank (or its Applicable
Lending Office) or shall impose on any Bank (or its Applicable Lending Office)
or on the London interbank market any other condition materially more burdensome
in nature, extent or consequence than those in existence as of the Closing Date
affecting such Bank’s Euro-Dollar Loans, its Note, or its obligation to make
Euro-Dollar Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect to such Euro-Dollar Loans, by an amount deemed by such
Bank to be material (excluding any amounts already reflected in any Mandatory
Costs), then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts (based upon a reasonable allocation thereof by such Bank to
the Euro-Dollar Loans made by such Bank hereunder) as will compensate such Bank
for such increased cost or reduction to the extent such Bank generally imposes
such additional amounts on other borrowers of such Bank in similar
circumstances.
          (b) If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any law, rule or regulation regarding capital
adequacy or liquidity requirements, or any change

83



--------------------------------------------------------------------------------



 



in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank any request or directive
regarding capital adequacy (whether or not having the force of law) made after
the Closing Date of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on capital of such Bank
(or its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount reasonably deemed by such Bank to
be material, then from time to time, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the Borrower shall pay to such Bank
such additional amount or amounts as will compensate such Bank (or its Parent)
for such reduction to the extent such Bank generally imposes such additional
amounts on other borrowers of such Bank in similar circumstances.
          (c) Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. If
such Bank shall fail to notify Borrower of any such event within 90 days
following the end of the month during which such event occurred, then Borrower’s
liability for any amounts described in this Section incurred by such Bank as a
result of such event shall be limited to those attributable to the period
occurring subsequent to the ninetieth (90th) day prior to the date upon which
such Bank actually notified Borrower of the occurrence of such event. A
certificate of any Bank claiming compensation under this Section and setting
forth a reasonably detailed calculation of the additional amount or amounts to
be paid to it hereunder shall be conclusive in the absence of demonstrable
error. In determining such amount, such Bank may use any reasonable averaging
and attribution methods.
          (d) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest, Facility Fees,
Letter of Credit Fees and all amounts payable pursuant to Section 2.13 and this
Section 8.3), and to become a Bank hereunder, or to obtain the agreement of one
or more existing Banks to offer to purchase the Commitments of such Bank for
such amount, which offer such Bank is hereby required to accept, or (y) to repay
in full all Loans then outstanding of such Bank, together with interest thereon,
Facility Fees, Letter of Credit Fees and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to
Section 2.13 and this Section 8.3), upon which event, such Bank’s Commitment
shall be deemed to be cancelled pursuant to Section 2.11(e). Any Bank subject to
this Section 8.3(d) shall retain the benefits of Sections 2.16(f), 2.16(g), 8.3,
8.4 and 9.3 for the period prior to such purchase or cancellation.
     Section 8.4 Taxes.

84



--------------------------------------------------------------------------------



 



          (a) Any and all payments by the Borrower or any Qualified Borrower to
or for the account of any Bank or the Administrative Agent hereunder or under
any other Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Bank and the Administrative Agent, taxes imposed on its income,
and franchise taxes imposed on it, by the jurisdiction under the laws of which
such Bank or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Bank, taxes imposed on
its income, and franchise or similar taxes imposed on it, by the jurisdiction of
such Bank’s Applicable Lending Office or any political subdivision thereof or by
any other jurisdiction (or any political subdivision thereof) as a result of a
present or former connection between such Bank or Administrative Agent and such
other jurisdiction or by the United States (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”). If the Borrower or any
Qualified Borrower shall be required by law to deduct any Non-Excluded Taxes
from or in respect of any sum payable hereunder or under any Note or in respect
of any Letter of Credit, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 8.4) such Bank or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or Qualified
Borrower shall make such deductions, (iii) the Borrower or Qualified Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law and (iv) the Borrower or Qualified
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 9.1, the original or a certified copy of a receipt evidencing payment
thereof.
          (b) In addition, the Borrower and each Qualified Borrower agrees to
pay any present or future stamp or documentary taxes and any other excise or
property taxes, or charges or similar levies which arise from any payment made
hereunder or under any Note or in respect of any Letter of Credit or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note or Letter of Credit (hereinafter referred to as “Other Taxes”).
          (c) The Borrower and each Qualified Borrower agrees to indemnify each
Bank, the Fronting Bank and the Administrative Agent for the full amount of
Non-Excluded Taxes or Other Taxes (including, without limitation, any
Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.4) paid by such Bank, the Fronting Bank or
the Administrative Agent (as the case may be) and, so long as such Bank or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto. This indemnification shall be made within 15 days from the date
such Bank, the Fronting Bank or the Administrative Agent (as the case may be)
makes demand therefor.
          (d) Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
shall provide the Borrower with an Internal Revenue Service Form W-8BEN or
W-8ECI, as appropriate, or any successor form prescribed by the Internal Revenue
Service, and shall provide Borrower with two further copies of any such form or

85



--------------------------------------------------------------------------------



 



certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, certifying (i) in
the case of a Form 1001, that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (ii) in the case of being under
Sections 1442(c)(1) and 1442(a) of the Code, that it is entitled to an exemption
from United States backup withholding tax. If the form provided by a Bank at the
time such Bank first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from “Non-Excluded Taxes” as defined in
Section 8.4(a).
          (e) For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as Borrower shall incur no cost or liability as a result thereof.
          (f) Upon reasonable demand by Borrower or any Qualified Borrower to
the Administrative Agent or any Bank, the Administrative Agent or Bank, as the
case may be, shall deliver to the Borrower or such Qualified Borrower, or to
such government or taxing authority as the Borrower or such Qualified Borrower
may reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower or such Qualified Borrower
to make a payment to or for the account of such Bank or the Administrative Agent
hereunder or under any other Loan Document without any deduction or withholding
for or on account of any Non-Excluded Taxes or with such deduction or
withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
the Borrower or such Qualified Borrower making such demand and to be executed
and to be delivered with any reasonably required certification.
          (g) If the Borrower or any Qualified Borrower is required to pay
additional amounts to or for the account of any Bank pursuant to this
Section 8.4, then such Bank will change the jurisdiction of its Applicable
Lending Office so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the judgment of such Bank, is not
otherwise disadvantageous to such Bank.
          (h) If, at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans

86



--------------------------------------------------------------------------------



 



and all amounts due such Bank hereunder (including, without limitation,
interest, Facility Fees, Letter of Credit Fees and all amounts payable pursuant
to Section 2.13 and this Section 8.4), and to become a Bank hereunder, or to
obtain the agreement of one or more existing Banks to offer to purchase the
Commitments of such Bank for such amount, which offer such Bank is hereby
required to accept, or (y) to repay in full all Loans then outstanding of such
Bank, together with interest thereon, Facility Fees, Letter of Credit Fees and
all other amounts due such Bank hereunder (including, without limitation,
amounts payable pursuant to Section 2.13 and this Section 8.4), upon which
event, such Bank’s Commitment shall be deemed to be cancelled pursuant to
Section 2.11(c). Any Bank subject to this Section 8.4(d) shall retain the
benefits of Sections 2.16(f), 2.16(g), 8.3, 8.4 and 9.3 for the period prior to
such purchase or cancellation.
     Section 8.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall,
by at least five Euro-Dollar Business Days’ prior notice to such Bank through
the Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:
          (a) Borrower shall be deemed to have delivered a Notice of Interest
Rate Election with respect to such affected Euro-Dollar Loans and thereafter all
Loans which would otherwise be made by such Bank as Euro-Dollar Loans shall be
made instead as Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and no Borrowing from such Bank shall take effect with respect to Loans
denominated in an Alternate Currency, and
          (b) after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Loans
shall be applied to repay its Base Rate Loans instead, and
          (c) Borrower will not be required to make any payment which would
otherwise be required by Section 2.13 with respect to such Euro-Dollar Loans
converted to Base Rate Loans pursuant to clause (a) above.
     Section 8.6 Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III. Whenever there is a reference in this Article VIII to the adoption of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Euro-Dollar Lending Office) with any request or directive (whether or not
having the force of law) made after the Closing Date, notwithstanding anything
contained herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed in each case to have gone into effect and
adopted after the Closing Date.

87



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     Section 9.1 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be given to
such party: (x) in the case of the Borrower, any Qualified Borrower or the
Administrative Agent, at its address, or facsimile number set forth on the
signature pages hereof with a duplicate copy thereof, in the case of the
Borrower, to the Borrower, at Equity Residential, Two North Riverside Plaza,
Suite 400, Chicago, Illinois 60606, Attn: General Counsel, and to DLA Piper LLP
(US), 203 North LaSalle Street, Suite 1900, Chicago, Illinois 60601, Attn: James
M. Phipps, Esq., (y) in the case of any Bank, at its address, or facsimile
number set forth in its Administrative Questionnaire or (z) in the case of any
party, such other address, or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower
and, if such party is the Borrower or the Administrative Agent, the Banks. Each
such notice, request or other communication shall be effective (i) if given by
facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate answerback or facsimile
confirmation is received, (ii) if given by certified registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,
upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 24 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section;
provided that notices to the Administrative Agent under Article II or
Article VIII shall not be effective until received. The Administrative Agent
shall promptly notify the Banks of any change in the address of the Borrower or
the Administrative Agent.
     Section 9.2 No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
     Section 9.3 Expenses; Indemnification.
          (a) The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and the Syndication Agent (including
reasonable fees and disbursements of special counsel Skadden, Arps, Slate,
Meagher & Flom LLP), in connection with the preparation of this Agreement, the
Loan Documents and the documents and instruments referred to therein, and any
waiver or consent hereunder or any amendment hereof or any Default or Event of
Default or alleged Default or Event of Default, (ii) all reasonable fees and
disbursements of special counsel Skadden, Arps, Slate, Meagher & Flom LLP in
connection with the syndication of the Loans and (iii) if an Event of Default
occurs, all reasonable out-of-pocket expenses incurred by the Administrative
Agent and each Bank (the Administrative Agent shall promptly submit any expenses
of any of the Banks to Borrower for reimbursement), including fees and
disbursements of counsel for the Administrative Agent and each of the Banks, in

88



--------------------------------------------------------------------------------



 



connection with the enforcement of the Loan Documents and the instruments
referred to therein and such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom; provided,
however, that the attorneys’ fees and disbursements for which Borrower is
obligated under this subsection (a)(iii) shall be limited to the reasonable
non-duplicative fees and disbursements of (A) counsel for Administrative Agent,
and (B) counsel for all of the Banks as a group; and provided, further, that all
other costs and expenses for which Borrower is obligated under this subsection
(a)(iii) shall be limited to the reasonable non-duplicative costs and expenses
of Administrative Agent. For purposes of this Section 9.3(a)(iii), (1) counsel
for Administrative Agent shall mean a single outside law firm representing
Administrative Agent, and (2) counsel for all of the Banks as a group shall mean
a single outside law firm representing such Banks as a group (which law firm may
or may not be the same law firm representing either or both of Administrative
Agent and/or Syndication Agent).
          (b) The Borrower agrees to indemnify the Syndication Agent, the
Administrative Agent and each Bank, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding that may at any time (including, without limitation, at
any time following the payment of the Obligations) be asserted against any
Indemnitee, as a result of, or arising out of, or in any way related to or by
reason of, (i) any of the transactions contemplated by the Loan Documents or the
execution, delivery or performance of any Loan Document, (ii) any violation by
the Borrower, EQR or the Environmental Affiliates of any applicable
Environmental Law, (iii) any Environmental Claim arising out of the management,
use, control, ownership or operation of property or assets by the Borrower, EQR
or any of the Environmental Affiliates, including, without limitation, all
on-site and off-site activities of Borrower or any Environmental Affiliate
involving Materials of Environmental Concern, (iv) the breach of any
environmental representation or warranty set forth herein, but excluding those
liabilities, losses, damages, costs and expenses (a) for which such Indemnitee
has been compensated pursuant to the terms of this Agreement, (b) incurred
solely by reason of the gross negligence, wilful misconduct, bad faith or fraud
of any Indemnitee as finally determined by a court of competent jurisdiction,
(c) violations of Environmental Laws relating to a Property which are caused by
the act or omission of such Indemnitee after such Indemnitee takes possession of
such Property or (d) any liability of such Indemnitee to any third party based
upon contractual obligations of such Indemnitee owing to such third party which
are not expressly set forth in the Loan Documents. In addition, the
indemnification set forth in this Section 9.3(b) in favor of any director,
officer, agent or employee of Administrative Agent, Syndication Agent or any
Bank shall be solely in his or her respective capacity as such director,
officer, agent or employee. The Borrower’s obligations under this Section shall
survive the termination of this Agreement and the payment of the Obligations.
     Section 9.4 Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or any Qualified Borrower or to any other Person, any such notice being

89



--------------------------------------------------------------------------------



 



hereby expressly waived, but subject to the prior consent of the Administrative
Agent, to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by such Bank (including, without limitation, by branches and
agencies of such Bank wherever located) to or for the credit or the account of
the Borrower or any Qualified Borrower against and on account of the Obligations
of the Borrower or such Qualified Borrower then due and payable to such Bank
under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank. Each
Bank agrees that if it shall by exercising any right of set-off or counterclaim
or otherwise (except pursuant to Sections 8.2, 8.3, 8.4 or 9.6), receive payment
of a proportion of the aggregate amount of principal and interest due with
respect to any Note held by it or Letter of Credit participated in by it, or, in
the case of the Fronting Bank, Letter of Credit issued by it, which is greater
than the proportion received by any other Bank or Letter of Credit issued or
participated in by such other Bank, the Bank receiving such proportionately
greater payment shall purchase such participations in the Notes held by the
other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Notes held
by the Banks or Letter of Credit issued or participated in by such other Banks
shall be shared by the Banks pro rata; provided that nothing in this Section
shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have to any deposits not received in connection with the
Loans and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its indebtedness under the Notes or in
respect of the Letters of Credit. The Borrower, for itself and on behalf of any
Qualified Borrower, agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Note or a Letter of
Credit, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower or such Qualified Borrower in the amount of such
participation. Notwithstanding anything to the contrary contained herein, any
Bank may, by separate agreement with the Borrower or any Qualified Borrower,
waive its right to set off contained herein or granted by law and any such
written waiver shall be effective against such Bank under this Section 9.4.
     Section 9.5 Amendments and Waivers. Any provision of this Agreement or the
Notes, the Letter of Credit Documents or other Loan Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrower and the Required Banks (and, if the rights or duties of the
Administrative Agent or the Swingline Lender in its capacity as Administrative
Agent or Swingline Lender, as applicable, are affected thereby, by the
Administrative Agent or Swingline Lender, as applicable); provided that no such
amendment or waiver with respect to this Agreement, the Notes, the Letter of
Credit Documents or any other Loan Documents shall, unless signed by all the
Banks, (i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks) or subject any Bank to any additional
obligation, (ii) reduce the principal of or rate of interest on any Loan or any
fees hereunder, (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment or extend the term of any Letter of Credit beyond twelve
(12) months after the Maturity Date, (iv) change the percentage of the
Commitments (except pursuant to the Increase Option) or of the aggregate unpaid
principal amount of the Notes, or the number of Banks, which shall be required
for the Banks or any of them to take any action under this Section or any other
provision of this

90



--------------------------------------------------------------------------------



 



Agreement, (v) release the EQR Guaranty or, except as provided below, any Down
REIT Guaranty or any Qualified Borrower Guaranty, (vi) modify the definition of
“Required Banks”, or (vii) modify the provisions of this Section 9.5. At such
time as the Borrower shall sell its interest in any Down REIT Guarantor to an
unaffiliated third party in an arms-length transaction, the Down REIT Guaranty
of such Down REIT Guarantor shall be deemed to have terminated and released, and
the Banks hereby authorize the Administrative Agent to enter into an agreement,
confirming the termination and release of such Down REIT Guaranty, at the
Borrower’s sole cost and expense.
     Section 9.6 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and any Bank may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.
          (b) Any Bank may at any time grant (i) prior to the occurrence of an
Event of Default, to an existing Bank or one or more banks, finance companies,
insurance companies or other financial institutions in minimum amounts of not
less than $5,000,000 (or any lesser amount in the case of participations to an
existing Bank or in the case of participations with respect to Money Market
Loans only) (it being understood that no Bank may hold Commitments of which less
than $10,000,000 in the aggregate is for its own account, unless its Commitments
shall have been reduced to zero) and (ii) after the occurrence and during the
continuance of an Event of Default, to any Person in any amount (in each case, a
“Participant”), participating interests in its Commitment or any or all of its
Loans, with (and subject to) the consent of, provided that no Event of Default
shall have occurred and be continuing, the Borrower (other than with respect to
Money Market Loans), which consent shall not be unreasonably withheld or
delayed. The Administrative Agent shall be notified by any such Bank of any such
participation prior to the same becoming effective. Any participation made
during the continuation of an Event of Default shall not be affected by the
subsequent cure of such Event of Default. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
the Borrower and the Administrative Agent, such Bank shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Bank will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii), (iii), (iv) or (v) of Section 9.5 without the
consent of the Participant. The Borrower agrees that each Participant shall, to
the extent provided in its participation agreement, be entitled to the benefits
of Article VIII with respect to its participating interest. An assignment or
other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the

91



--------------------------------------------------------------------------------



 



extent of, and subject to the restrictions with respect to, a participating
interest granted in accordance with this subsection (b).
          (c) Any Bank may at any time assign to (i) prior to the occurrence of
an Event of Default, (A) an existing Bank, (B) one or more banks, finance
companies, insurance or other financial institutions which (1) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1 by Moody’s or a comparable rating
by a rating agency acceptable to Administrative Agent and (2) has total assets
in excess of Ten Billion Dollars ($10,000,000,000) (a “Qualified Institution”),
or (C) with the prior consent and approval of the Administrative Agent, each
Fronting Bank and Borrower, a wholly-owned affiliate of such transferor Bank if
such transferor Bank then meets the requirements of clause (i)(B) or, if such
transferor Bank’s parent then meets the requirements of clause (i)(B), a
wholly-owned affiliate of such parent, in each case in minimum amounts of not
less than Ten Million Dollars ($10,000,000) and integral multiples of One
Million Dollars ($1,000,000) thereafter (or any lesser amount in the case of
assignments to an existing Bank) (it being understood that no Bank may hold
Commitments of less than $10,000,000 in the aggregate, unless its Commitments
shall have been reduced to zero) and (ii) after the occurrence and during the
continuance of an Event of Default, to any Person in any amount (in each case,
an “Assignee”), all or a proportionate part of all, of its rights and
obligations under this Agreement, the Notes and the other Loan Documents, and,
in either case, such Assignee shall assume such rights and obligations, pursuant
to a Transfer Supplement in substantially the form of Exhibit “E” hereto (a
“Transfer Supplement”) executed by such Assignee and such transferor Bank, with
(and subject to) the consent of the Administrative Agent and each Fronting Bank
and, provided that no Event of Default shall have occurred and be continuing,
the Borrower, which consent shall not be unreasonably withheld or delayed;
provided that if an Assignee is an affiliate of such transferor Bank which meets
the requirements of clause (i)(B) above or was a Bank immediately prior to such
assignment, no such consent shall be required; and provided further that such
assignment may, but need not, include rights of the transferor Bank in respect
of outstanding Money Market Loans. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and no further consent or action by any party shall be
required and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if required, a new
Note is issued to the Assignee. In connection with any such assignment, the
transferor Bank shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $2,500 provided that such fee shall
be paid by the Assignee if such assignment is required by Section 8.2, 8.3 or
8.4. If the Assignee is not incorporated under the laws of the United States of
America or a state thereof, it shall deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 8.4. Any
assignment made during the continuation of an Event of Default shall not be
affected by any subsequent cure of such Event of Default.

92



--------------------------------------------------------------------------------



 



          (d) Any Bank (each, a “Designating Lender”) may at any time designate
one Designated Lender to fund Money Market Loans on behalf of such Designating
Lender subject to the terms of this Section 9.6(d) and the provisions in
Sections 9.6(b) and (c) shall not apply to such designation. No Bank may
designate more than one (1) Designated Lender at any one time. The parties to
each such designation shall execute and deliver to the Administrative Agent for
its acceptance a Designation Agreement. Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and will give prompt notice thereof to the
Borrower, whereupon, (i) the Borrower shall execute and deliver to the
Designating Lender a Designated Lender Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right (subject to the provisions of Section 2.3(b)) to make
Money Market Loans on behalf of its Designating Lender pursuant to Section 2.3
after the Borrower has accepted a Money Market Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Administrative Agent and the Banks for each and every
obligation of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 7.6 and any sums otherwise payable to the Borrower by
the Designated Lender. Each Designating Lender shall serve as the administrative
agent of the Designated Lender and shall on behalf of, and to the exclusion of,
the Designated Lender: (i) receive any and all payments made for the benefit of
the Designated Lender and (ii) give and receive all communications and notices
and take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as administrative
agent for the Designated Lender and shall not be signed by the Designated Lender
on its own behalf and shall be binding upon the Designated Lender to the same
extent as if signed by the Designated Lender on its own behalf. The Borrower,
the Administrative Agent and the Banks may rely thereon without any requirement
that the Designated Lender sign or acknowledge the same. No Designated Lender
may assign or transfer all or any portion of its interest hereunder or under any
other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender or otherwise in accordance with the
provisions of Sections 9.6 (b) and (c).
          (e) Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note and the Letter(s) of Credit participated in by
such Bank or, in the case of the Fronting Bank, issued by it, to a Federal
Reserve Bank. No such assignment shall release the transferor Bank from its
obligations hereunder.
          (f) No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.2, 8.3 or 8.4

93



--------------------------------------------------------------------------------



 



requiring such Bank to designate a different Applicable Lending Office under
certain circumstances or at a time when the circumstances giving rise to such
greater payment did not exist.
          (g) Notwithstanding anything contained herein to the contrary, no Bank
may grant participations, or assign interests, in the Loans or Letters of Credit
to the Borrower, EQR or any of their Subsidiaries or affiliates.
     Section 9.7 Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
     Section 9.8 Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).
          (b) Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of Illinois or of the
United States of America for the Northern District of Illinois, and, by
execution and delivery of this Agreement, the Borrower hereby accepts for itself
and in respect of its property and each Qualified Borrower, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. The Borrower irrevocably consents, for itself
and each Qualified Borrower, to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower or Qualified Borrower at its address set forth below. The Borrower,
for itself and each Qualified Borrower, hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum. Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower or any
Qualified Borrower in any other jurisdiction.
          (c) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

94



--------------------------------------------------------------------------------



 



          (d) The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Borrower or any
Qualified Borrower to make payments in any currency of the principal of and
interest on the Loans of the Borrower and any Qualified Borrower and any other
amounts due from the Borrower or any Qualified Borrower hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment (whether or not entered
in accordance with Section 9.8(c)), in any currency other than the relevant
currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Banks of the full amount of the relevant currency expressed to be payable in
respect of the principal of and interest on the Loans and all other amounts due
hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.
     Section 9.9 Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic or other written confirmation from such party of execution of a
counterpart hereof by such party).
     Section 9.10 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, EACH QUALIFIED
BORROWER, THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE BANKS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     Section 9.11 Survival. All indemnities set forth herein (including, without
limitation, Sections 2.16(g), 8.4 and 9.3) shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making and
repayment of the Obligations.
     Section 9.12 Domicile of Loans. Each Bank may transfer and carry its Loans
at, to or for the account of any domestic or foreign branch office, subsidiary
or affiliate of such Bank.
     Section 9.13 Limitation of Liability. No claim may be made by the Borrower
or any other Person acting by or through Borrower against the Administrative
Agent or any Bank or the affiliates, directors, officers, employees, attorneys
or agent of any of them for any special, consequential, indirect or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this

95



--------------------------------------------------------------------------------



 



Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower, for itself and each
Qualified Borrower, hereby waives, releases and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
     Section 9.14 Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower, each Qualified Borrower, and to
EQR pursuant to the EQR Guaranty and to any Down REIT Guarantor pursuant to any
Down REIT Guaranty. Notwithstanding the foregoing, no recourse under or upon any
obligation, covenant, or agreement contained in this Agreement shall be had
against any officer, director, shareholder or employee of the Borrower or any
officer, director, shareholder or employee of EQR except in the event of fraud
or misappropriation of funds on the part of such officer, director, shareholder
or employee.
     Section 9.15 Confidentiality. The Administrative Agent and each Bank shall
use reasonable efforts to assure that information about Borrower, EQR and its
Subsidiaries and Investment Affiliates, and the Properties thereof and their
operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to Administrative Agent or any Bank pursuant to the
provisions hereof or any other Loan Document is used only for the purposes of
this Agreement and shall not be divulged to any Person other than the
Administrative Agent, the Banks, and their affiliates and respective officers,
directors, employees and agents who are actively and directly participating in
the evaluation, administration or enforcement of the Loan, this Agreement, the
Loan Documents and the extension of credit hereunder, except: (a) to their
attorneys and accountants, (b) in connection with the enforcement of the rights
and exercise of any remedies of the Administrative Agent and the Banks hereunder
and under the other Loan Documents, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 9.6 hereof, who have agreed in writing to be bound by a
confidentiality agreement substantially equivalent to the terms of this
Section 9.15, and (d) as may otherwise be required or requested by any
regulatory authority or self-regulatory body having jurisdiction over, or
claiming jurisdiction or authority to oversee or regulate, the Administrative
Agent or any Bank or by any applicable law, rule, regulation or judicial
process.
          Section 9.16 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender :
               (a) fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.8(a);
               (b) the Commitment of such Defaulting Lender shall not be
included in determining whether the Required Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.5); except (i) such Defaulting Lender’s
Commitment may not be increased or extended without its consent and (ii) the
principal amount of, or interest or fees payable on, Loans or Letters of Credit
may not be reduced or excused or the scheduled date of payment may not be
postponed as to such Defaulting Lender (except as otherwise provided herein)
without such Defaulting Lender’s consent;

96



--------------------------------------------------------------------------------



 



               (c) if any Swingline Loans or Letters of Credit are outstanding
at the time such Bank becomes a Defaulting Lender then:
(i) provided that no Default or Event of Default shall have occurred and be
outstanding as of the date on which the applicable Bank becomes a Defaulting
Lender, all or any part of the obligations of such Defaulting Lender under any
such Swingline Loan or Letter of Credit shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Share but
only to the extent the sum of all non-Defaulting Lenders’ outstanding
Commitments (it being understood that under no circumstance shall any Bank at
any time be liable for any amounts in excess of its Commitment) plus such
Defaulting Lender’s obligations under such Swingline Loans and Letters of Credit
does not exceed the total of all non-Defaulting Lenders’ Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within fifteen (15) Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Pro Rata Share of the Swingline Loans and (y) second, cash
collateralize for the benefit of the Fronting Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s Pro Rata Share of all
outstanding Letters of Credit (such Defaulting Lender’s “LC Exposure”) (after
giving effect to any partial reallocation pursuant to clause (i) above) (such
Defaulting Lender’s “Collateralized LC Exposure”) by paying to the
Administrative Agent on behalf of the Fronting Bank, for deposit in the Letter
of Credit Collateral Account, Letter of Credit Collateral in an amount equal to
the Dollar Equivalent Amount of such Defaulting Lender’s Collateralized LC
Exposure. The Administrative Agent shall recalculate the Dollar Equivalent
Amount applicable to such Defaulting Lender’s Pro Rata Share of all Alternate
Currency Letters of Credit monthly, as of the first Business Day of each month
to the extent included in the calculation of such Defaulting Lender’s
Non-Reallocated Share. Interest shall accrue on such Letter of Credit Collateral
in accordance with the provisions of Section 6.4. Such Letter of Credit
Collateral shall be held and applied for the benefit of the Fronting Bank only
and otherwise in accordance with the provisions of Section 6.4 for so long as
such Letters of Credit are outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.8(b)
with respect to such Defaulting Lender’s Pro Rata Share of the Letters of Credit
during the period such Defaulting Lender’s Pro Rata Share of the Letters of
Credit is cash collateralized;
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Banks pursuant to Section 2.8(a)
and Section 2.8(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Pro Rata Shares; and

97



--------------------------------------------------------------------------------



 



(v) if all or any portion of such Defaulting Lender’s Pro Rata Share of all
outstanding Letters of Credit is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of the Fronting Bank or any other Bank hereunder, all Facility Fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such Letters of Credit) and Letter of Credit Fees payable under
Section 2.8(b) with respect to such Defaulting Lender’s obligations under the
Letters of Credit shall be payable to the Fronting Bank until and to the extent
that such obligations under the Letters of Credit are reallocated and/or cash
collateralized; and
(vi) so long as such Bank is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Fronting Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related LC Exposure of the Defaulting Lender will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash
collateralized in accordance with Section 9.16(c)(ii), and participating
interests in any newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 9.16(c)(i) (and such Defaulting Lender shall not
participate therein).
               (d) In the event that the Administrative Agent, the Borrower, the
Swingline Lender and the Fronting Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Bank to be a Defaulting Lender,
then the obligations under the Swingline Loan and the Letters of Credit of the
Banks shall be readjusted to reflect the inclusion of such Bank’s Commitment and
on such date such Bank shall purchase at par such of the Loans of the other
Banks (other than Money Market Loans and Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Bank to hold such Loans
in accordance with its Pro Rata Share and all Letter of Credit Collateral
deposited or then held with respect to such Bank’s LC Exposure shall be
delivered to the Borrower; provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank’s having been a Defaulting Lender.
               (e) If at any time any Bank becomes a Defaulting Lender, then
until such time as such Defaulting Lender has adequately remedied all matters
required under and in accordance with Section 9.16(d), the Borrower shall have
the right, upon five (5) Business Days’ notice to the Administrative Agent to
either (x) cause a bank, reasonably acceptable to the Administrative Agent, to
offer to purchase the Commitments of such Defaulting Lender for an amount equal
to such Defaulting Lender’s outstanding Loans (other than any Money Market Loans
held by it), and to become a Bank hereunder, or to obtain the agreement of one
or more existing Banks to offer to purchase the Commitments of such Defaulting
Lender for such amount, which offer such Defaulting Lender is hereby required to
accept, or (y) to repay in full all Loans then outstanding of such Defaulting
Lender (excluding, at the option of the Borrower, any Money Market Loans held by
it), together with interest and all other amounts due thereon, upon which event,
such Defaulting Lender’s Commitment shall be deemed to be cancelled pursuant to
Section 2.11(e).

98



--------------------------------------------------------------------------------



 



          (f) Nothing contained in this Section or elsewhere in this Agreement
shall be deemed to reduce the Commitment of any Bank or in any way affect the
rights of Borrower with respect to any Defaulting Lender or, if the
Administrative Agent is a Defaulting Lender, the Administrative Agent. The
status of any Bank as a Defaulting Lender shall not relieve any other Bank of
its obligations to fund its Commitment or otherwise perform its obligations in
accordance with the provisions of this Agreement.
     Section 9.17 No Bankruptcy Proceedings. Each of the Borrower, the Banks and
the Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (i) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (ii) the
Maturity Date.
     Section 9.18 Down REIT Guaranties.
          (a) Notwithstanding any other provision hereof or of any other Loan
Document to the contrary, the Administrative Agent, the Banks and Designated
Lenders agree with Borrower that any funds, claims, or distributions actually
received by the Administrative Agent for the account of any Bank or Designated
Lender as a result of the enforcement of, or pursuant to, any Down REIT
Guaranty, net of the Administrative Agent’s and the Banks’ expenses of
collection thereof (such net amount, “Down REIT Guaranty Proceeds”), shall be
made available for distribution equally and ratably (in proportion to the
aggregate amount of principal, interest and other amounts then owed in respect
of the Obligations or of an issuance of Public Debt, as the case may be) among
the Administrative Agent, the Banks and the Designated Lenders and the trustee
or trustees of any Unsecured Debt, not subordinated to the Obligations (or to
the holders thereof), issued by Borrower, before or after the Effective Date, in
offerings registered under the Securities Act of 1933, as amended, or in
transactions exempt from registration pursuant to rule 144A or Regulation 8
thereunder or listed on non-U.S. securities exchanges (“Public Debt”), and the
Administrative Agent is hereby authorized by Borrower, by each Bank (on its own
behalf and on behalf of its Designated Lender, if any) and by each Down REIT
Guarantor by its execution and delivery of a Down REIT Guaranty, to make such
Down REIT Guaranty Proceeds so available. No Bank or Designated Lender shall
have any interest in any amount paid over by the Administrative Agent to the
trustee or trustees in respect of any Public Debt (or to the holders thereof)
pursuant to the foregoing authorization. This Section 9.18 shall apply solely to
Down REIT Guaranty Proceeds, and not to any payments, funds, claims or
distributions received by the Administrative Agent, any Bank or Designated
Lender directly or indirectly from Borrower or any other Person other than from
a Down REIT Guarantor pursuant to a Down REIT Guaranty. Borrower is aware of the
terms of the Down REIT Guaranties, and specifically understands and agrees with
the Administrative Agent, the Banks and the Designated Lenders that, to the
extent Down REIT Guaranty Proceeds are distributed to holders of Public Debt or
their respective trustees, such Down REIT Guarantor has agreed that the
Obligations will not be deemed reduced by any such distributions and such Down
REIT Guarantor shall continue to make payments pursuant to its Down REIT
Guaranty until such time as the Obligations have been paid in full (and the
Commitments have been terminated and any Letter of Credit returned),

99



--------------------------------------------------------------------------------



 



after taking into account any such distributions of Down REIT Guaranty Proceeds
in respect of Indebtedness other than the Obligations.
          (b) Nothing contained herein shall be deemed (1) to limit, modify, or
alter the rights of the Administrative Agent, the Banks and the Designated
Lenders under any Down REIT Guaranty, (2) to subordinate the Obligations to any
Public Debt, or (3) to give any holder of Public Debt (or any trustee for such
holder) any rights of subrogation.
          (c) This Section 9.18 and all Down REIT Guaranties, are for the sole
benefit of the Administrative Agent, the Banks and the Designated Lenders and
their respective successors and assigns. Nothing contained herein or in any Down
REIT Guaranty shall be deemed for the benefit of any holder of Public Debt, or
any trustee for such holder; nor shall anything contained herein or therein be
construed to impose on the Administrative Agent, any Bank or any Designated
Lender any fiduciary duties, obligations or responsibilities to the holders of
any Public Debt or their trustees (including, but not limited to, any duty to
pursue any Down REIT Guarantor for payment under its Down REIT Guaranty).
     Section 9.19 USA PATRIOT Act Notice. Each Bank that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Bank) hereby notifies the Borrower and each Qualified Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower and each
Qualified Borrower, which information includes the name and address of the
Borrower and each Qualified Borrower and other information that will allow such
Bank or the Administrative Agent, as applicable, to identify the Borrower and
each Qualified Borrower in accordance with the Act.
     Section 9.20 Public/Private Information. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Syndication Agent will make
available to the Banks and the Fronting Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Banks may be
“public-side” lenders (i.e., Banks that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Syndication Agent, the Fronting Banks and the Banks to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform marked “PUBLIC”
or through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Syndication Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

100



--------------------------------------------------------------------------------



 



     Section 9.21 Intentionally Omitted.
     Section 9.22 No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents, (ii) (A) the Administrative Agent and each Joint Lead
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for the Borrower or any of
its Affiliates, and (B) neither the Administrative Agent nor any Joint Lead
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and the commitment
letter; and (iii) the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor either Joint Lead Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty arising on or before the date of this Agreement in connection with any
aspect of any transaction contemplated hereby.

101



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.

            ERP OPERATING LIMITED PARTNERSHIP
By: Equity Residential
      By:   /s/ Mark Parrell         Name:   Mark Parrell        Title:  
Executive Vice President and
Chief Financial Officer     

Facsimile number: (312) 454-0039
Address: Two North Riverside Plaza
                Suite 400
                Chicago, Illinois 60606
                Attn: Chief Financial Officer
For purposes of agreeing to be bound
by the provisions of Section 5.13 only:

          EQUITY RESIDENTIAL
    By:   /s/ Mark Parrell       Name:   Mark Parrell      Title:   Executive
Vice President and
Chief Financial Officer   

S-1



--------------------------------------------------------------------------------



 



         

Commitments

            JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and a Bank
      By   /s/ Marc Costantino         Name:   Marc Costantino        Title:  
Executive Director     

Address for Notices:
JPMorgan Chase Bank, N.A.
383 Park Avenue, 24th Floor
New York, New York 10179
Attn:          Marc Costantino
Telephone: (212) 622-8167
Telecopy: (646) 534-0574
and
JPMorgan Chase Bank, N.A.,
500 Stanton Christiana Road, Ops 2/3
Newark, DE 19713-2107
Attn:          Jenna Poore
                   Loan and Agency Services
Telephone: (302) 634-1574
Telecopy: (201) 244-3885
Dollar Commitment: $67,000,000.00
Alternate Currency Commitment: $23,000,000.00

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent, as Swingline
Lender and as a Bank
      By  /s/ Michael W. Edwards         Name: Michael W. Edwards        Title:
Senior Vice President     

Address for Notices:
Bank of America, N.A.
135 South LaSalle Street
Chicago, Illinois 60603
Attention: Michael Kauffman
Telecopy: 312-992-9767
Dollar Commitment: $67,000,000.00
Alternate Currency Commitment: $23,000,000.00

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Documentation Agent
and as a Bank
      By:   /s/ Winita Lau         Name:   Winita Lau        Title:   Vice
President     

Dollar Commitment: $67,000,000.00
Alternate Currency Commitment: $23,000,000.00

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as Co-Documentation
Agent and as a Bank
      By:   /s/ John Rowland         Name:   John Rowland        Title:   Vice
President     

Dollar Commitment: $60,000,000.00
Alternate Currency Commitment: $20,000,000.00

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG, NEW YORK
BRANCH, as Co-Documentation Agent and
as a Bank
      By:   /s/ George R. Reynolds         Name:   George R. Reynolds       
Title:   Director              By:   /s/ David Naranjo         Name:   David
Naranjo        Title:   Vice President     

Dollar Commitment: $60,000,000.00
Alternate Currency Commitment: $20,000,000.00

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.,
as a Bank
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signature        MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agent
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signature     

Dollar Commitment: $60,000,000.00
Alternate Currency Commitment: $20,000,000.00

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Documentation
Agent and as a Bank
      By:   /s/ Nancy B. Richards         Name:   Nancy B. Richards       
Title:   Senior Vice President     

Dollar Commitment: $60,000,000.00
Alternate Currency Commitment: $20,000,000.00

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent and as a Bank
      By:   /s/ Curt Steiner         Name:   Curt Steiner        Title:   Senior
Vice President     

Dollar Commitment: $60,000,000.00
Alternate Currency Commitment: $20,000,000.00

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as Managing
Agent and as a Bank
      By:   /s/ Diane Rolfe         Name:   Diane Rolfe        Title:  
Director     

Dollar Commitment: $37,000,000.00
Alternate Currency Commitment: $13,000,000.00

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON,
as Managing Agent and as a Bank
      By:   /s/ Kenneth R. McDonnell         Name: Kenneth R. McDonnell        
Title:   Managing Director     

Dollar Commitment: $37,000,000.00
Alternate Currency Commitment: $13,000,000.00

 



--------------------------------------------------------------------------------



 



            COMPASS BANK, as Managing Agent and
as a Bank
      By:   /s/ Don Byerly         Name: Don Byerly         Title:   Senior Vice
President     

Dollar Commitment: $34,000,000.00
Alternate Currency Commitment: $11,000,000.00

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NA, as Managing
Agent and as a Bank
      By:   /s/ Barbara Isaacman         Name: Barbara Isaacman         Title:  
Vice President     

Dollar Commitment: $45,000,000.00
Alternate Currency Commitment: $0

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as Managing Agent and as a Bank
      By:   /s/ John Murphy         Name: John Murphy         Title:   Vice
President     

Dollar Commitment: $37,000,000.00
Alternate Currency Commitment: $13,000,000.00

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as
Managing Agent and as a Bank
      By:   /s/ Gordon MacArthur         Name:  Gordon MacArthur        Title: 
Authorized Signatory     

Dollar Commitment: $34,000,000.00
Alternate Currency Commitment: $11,000,000.00

 



--------------------------------------------------------------------------------



 



            SCOTIA BANC INC, as Managing Agent
and as a Lender
      By:   /s/ J. F. Todd         Name:   J. F. Todd        Title:   Managing
Director     

Dollar Commitment: $34,000,000.00
Alternate Currency Commitment: $11,000,000.00

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as a Bank
      By:   /s/ Charles Stewart         Name:   Charles Stewart        Title:  
Director     

Dollar Commitment: $35,000,000.00
Alternate Currency Commitment: $0

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A., as a Bank
      By:   /s/ Frederick H. Denecke         Name:   Frederick H. Denecke       
Title:   Vice President     

Dollar Commitment: $25,000,000.00
Alternate Currency Commitment: $0

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD.,
as a Bank
      By:   /s/ Noel Purcell         Name:   Noel Purcell        Title:  
Authorized Signatory     

Dollar Commitment: $26,000,000.00
Alternate Currency Commitment: $9,000,000.00

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as a Bank
      By:   /s/ Katherine Brandt         Name:   Katherine Brandt       
Title:   Vice President     

Dollar Commitment: $35,000,000.00
Alternate Currency Commitment: $0

 



--------------------------------------------------------------------------------



 



            REGIONS BANK, as a Bank
      By:   /s/ Lori Chambers         Name:   Lori Chambers        Title:   Vice
President     

Dollar Commitment: $25,000,000.00
Alternate Currency Commitment: $0

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Bank
      By:   /s/ Adam Sheets         Name:   Adam Sheets        Title:   Vice
President     

Dollar Commitment: $35,000,000.00
Alternate Currency Commitment: $0

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY,
as a Bank
      By:   /s/ Blake J. Lunt         Name:   Blake J. Lunt        Title:  
Second Vice President     

Dollar Commitment: $25,000,000.00
Alternate Currency Commitment: $0

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORP.,
NEW YORK, as a Bank
      By:   /s/ William Karl         Name:   William Karl        Title:  
General Manager     

Dollar Commitment: $35,000,000.00
Alternate Currency Commitment: $0

 



--------------------------------------------------------------------------------



 



Total Commitments
$1,250,000,000

 



--------------------------------------------------------------------------------



 



Schedule 1.1
MANDATORY COST FORMULAE
1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Banks for the cost of compliance with:
     (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or
     (b) the requirements of the European Central Bank.
2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Bank, in accordance with the paragraphs set out
below. The “Mandatory Cost” will be calculated by the Administrative Agent as a
weighted average of the Banks’ Additional Cost Rates (weighted in proportion to
the percentage participation of each Bank in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrower or any Bank, deliver to the Borrower or such Bank as the
case may be, a statement setting forth in reasonable detail the calculation of
any Mandatory Cost.
3. The Additional Cost Rate for any Bank lending from a Euro-Dollar Lending
Office in a Participating Member State will be the percentage notified by that
Bank to the Administrative Agent. This percentage will be certified by such Bank
in its notice to the Administrative Agent to be its reasonable determination of
the cost (expressed as a percentage of such Bank’s participation in all Loans
made from such Euro-Dollar Lending Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of Loans made from that
Euro-Dollar Lending Office.
4. The Additional Cost Rate for any Bank lending from a Euro-Dollar Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:
     (a) in relation to any Loan in Pounds Sterling:

         
 
  AB+C(B-D)+E x 0.01   per cent per annum
 
       
 
  100 — (A+C)    

     (b) in relation to any Loan in Euros:

         
 
  E x 0.01   per cent per annum
 
       
 
  300    

          Where:
          “A” is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Bank is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

Schedule 1.1 - 1



--------------------------------------------------------------------------------



 



          “B” is the percentage rate of interest (excluding the Applicable
Margin, the Mandatory Cost and, in the case of interest charged at the Default
Rate, without counting any increase in interest rate effected by the charging of
the Default Rate) payable for the relevant Interest Period of such Loan.
          “C” is the percentage (if any) of Eligible Liabilities which that Bank
is required from time to time to maintain as interest bearing Special Deposits
with the Bank of England.
          “D” is the percentage rate per annum payable by the Bank of England to
the Administrative Agent on interest bearing Special Deposits.
          “E” is designed to compensate Banks for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Banks to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.
5. For the purposes of this Schedule:
     (a) “Eligible Liabilities” and “Special Deposits” have the meanings given
to them from time to time under or pursuant to the Bank of England Act 1998 or
(as may be appropriate) by the Bank of England;
     (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;
     (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Rules but taking into account any applicable
discount rate);
     (d) “Participating Member State” means each state so described in any
legislative measures of the European Council for the introduction of, changeover
to or operation of a single or unified European currency.
     (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.
7. If requested by the Administrative Agent or the Borrower, each Bank with a
Euro-Dollar Lending Office in the United Kingdom or a Participating Member State
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent and the Borrower, the rate of
charge payable by such Bank to the Financial Services Authority pursuant to the
Fees Rules in respect of the relevant financial year of the Financial

Schedule 1.1 - 2



--------------------------------------------------------------------------------



 



Services Authority (calculated for this purpose by such Bank as being the
average of the Fee Tariffs applicable to such Bank for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of such Bank.
8. Each Bank shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Bank shall supply the following information in writing
on or prior to the date on which it becomes a Bank:
     (a) the jurisdiction of the Euro-Dollar Lending Office out of which it is
making available its participation in the relevant Loan; and
     (b) any other information that the Administrative Agent may reasonably
require for such purpose.
Each Bank shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
9. The percentages of each Bank for the purpose of A and C above and the rates
of charge of each Bank for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Bank notifies the
Administrative Agent to the contrary, each Bank’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Euro-Dollar Lending Office in the
same jurisdiction as its Euro-Dollar Lending Office.
10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Bank and shall be entitled to assume that the information
provided by any Bank pursuant to paragraphs 3, 7 and 8 above is true and correct
in all respects.
11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Banks on the basis of the Additional Cost
Rate for each Bank based on the information provided by each Bank pursuant to
paragraphs 3, 7 and 8 above.
12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Bank shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.
13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Banks, reasonably and in good faith, determine and notify to
all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions), it being understood that any such proposed amendment
shall be subject to the Borrower’s reasonable agreement as to the necessity
thereof.

Schedule 1.1 - 3



--------------------------------------------------------------------------------



 



14. If the Borrower or any Qualified Borrower is required to pay additional
amounts to or for the account of any Bank pursuant to this Schedule, then such
Bank will change the jurisdiction of its Applicable Lending Office so as to
eliminate or reduce any such additional payment which may thereafter accrue if
such change, in the judgment of such Bank, is not otherwise disadvantageous to
such Bank.
15. The Borrower and/or any Qualified Borrower shall be required to pay any
Mandatory Cost only to the extent that the Administrative Agent and/or the
applicable Bank generally imposes such Mandatory Cost on other borrowers of such
Bank in similar circumstances.
16. For any Interest Period with respect to which the Administrative Agent has
failed to calculate Mandatory Costs within thirty (30) days after the
commencement thereof,, the Borrower shall have no liability to pay such
Mandatory Costs for such Interest Period.

Schedule 1.1 - 4



--------------------------------------------------------------------------------



 



Schedule 2.16
Letters of Credit Transferred to New Revolver

              Fronting Bank   Beneficiary   LC #   Amount
See attached.
           

Schedule 2.16 - 1



--------------------------------------------------------------------------------



 



LOC Daily Outstandings
As of June 30, 2011

                                              Liab USD Istm ID   Exp Dt   App Nm
  Ben Nm   Curr   Amt
 
      BAML                
00000003101988
  3/11/2012   OAK MILL II APARTMEN   DEUTSCHE BANK NATION   USD   $ 9,710,466.00
 
00000003101989
  4/14/2012   TANGLEWOOD APARTMENT   DEUTSCHE BANK NATION   USD   $
25,398,937.00  
00000007402074
  6/17/2012   ERP OPERATING LIMITE   CALIFORNIA STATEWIDE   USD   $ 1,000,000.00
 
00000007412160
  5/1/2012   EQR- THE OAKS, LLC   NEW YORK LIFE INSURA   USD   $ 615,000.00  
 
                     
 
                  $ 36,724,403.00  
 
                     
 
                       
 
      US Bank                
07169
  9/22/2011   ERP OPERATING LP   WELLS FARGO BANK   USD   $ 2,095,226.00  
02005
  5/10/2012   ERP OPERATING LP   THE TRAVELRS INDEMINTY CO   USD   $
11,925,000.00  
02267
  3/26/2012   LPC CHINO HILLS LP   MJ BRAY, JS BRAY, JA BRAY, EA BRAY LP   USD  
$ 1,427,534.00  
02517
  3/14/2012   DUXFORD INSURANCE COMPANY LLC   VERMONT DEPT OF BANKING.
SECURITIES AND HEALTH CARE   USD   $ 250,000.00  
02620
  7/17/11   ERP Operating LP f/b/o EC-AIexandria. LLC   1ST AMERICAN TITLE CO
NEW HOMEBUILDER SERVICES   USD   $ 192,500.00  
02621
  7/17/11   ERP Operating LP f/b/o EC-Alexandria. LLC   1ST AMERICAN TITLE CO
NEW HOMEBUILDER SERVICES   USD   $ 64,196.00  
02835
  3/20/2012   ERP OPERATING LP   DISTRICT OF COLUMBIA   USD   $ 50,000.00  
03417
  11/15/11   ERP OPERATING LP   FANNIE MAE   USD   $ 28,625,000.00  
03444
  6/1/12   ERP OPERATING LP   MIDLAND LOAN SERVICES ON BEHALF OF US BANK   USD  
$ 509,864.00  
 
                     
 
                  $ 45,139,320.00  
 
                       
 
          GRAND TOTAL=       $ 81,863,723.00
 
                     





--------------------------------------------------------------------------------



 



Schedule 2.3
Money Market Loans Transferred to New Revolver
None

Schedule 2.3 - 1



--------------------------------------------------------------------------------



 



EXHIBIT A-1
NOTE
Chicago, Illinois
________ __, 20__
     For value received, ERP Operating Limited Partnership, an Illinois limited
partnership (the “Borrower”), promises to pay to the order of ____________ (the
“Payee”), for the account of its Applicable Lending Office, the unpaid principal
amount of each Money Market Loan made by the Payee to the Borrower pursuant to
the Agreement referred to below on the last day of the applicable Interest
Period and on the Maturity Date. The Borrower promises to pay interest on the
unpaid principal amount of each such Money Market Loan on the dates and at the
rate or rates provided for in the Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of Bank of America, N.A., 901 Main
Street, Dallas, TX 75202.
     All Money Market Loans made by the Payee, the respective types and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Payee and, if the Payee so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Money Market Loan then outstanding may be endorsed by
the Payee on the schedule attached hereto, or on a continuation of such schedule
attached to and made a part hereof; provided that the failure of the Payee to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Agreement.
     This note is one of the Designated Lender Notes referred to in, and is
delivered pursuant to and subject to all of the terms of, the Revolving Credit
Agreement, dated as of July 13, 2011 among the Borrower, the banks listed on
party thereto, BANK OF AMERICA, N.A., as Administrative Agent, JPMORGAN CHASE
BANK, N.A., as Syndication Agent, and SUNTRUST BANK, U.S. BANK NATIONAL
ASSOCIATION, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation
Agents, and CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC., and MORGAN STANLEY
SENIOR FUNDING, INC., as Co-Documentation Agents, (as the same may be amended
from time to time, the “Agreement”). Terms defined in the Agreement are used
herein with the same meanings. Reference is made to the Agreement for provisions
for the prepayment hereof and the acceleration of the maturity hereof.

Exhibit A-1-1



--------------------------------------------------------------------------------



 



            ERP OPERATING LIMITED PARTNERSHIP

By: Equity Residential
      By:           Name:           Title:        

Exhibit A-1-2



--------------------------------------------------------------------------------



 



Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL

                                  Amount of             Amount of   Type of  
Principal       Notation Made Date   Loan   Loan   Repaid   Maturity Date   By  
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     

Exhibit A-1-3



--------------------------------------------------------------------------------



 



EXHIBIT A-2
NOTE
Chicago, Illinois
________ __, 20__
          For value received, ERP Operating Limited Partnership, an Illinois
partnership (the “Borrower”), promises to pay to the order of ____(the “Bank”),
for the account of its Applicable Lending Office, the unpaid principal amount of
each Loan made by the Bank to the Borrower pursuant to the Agreement referred to
below on the Maturity Date (as such term is defined in the Agreement). The
Borrower promises to pay interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates provided for in the Agreement. All
such payments of principal and interest shall be made in lawful money of, as
required by the Agreement, the United States, the United Kingdom or the European
Economic Union, as the case may be, in Federal or other immediately available
funds at the office of Bank of America, N.A., 901 Main Street, Dallas, TX 75202.
          All Loans made by the Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Bank to make any such recordation
or endorsement shall not affect the obligations of the Borrower hereunder or
under the Agreement.
          This note is one of the Notes referred to in, and is delivered
pursuant to and subject to all of the terms of, the Revolving Credit Agreement
dated as of July 13, 2011 among the Borrower, the banks party thereto, BANK OF
AMERICA, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, and SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agents, and CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC., and MORGAN STANLEY SENIOR FUNDING, INC., as
Co-Documentation Agents (as the same may be amended from time to time, the
“Agreement”). Terms defined in the Agreement are used herein with the same
meanings. Reference is made to the Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

Exhibit A-2-1



--------------------------------------------------------------------------------



 



            ERP OPERATING LIMITED PARTNERSHIP

By: Equity Residential
      By:           Name:           Title:        

Exhibit A-2-2



--------------------------------------------------------------------------------



 



Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL

                                                              Amount of        
                          Principal               Date   Amount of Loan     Type
of Loan     Repaid     Maturity Date     Notation Made By    
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         

Exhibit A-2-3



--------------------------------------------------------------------------------



 



EXHIBIT A-3
QUALIFIED BORROWER NOTE

$__________________   Chicago, Illinois
_______ ___, 20__

          For value received, _________________ (the “Qualified Borrower”),
promises to pay to the order of (the “Bank”) the unpaid principal amount of each
Loan made by the Bank to the Qualified Borrower pursuant to the Agreement
referred to below on the maturity date provided for in the Agreement. The
Qualified Borrower promises to pay interest on the unpaid principal amount of
each such Loan on the dates and at the rate or rates provided for in the
Agreement. All such payments of principal and interest shall be made in lawful
money of, as required by the Agreement, the United States, the United Kingdom or
the European Economic Union, as the case may be, in Federal or other immediately
available funds at the office of Bank of America, N.A., 901 Main Street, Dallas,
TX 75202.
          All Loans made by the Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Bank to make any such recordation
or endorsement shall not affect the obligations of the Qualified Borrower
hereunder or under the Agreement.
          This note is one of the Notes by a Qualified Borrower referred to in,
and is delivered pursuant to and subject to all of the terms of, the Revolving
Credit Agreement dated as of July 13, 2011 among the Borrower, the banks party
thereto, BANK OF AMERICA, N.A., as Administrative Agent, JPMORGAN CHASE BANK,
N.A., as Syndication Agent, and SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agents, and
CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC., and MORGAN STANLEY SENIOR
FUNDING, INC., as Co-Documentation Agents (as the same may be amended from time
to time, the “Agreement”). Terms defined in the Agreement are used herein with
the same meanings. Reference is made to the Agreement for provisions for the
prepayment hereof and the acceleration of the maturity hereof.

Exhibit A-3-1



--------------------------------------------------------------------------------



 



                  By:           Name:           Title:      

Exhibit A-3-2



--------------------------------------------------------------------------------



 



         

Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL

                                                              Amount of        
                          Principal               Date   Amount of Loan     Type
of Loan     Repaid     Maturity Date     Notation Made By    
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         
 
                                       
 
                                         

Exhibit A-3-3



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Money Market Quote Request

     
 
  [Date]

     
To:
  Bank of America, N.A. (the “Administrative Agent”)
 
   
From:
  ERP Operating Limited Partnership
 
   
Re:
  Revolving Credit Agreement (as the same may be amended from time to time, the
“Agreement”) dated as of July 13, 2011, among ERP Operating Limited Partnership,
the Banks parties thereto, the Administrative Agent, JPMORGAN CHASE BANK, N.A.,
as Syndication Agent, and SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agents, and CITIBANK,
N.A., DEUTSCHE BANK SECURITIES INC., and MORGAN STANLEY SENIOR FUNDING, INC., as
Co-Documentation Agents

          We hereby give notice pursuant to Section 2.3 of the Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):
Date of Borrowing: __________________

     
Principal Amount1
  Interest Period2
 
   
$
   

          Such Money Market Quotes should offer a Money Market [Margin]
[Absolute Rate]. [The applicable base rate is the Euro-Dollar Rate.]
          Terms used herein have the meanings assigned to them in the Agreement.
 

1   Amount must be $3,000,000 or a larger multiple of $100,000.   2   Not less
than 7 days (LIBOR Auction) or not less than 7 days (Absolute Rate Auction),
subject to the provisions of the definition of Interest Period.

Exhibit B-1



--------------------------------------------------------------------------------



 



          Please respond to this invitation by no later than [2:00 P.M.] [9:30
A.M.] (Chicago time) on [date].

            ERP OPERATING LIMITED PARTNERSHIP
      By:   Equity Residential         By:           Name:           Title:    
   

Exhibit B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTICE OF BORROWING
______________________, _____
Bank of America, N.A., as Administrative Agent for the Banks party to the
Revolving Credit Agreement referred to below
                                        

                                        
Attention:
Ladies and Gentlemen:
          Reference is hereby made to that certain Revolving Credit Agreement
dated as of July 13, 2011 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among ERP OPERATING LIMITED
PARTNERSHIP (the “Borrower”), the BANKS party thereto, BANK OF AMERICA, N.A., as
Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent, and
SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Documentation Agents, and CITIBANK, N.A., DEUTSCHE BANK
SECURITIES INC., and MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation
Agents.
          The Borrower hereby gives you notice, irrevocably, pursuant to
Section 2.1(b) of the Credit Agreement that the Borrower hereby requests a
Borrowing or issuance of a Letter of Credit under the Credit Agreement and, in
that connection, sets forth below the information relating to such Borrowing or
issuance (the “Proposed Borrowing”) as required pursuant to the terms of the
Credit Agreement:

             
 
    1.     Amount of Loans: _____________
 
           
 
    2.     If a Letter of Credit: Amount ____; Beneficiary: ____________, Term:
_________
 
           
 
    3.     Date of Proposed Borrowing: ___________
 
           
 
    4.     Type of Loan(check one only):
___Base Rate Loan
 
           
 
    __     Euro-Dollar Loan with Euro-Dollar Interest Period of:
 
          ____ [1, 2, 3 or 6 months (or shorter but not less than 7 days)]
ending _____
 
           
 
    __     Swingline Loan

Exhibit C-1



--------------------------------------------------------------------------------



 



          Proceeds of such Loans are to be credited to Bank of America Account #
(or wired to such other bank and account as instructed) (or used to pay down
[Base Rate Loan, Swingline Loan or Money Market Loan] in the amount of _______).
          The Borrower hereby certifies that the conditions precedent contained
in Section [3.1] [3.2] are satisfied on the date hereof and will be satisfied on
the date of the Proposed Borrowing.

            ERP OPERATING LIMITED PARTNERSHIP
      By:   Equity Residential         By:           Name:           Title:    
   

Exhibit C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Money Market Quote

     
To:
  Bank of America, N.A., as Agent
 
   
Re:
  Money Market Quote to ERP Operating Limited Partnership (the “Borrower”)

          In response to your invitation on behalf of the Borrower dated ___,
200_, we hereby make the following Money Market Quote on the following terms:

1.   Quoting Bank: ______________________

2.   Person to contact at Quoting Bank:

    _____________________________

3.   Date of Borrowing:________*

4.   We hereby offer to make Money Market Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

              Principal   Interest   Money Market     Amount**   Period***  
[Margin****]   [Absolute Rate*****]
$
           
$
           

    [Provided, that the aggregate principal amount of Money Market Loans for
which the above offers may be accepted shall not exceed $__.]**

          We understand and agree that the offer(s) set forth above, subject to
the satisfaction of the applicable conditions set forth in the Revolving Credit
Agreement dated as of July 13, 2011, among ERP Operating Limited Partnership,
the Banks parties thereto, JPMORGAN CHASE BANK, N.A., as Syndication Agent, and
SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Documentation Agents, and CITIBANK, N.A., DEUTSCHE BANK
SECURITIES INC., and MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation
Agents, and yourselves, as Administrative Agent, as the same may be amended from
time to time (the “Agreement”), irrevocably obligates us to make the Money
Market Loan(s) for which any offer(s) are accepted, in whole or in part.
          Terms used herein have the meanings assigned to them in the Agreement.

Exhibit D-1



--------------------------------------------------------------------------------



 



Very truly yours,
[NAME OF BANK]

                Dated:                                          By:          
Authorized Officer             

 

*   As specified in the related Invitation.   **   Principal amount bid for each
Interest Period may not exceed principal amount requested. Specify aggregate
limitation if the sum of the individual offers exceeds the amount the Bank is
willing to lend. Bids must be made for $3,000,000 or a larger multiple of
$100,000.   ***   Not less than 7 days, as specified in the related Invitation.
No more than five bids are permitted for each Interest Period.   ****   Margin
over or under the Euro-Dollar Rate determined for the applicable Interest
Period. Specify percentage (to the nearest 1/10,000 of 1%) and specify whether
“PLUS” or “MINUS”.   *****   Specify rate of interest per annum (to the nearest
1/10,000th of 1%).

Exhibit D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
TRANSFER SUPPLEMENT
          TRANSFER SUPPLEMENT (this “Transfer Supplement”) dated as of __, 20__
between ____(the “Assignor”) and ____ having an address at ___ (the “Purchasing
Bank”).
W I T N E S S E T H:
          WHEREAS, the Assignor has made loans to ERP Operating Limited
Partnership, an Illinois limited partnership (the “Borrower”), pursuant to the
Revolving Credit Agreement, dated as of July 13, 2011 (as the same may have been
amended, supplemented or otherwise modified through the date hereof, the
“Agreement”), among the Borrower, the banks party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent,
and SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Documentation Agents, and CITIBANK, N.A., DEUTSCHE BANK
SECURITIES INC., and MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation
Agents. All capitalized terms used and not otherwise defined herein shall have
the respective meanings set forth in the Agreement; and
          WHEREAS, the Purchasing Bank desires to purchase and assume from the
Assignor, and the Assignor desires to sell and assign to the Purchasing Bank,
certain rights, title, interest and obligations under the Agreement.
          NOW, THEREFORE, IT IS AGREED:
     1. In consideration of the amount set forth in the receipt (the “Receipt”)
given by Assignor to Purchasing Bank of even date herewith, and transferred by
wire to Assignor, the Assignor hereby assigns and sells, without recourse,
representation or warranty except as specifically set forth herein, to the
Purchasing Bank, and the Purchasing Bank hereby purchases and assumes from the
Assignor, a % interest (the “Purchased Interest”) of the Assignor’s rights and
obligations under the Agreement as of the Effective Date (as defined below)
including, without limitation, such percentage interest of the Assignor in any
[Dollar][Alternate Currency] Loans owing to the Assignor, any Loan held by the
Assignor, the [Dollar][Alternate Currency] Commitment of the Assignor and any
other interest of the Assignor under any of the Loan Documents, including any
participation in any [Dollar][Alternate Currency] Letter of Credit3.
     2. The Assignor (i) represents and warrants that as of the date hereof the
Dollar Equivalent Amount of the aggregate outstanding principal amount of its
share of the Loans owing to it (without giving effect to assignments thereof
which have not yet become effective) is
 

3   To be conformed for purchase of Dollar Commitment or Alternate Currency
Commitment

Exhibit E-1



--------------------------------------------------------------------------------



 



$__; (ii) represents and warrants that it is the legal and beneficial owner of
the interests being assigned by it hereunder and that such interests are free
and clear of any adverse claim; (iii) represents and warrants that it has not
received any notice of Default or Event of Default from the Borrower;
(iv) represents and warrants that it has full power and authority to execute and
deliver, and perform under, this Transfer Supplement, and all necessary
corporate and/or partnership action has been taken to authorize, and all
approvals and consents have been obtained for, the execution, delivery and
performance thereof; (v) represents and warrants that this Transfer Supplement
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (vi) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations (or
the truthfulness or accuracy thereof) made in or in connection with the
Agreement or the other Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Agreement, or the other
Loan Documents or any other instrument or document furnished pursuant thereto;
and (vii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, EQR or any Down REIT
Guarantor or the performance or observance by the Borrower, EQR or any Down REIT
Guarantor of any of its obligations under the Agreement or the other Loan
Documents or any other instrument or document furnished pursuant thereto. Except
as a result of a material misrepresentation of those representations
specifically set forth in this Paragraph 2, this assignment shall be without
recourse to Assignor.
     3. The Purchasing Bank (i) confirms that it has received a copy of the
Agreement, and the other Loan Documents, together with such financial statements
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Transfer Supplement and
to become a party to the Agreement, and has not relied on any statements made by
Assignor or Skadden, Arps, Slate, Meagher & Flom LLP; (ii) agrees that it will,
independently and without reliance upon any of the Administrative Agent, the
Assignor or any other Bank and based on such documents and information as it
shall deem appropriate at the time, continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and will make its own
credit analysis, appraisals and decisions in taking or not taking action under
the Agreement, and the other Loan Documents; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Agreement, and the other Loan Documents as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are incidental thereto; (iv) agrees that it will be bound by and perform in
accordance with their terms all of the obligations which by the terms of the
Agreement are required to be performed by it as a Bank; (v) specifies as its
address for notices and lending office, the office set forth beneath its name on
the signature page hereof; (vi) confirms that it has full power and authority to
execute and deliver, and perform under, this Transfer Supplement, and that all
necessary corporate and/or partnership action has been taken to authorize, and
all approvals and consents have been obtained for, the execution, delivery and
performance thereof; (vii) certifies that this Transfer Supplement constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms; and (viii) confirms that the interest being assigned hereunder is being
acquired by it for its own account, for investment purposes only and not with a
view to the public distribution thereof and without any present intention of its
resale in either case that would be in violation of applicable securities laws.

Exhibit E-2



--------------------------------------------------------------------------------



 



     4. This Transfer Supplement shall be effective on the date (the “Effective
Date”) on which all of the following have occurred (i) it shall have been
executed and delivered by the parties hereto, (ii) copies hereof shall have been
delivered to the Administrative Agent and the Borrower, (iii) Purchasing Bank
shall have received an original Note and (iv) the Purchasing Bank shall have
paid to the Assignor the agreed purchase price as set forth in the Receipt.
     5. On and after the Effective Date, (i) the Purchasing Bank shall be a
party to the Agreement and, to the extent provided in this Transfer Supplement,
have the rights and obligations of a Bank thereunder and be entitled to the
benefits and rights of the Banks thereunder and (ii) the Assignor shall, to the
extent provided in this Transfer Supplement as to the Purchased Interest,
relinquish its rights (except any rights of the Assignor under Sections 2.16(f),
2.16(g), 8.3, 8.4 and 9.3 for the period prior to the Effective Date) and be
released from its obligations under the Agreement.
     6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Agreement, and the Notes in
respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing Bank.
     7. This Transfer Supplement may be executed in any number of counterparts
which, when taken together, shall be deemed to constitute one and the same
instrument.
     8. Assignor hereby represents and warrants to Purchasing Bank that it has
made all payments demanded to date by Bank of America, N.A. (“BofA”) as
Administrative Agent in connection with the Assignor’s Pro Rata Share of the
obligation to reimburse the Agent for its expenses and made all Loans required.
In the event BofA, as Administrative Agent, shall demand reimbursement for fees
and expenses from Purchasing Bank for any period prior to the Effective Date,
Assignor hereby agrees to promptly pay BofA, as Administrative Agent, such sums
directly, subject, however, to Paragraph 12 hereof.
     9. Assignor will, at the cost of Assignor, and without expense to
Purchasing Bank, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, assignments, notices of assignments, transfers and
assurances as Purchasing Bank shall, from time to time, reasonably require, for
the better assuring, conveying, assigning, transferring and confirming unto
Purchasing Bank the property and rights hereby given, granted, bargained, sold,
aliened, enfeoffed, conveyed, confirmed, assigned and/or intended now or
hereafter so to be, on which Assignor may be or may hereafter become bound to
convey or assign to Purchasing Bank, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement.
     10. The parties agree that no broker or finder was instrumental in bringing
about this transaction. Each party shall indemnify and defend the other and hold
the other free and harmless from and against any damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by such party arising from claims by any broker or finder that such
broker or finder has dealt with said party in connection with this transaction.

Exhibit E-3



--------------------------------------------------------------------------------



 



     11. Subject to the provisions of Paragraph 12 hereof, if, with respect to
the Purchased Interest only, Assignor shall on or after the Effective Date
receive (a) any cash, note, securities, property, obligations or other
consideration in respect of or relating to the Loans or the Loan Documents or
issued in substitution or replacement of the Loans or the Loan Documents, (b)
any cash or non-cash consideration in any form whatsoever distributed, paid or
issued in any bankruptcy proceeding in connection with the Loans or the Loan
Documents or (c) any other distribution (whether by means of repayment,
redemption, realization of security or otherwise), Assignor shall accept the
same as Purchasing Bank’s agent and hold the same on behalf of and for the
benefit of Purchasing Bank, and shall deliver the same forthwith to Purchasing
Bank in the same form received, with the endorsement (without recourse) of
Assignor when necessary or appropriate. If the Assignor shall fail to deliver
any funds received by it on the same Business Day of receipt, or such funds are
received by Assignor after 4:00 p.m., Eastern Standard Time, then the following
Business Day after receipt, said funds shall accrue interest at the federal
funds interest rate and in addition to promptly remitting said amount, Assignor
shall remit such interest from the date received to the date such amount is
remitted to the Purchasing Bank.
     12. Assignor and Purchasing Bank each hereby agree to indemnify and hold
harmless the other, each of its directors and each of its officers in connection
with any claim or cause of action based on any matter or claim based on the acts
of either while acting as a Bank under the Agreement. Promptly after receipt by
the indemnified party under this Paragraph of notice of the commencement of any
action, such indemnified party shall notify the indemnifying party in writing of
the commencement thereof. If any such action is brought against any indemnified
party and that party notifies the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party promptly after receiving the aforesaid notice from such indemnified party,
to assume the defense thereof, with counsel satisfactory to such indemnified
party, and after receipt of notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Paragraph for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof. In no event shall the
indemnified party settle or consent to a settlement of such cause of action or
claim without the consent of the indemnifying party.

Exhibit E-4



--------------------------------------------------------------------------------



 



     13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF ILLINOIS.
Wire Transfer Instructions:                                         

                  By:           Name:           Title:                 By:      
    Name:           Title:        

Receipt and Consent acknowledged this
day of _, 20_ -:
BANK OF AMERICA, N.A.,
   as Administrative Agent

                  By:           Name:           Title:        

            [IF REQUIRED ADD THE FOLLOWING:]

ERP OPERATING LIMITED PARTNERSHIP
      By:   Equity Residential             By:           Name:          
Title:      

Exhibit E-5



--------------------------------------------------------------------------------



 



EXHIBIT F
Qualified Unencumbered Properties

      Apartment Name   Location
500 West 23rd Street (fka 10 Chelsea)
  New York, NY
1210 Mass
  Washington, D.C. (G)
1401 Joyce on Pentagon Row
  Arlington, VA
1660 Peachtree
  Atlanta, GA
2201 Pershing Drive
  Arlington, VA
2400 M St
  Washington, D.C. (G)
420 East 80th Street
  New York, NY
425 Mass
  Washington, D.C. (G)
600 Washington
  New York, NY (G)
70 Greene
  Jersey City, NJ (G)
71 Broadway
  New York, NY (G)
777 Sixth
  New York, NY (G)
Abington Glen
  Abington, MA
Acacia Creek
  Scottsdale, AZ
Arden Villas
  Orlando, FL
Arlington at Perimeter Center
  Atlanta, GA
Ashton, The
  Corona Hills, CA
Audubon Village
  Tampa, FL
Auvers Village
  Orlando, FL
Avenue Royale
  Jacksonville, FL
Avon Place, LLC
  Avon, CT
Ball Park Lofts
  Denver, CO (G)
Barrington Place
  Oviedo, FL
Bay Hill
  Long Beach, CA
Bella Terra I
  Mukilteo, WA (G)
Bella Vista
  Phoenix, AZ
Bella Vista I, II, III Combined
  Woodland Hills, CA
Belle Arts Condominium Homes, LLC
  Bellevue, WA
Beneva Place
  Sarasota, FL
Berkeley Land
  Berkeley, CA
Bermuda Cove
  Jacksonville, FL
Bishop Park
  Winter Park, FL
Bradford Apartments
  Newington, CT
Briar Knoll Apts
  Vernon, CT
Bridford Lakes II
  Greensboro, NC
Bridgewater at Wells Crossing
  Orange Park, FL
Brookside (MD)
  Frederick, MD
Brookside II (MD)
  Frederick, MD
Camellero
  Scottsdale, AZ
Carlyle Mill
  Alexandria, VA
Center Pointe
  Beaverton, OR
Centre Club
  Ontario, CA

 



--------------------------------------------------------------------------------



 



      Apartment Name   Location
Centre Club II
  Ontario, CA
Chandler Court
  Chandler, AZ
Chandlers Bay
  Kent, WA
Chatelaine Park
  Duluth, GA
Chesapeake Glen Apts (fka Greentree I, II & III)
  Glen Burnie, MD
Chestnut Hills
  Puyallup, WA
Chickasaw Crossing
  Orlando, FL
Chinatown Gateway
  Los Angeles, CA
Citrus Falls
  Tampa, FL
City View (GA)
  Atlanta, GA (G)
Clarys Crossing
  Columbia, MD
Cleo, The
  Los Angeles, CA
Club at Tanasbourne
  Hillsboro, OR
Club at the Green
  Beaverton, OR
Coconut Palm Club
  Coconut Creek, GA
Cortona at Dana Park
  Mesa, AZ
Country Gables
  Beaverton, OR
Cove at Boynton Beach I
  Boynton Beach, FL
Cove at Boynton Beach II
  Boynton Beach, FL
Cove at Fishers Landing
  Vancouver, WA
Creekside Village
  Mountlake Terrace, WA
Crosswinds
  St. Petersburg, FL
Crown Court
  Scottsdale, AZ
Crowntree Lakes
  Orlando, FL
Cypress Lake at Waterford
  Orlando, FL
Dartmouth Woods
  Lakewood, CO
Dean Estates
  Taunton, MA
Deerwood (Corona)
  Corona, CA
Defoor Village
  Atlanta, GA
Del Mar Ridge
  San Diego, CA
Desert Homes
  Phoenix, AZ
Eagle Canyon
  Chino Hills, CA
Ellipse at Government Center
  Fairfax, VA
Emerson Place
  Boston, MA (G)
Enclave at Lake Underhill
  Orlando, FL
Enclave at Waterways
  Deerfield Beach, FL
Enclave at Winston Park
  Coconut Creek, FL
Enclave, The
  Tempe, AZ
Estates at Phipps
  Atlanta, GA
Estates at Wellington Green
  Wellington, FL
Fairland Gardens
  Silver Spring, MD
Four Winds
  Fall River, MA
Fox Hill Apartments
  Enfield, CT
Fox Run (WA)
  Federal Way, WA
Fox Run II (WA)
  Federal Way, WA
Gables Grand Plaza
  Coral Gables, FL (G)

 



--------------------------------------------------------------------------------



 



      Apartment Name   Location
Gallery, The
  Hermosa Beach, CA
Gatehouse at Pine Lake
  Pembroke Pines, FL
Gatehouse on the Green
  Plantation, FL
Gates of Redmond
  Redmond, WA
Gatewood
  Pleasanton, CA
Governors Green
  Bowie, MD
Greenfield Village
  Rocky Hill, CT
Greenhouse — Roswell
  Roswell, GA
Hamilton Villas
  Beverly Hills, CA
Hammocks Place
  Miami, FL
Hampshire Place
  Los Angeles, CA
Hamptons
  Puyallup, WA
Heritage Ridge
  Lynwood, WA
Heritage, The
  Phoenix, AZ
Heron Pointe
  Boynton Beach, FL
High Meadow
  Ellington, CT
Highland Glen
  Westwood, MA
Highland Glen II
  Westwood, MA
Highlands at South Plainfield
  South Plainfield, NJ
Highlands, The
  Scottsdale, AZ
Hudson Crossing
  New York, NY (G)
Hudson Pointe
  Jersey City, NJ
Hunt Club II
  Charlotte, NC
Huntington Park
  Everett, WA
Indian Bend
  Scottsdale, AZ
Iron Horse Park
  Pleasant Hill, CA
Isle at Arrowhead Ranch
  Glendale, AZ
Kempton Downs
  Gresham, OR
Kenwood Mews
  Burbank, CA
Key Isle at Windermere
  Ocoee, FL
Key Isle at Windermere II
  Ocoee, FL
Kings Colony (FL)
  Miami, FL
La Mirage
  San Diego, CA
La Mirage IV
  San Diego, CA
Laguna Clara
  Santa Clara, CA
Lake Buena Vista Combined
  Orlando, FL
Landings at Pembroke Lakes
  Pembroke Pines, FL
Landings at Port Imperial
  W. New York, NJ
Las Colinas at Black Canyon
  Phoenix, AZ
Legacy at Highlands Ranch
  Highlands Ranch, CO
Legacy Park Central
  Concord, CA
Lexington Farm
  Alpharetta, GA
Lexington Park
  Orlando, FL
Little Cottonwoods
  Tempe, AZ
Longacre House
  New York, NY (G)
Longfellow Place
  Boston, MA (G)

 



--------------------------------------------------------------------------------



 



      Apartment Name   Location
Longwood
  Decatur, GA
Madison, The
  Alexandria, VA
Marbrisa
  Tampa, FL
Mariners Wharf
  Orange Park, FL
Market Street Landing
  Seattle, WA
Marquessa
  Corona Hills, CA
Martha Lake
  Lynnwood, WA
Martine, The
  Bellevue, WA
Merritt at Satellite Place
  Duluth, GA
Mill Pond
  Millersville, MD
Mira Flores
  Palm Beach Gardens, FL
Mission Bay
  Orlando, FL
Mission Verde, LLC
  San Jose, CA
Morningside
  Scottsdale, AZ
Mosaic at Largo Station
  Hyattsville, MD
Mozaic at Union Station
  Los Angeles, CA
New River Cove
  Davie, FL
Northampton I
  Largo, MD
Northampton 2
  Largo, MD
Northglen
  Valencia, CA
Northlake (MD)
  Germantown, MD
Northridge
  Pleasant Hill, CA
Oak Park North
  Agoura Hills, CA
Oak Park South
  Agoura Hills, CA
Oaks at Falls Church
  Falls Church, VA
Ocean Crest
  Solana Beach, CA
Ocean Walk
  Key West, FL
Olympus Towers
  Seattle, WA (G)
Orchard Ridge
  Lynnwood, WA
Overlook Manor
  Frederick, MD
Overlook Manor II
  Frederick, MD
Paces Station
  Atlanta, GA
Palm Trace Landings
  Davie, FL
Panther Ridge
  Federal Way, WA
Parc 77
  New York, NY (G)
Parc Cameron
  New York, NY (G)
Parc Coliseum
  New York, NY (G)
Park at Turtle Run, The
  Coral Springs, FL
Park West (CA)
  Los Angeles, CA
Parkside
  Union City, CA
Parkview Terrace
  Redlands, CA
Phillips Park
  Wellesley, MA
Pine Harbour
  Orlando, FL
Playa Pacifica
  Hermosa Beach, CA
Pointe at South Mountain
  Phoenix, AZ
Polos East
  Orlando, FL

 



--------------------------------------------------------------------------------



 



      Apartment Name   Location
Port Royale
  Ft. Lauderdale, FL (G)
Port Royale II
  Ft. Lauderdale, FL (G)
Port Royale III
  Ft. Lauderdale, FL (G)
Port Royale IV
  Ft. Lauderdale, FL
Portofino
  Chino Hills, CA
Portofino (Val)
  Valencia, CA
Portside Towers
  Jersey City, NJ (G)
Preserve at Deer Creek
  Deerfield Beach, FL
Prime, The
  Arlington, VA
Promenade at Aventura
  Aventura, FL
Promenade at Town Center I
  Valencia, CA
Promenade at Wyndham Lakes
  Coral Springs, FL
Promenade Terrace
  Corona, CA
Promontory Pointe I & II
  Phoenix, AZ
Prospect Towers
  Hackensack, NJ
Prospect Towers II
  Hackensack, NJ
Ravens Crest
  Plainsboro, NJ
Redmond Ridge
  Redmond, WA
Red 160 (fka Redmond Way)
  Redmond, WA (G)
Regency Palms
  Huntington Beach, CA
Regency Park
  Centreville, VA
Registry
  Northglenn, CO
Remington Place
  Phoenix, AZ
Renaissance Villas
  Berkeley, CA (G)
Reserve at Ashley Lake
  Boynton Beach, FL
Reserve at Town Center
  Loudon, VA
Reserve at Town Center II (WA)
  Mill Creek, WA
Reserve at Town Center III
  Mill Creek, WA
Retreat, The
  Phoenix, AZ
Rianna I
  Seattle, WA (G)
Ridgewood Village I&II
  San Diego, CA
River Pointe at Den Rock Park
  Lawrence, MA
River Tower
  New York, NY (G)
Rivers Bend (CT)
  Windsor, CT
Riverview Condominiums
  Norwalk, CT
Royal Oaks (FL)
  Jacksonville, FL
Sabal Palm at Carrollwood Place
  Tampa, FL
Sabal Palm at Lake Buena Vista
  Orlando, FL
Sabal Palm at Metrowest
  Orlando, FL
Sabal Palm at Metrowest II
  Orlando, FL
Sabal Pointe
  Coral Springs, FL
Saddle Ridge
  Ashburn, VA
Sage
  Everett, WA
Savannah at Park Place
  Atlanta, GA
Savoy III
  Aurora, CO
Sawgrass Cove
  Bradenton, FL

 



--------------------------------------------------------------------------------



 



      Apartment Name   Location
Scarborough Square
  Rockville, MD
Sedona Ridge
  Phoenix, AZ
Seeley Lake
  Lakewood, WA
Seventh & James
  Seattle, WA
Shadow Creek
  Winter Springs, FL
Sheridan Lake Club
  Dania Beach, FL
Sheridan Ocean Club combined
  Dania Beach, FL
Siena Terrace
  Lake Forest, CA
Silver Springs (FL)
  Jacksonville, FL
Skycrest
  Valencia, CA
Skylark
  Union City, CA
Skyline Terrace
  Burlingame, CA
Skyline Towers
  Falls Church, VA (G)
Skyview
  Rancho Santa Margarita, CA
Sonoran
  Phoenix, AZ
Southwood
  Palo Alto, CA
Springbrook Estates
  Riverside, CA
St. Andrews at Winston Park
  Coconut Creek, FL
Stoney Creek
  Lakewood, WA
Summerwood
  Hayward, CA
Summit & Birch Hill
  Farmington, CT
Summit at Lake Union
  Seattle, WA
Surprise Lake Village
  Milton, WA
Sycamore Creek
  Scottsdale, AZ
Tanasbourne Terrace
  Hillsboro, OR
Third Square
  Cambridge, MA (G)
Tortuga Bay
  Orlando, FL
Toscana
  Irvine, CA
Townes at Herndon
  Herndon, VA
Trump Place, 140 Riverside
  New York, NY (G)
Trump Place, 160 Riverside
  New York, NY (G)
Trump Place, 180 Riverside
  New York, NY (G)
Uwajimaya Village
  Seattle, WA
Valencia Plantation
  Orlando, FL
Vantage Pointe
  San Diego, CA (G)
Versailles (K-Town)
  Los Angeles, CA
Victor on Venice
  Los Angeles, CA (G)
Villa Encanto
  Phoenix, AZ
Villa Solana
  Laguna Hills, CA
Village at Bear Creek
  Lakewood, CO
Vista Del Largo
  Mission Viejo, CA
Vista Grove
  Mesa, AZ
Vista Montana — Residential & Townhomes
  San Jose, CA
Vista on Courthouse
  Arlington, VA
Waterford at Deerwood
  Jacksonville, FL
Waterford at Orange Park
  Orange Park, FL

 



--------------------------------------------------------------------------------



 



      Apartment Name   Location
Waterford Place (CO)
  Thornton, CO
Waterside
  Reston, VA
Webster Green
  Needham, MA
Welleby Lake Club
  Sunrise, FL
West End Apartments (fka Emerson Place/CRP II)
  Boston, MA (G)
Westerly at Worldgate
  Herndon, VA
Westfield Village
  Centerville, VA
Westridge
  Tacoma, WA
Westgate Pasadena Condos
  Pasadena, CA
Westgate Pasadena and Green
  Pasadena, CA
Westside Villas I
  Los Angeles, CA
Westside Villas II
  Los Angeles, CA
Westside Villas III
  Los Angeles, CA
Westside Villas IV
  Los Angeles, CA
Westside Villas V
  Los Angeles, CA
Westside Villas VI
  Los Angeles, CA
Westside Villas VII
  Los Angeles, CA
Wimberly at Deerwood
  Jacksonville, FL
Winchester Park
  Riverside, RI
Winchester Wood
  Riverside, RI
Windsor at Fair Lakes
  Fairfax, VA
Winston, The (FL)
  Pembroke Pines, FL
Wood Creek (CA)
  Pleasant Hill, CA
Woodbridge (CT)
  Newington, CT
Woodleaf
  Campbell, CA
Woodside
  Lorton, VA

 



--------------------------------------------------------------------------------



 



         

EXHIBIT G
FORM OF DESIGNATION AGREEMENT
Dated _____________, 200____
     Reference is made to that certain Revolving Credit Agreement, dated as of
July 13, 2011 (as amended, supplemented or otherwise modified from time to time,
the “Agreement”), among ERP OPERATING LIMITED PARTNERSHIP, the banks parties
thereto, and BANK OF AMERICA, N.A. (the “Administrative Agent”), as
Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent, and
SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Documentation Agents, and CITIBANK, N.A., DEUTSCHE BANK
SECURITIES INC., and MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation
Agents. Terms defined in the Agreement are used herein with the same meaning.
[NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNEE] (the “Designee”), and
the Administrative Agent agree as follows:
     1. The Designor hereby designates the Designee, and the Designee hereby
accepts such designation, to have a right to make Money Market Loans pursuant to
Section 2.3 of the Agreement. Any assignment by Designor to Designee of its
rights to make a Money Market Loan pursuant to such Section 2.3 shall be
effective at the time of the funding of such Money Market Loan and not before
such time.
     2. Except as set forth in Section 7 below, the Designor makes no
representation or warranty and assumes no responsibility pursuant to this
Designation Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument and document furnished pursuant
thereto and (b) the financial condition of the Borrower, EQR or any Down REIT
Guarantor or the performance or observance by the Borrower, EQR or any Down REIT
Guarantor of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto.
     3. The Designee (a) confirms that it has received a copy of each Loan
Document, together with copies of the financial statements referred to in
Articles IV and V of the Agreement and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Designation Agreement; (b) agrees that it will independently and
without reliance upon the Administrative Agent, the Designor or any other Bank
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under any Loan Document; (c) confirms that it is a Designated Lender;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under any Loan
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (e) agrees to be bound by each and every provision of each Loan Document and
further agrees that it

Exhibit G-1



--------------------------------------------------------------------------------



 



will perform in accordance with their terms all of the obligations which by the
terms of any Loan Document are required to be performed by it as a Designated
Lender.
     4. The Designee hereby appoints Designor as Designee’s agent and attorney
in fact, and grants to Designor an irrevocable power of attorney, to receive
payments made for the benefit of Designee under the Agreement, to deliver and
receive all communications and notices under the Agreement and other Loan
Documents and to exercise on Designee’s behalf all rights to vote and to grant
and make approvals, waivers, consents or amendments to or under the Agreement or
other Loan Documents. Any document executed by the Designor on the Designee’s
behalf in connection with the Agreement or other Loan Documents shall be binding
on the Designee. The Borrower, the Administrative Agent and each of the Banks
may rely on and are beneficiaries of the preceding provisions.
     5. Following the execution of this Designation Agreement by the Designor
and its Designee, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent. The effective date for
this Designation Agreement (the “Effective Date”) shall be the date of
acceptance hereof by the Administrative Agent, unless otherwise specified on the
signature page thereto.
     6. The Administrative Agent hereby agrees that it will not institute
against the Designee or join any other Person in instituting against the
Designee any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (i) one year and one day after the payment in full of the latest
maturing commercial paper note issued by the Designee and (ii) the Maturity
Date.
     7. The Designor unconditionally agrees to pay or reimburse the Designee and
save the Designee harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designee, in its capacity as such, in
any way relating to or arising out of this Designation Agreement or any other
Loan Documents or any action taken or omitted by the Designee hereunder or
thereunder, provided that the Designor shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements if the same results from the Designee’s
gross negligence or willful misconduct.
     8. Upon such acceptance and recording by the Administrative Agent, as of
the Effective Date, the Designee shall be a party to the Agreement with a right
(subject to the provisions of Section 2.3(b)) to make Money Market Loans as a
Bank pursuant to Section 2.3 of the Agreement and the rights and obligations of
a Bank related thereto; provided, however, that the Designee shall not be
required to make payments with respect to such obligations except to the extent
of excess cash flow of such Designee which is not otherwise required to repay
obligations of the Designee which are then due and payable. Notwithstanding the
foregoing, the Designor, as administrative agent for the Designee, shall be and
remain obligated to the Borrower, the Administrative Agent and the Banks for
each and every of the obligations of the Designee and its Designor with respect
to the Agreement, including, without limitation, any indemnification obligations
under Section 7.6 of the Agreement and any sums otherwise payable to the
Borrower by the Designee.

Exhibit G-2



--------------------------------------------------------------------------------



 



     9. This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois.
     10. This Designation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Designation Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Designation Agreement.

Exhibit G-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

Effective Date:   ________________________, 200_

           
[NAME OF DESIGNOR], as Designor
      By:           Title:                   [NAME OF DESIGNEE] as Designee
      By:           Title:                     Applicable Lending Office (and
address for notices):                                                [ADDRESS]
   

Accepted this _____ day
of __ , 20__
BANK OF AMERICA, N.A.,
as Administrative Agent

              By:         Title:              

Exhibit G-4

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF DOWN REIT GUARANTY
GUARANTY OF PAYMENT
          GUARANTY OF PAYMENT (this “Guaranty”), made as of                    
                   , 2007, between                                            
                   , a                                                    
                    , having an address at Two North Riverside Plaza, Suite 400,
Chicago, Illinois 60606 (“Guarantor”), and BANK OF AMERICA, N.A., having an
office at 231 South LaSalle Street, Chicago, Illinois 60697, as administrative
agent (“Administrative Agent”) for the banks (the “Banks”) party to the
Revolving Credit Agreement (as the same may be amended, modified, supplemented
or restated, the “Credit Agreement”), dated as of July 13, 2011, among ERP
Operating Limited Partnership (“Borrower”), the Banks, Administrative Agent,
JPMorgan Chase Bank, N.A., as syndication agent, SunTrust Bank, U.S. Bank
National Association, Wells Fargo Bank, National Association, as documentation
agents, and Citicorp North America, Inc., Deutsche Bank Securities Inc., and
Morgan Stanley Senior Funding, Inc., as co-documentation agents.
W I T N E S S E T H:
          WHEREAS, the Banks have agreed to make loans (hereinafter collectively
referred to as the “Loans”) and otherwise extend credit to Borrower in an
aggregate principal amount the Dollar Equivalent Amount of which is not to
exceed $1,250,000,000 (which amount may be increased to an amount not to exceed
$1,750,000,000);
          WHEREAS, the Loans will be evidenced by certain promissory notes (the
“Notes”) of Borrower made to each of the Banks in accordance with the terms of
the Credit Agreement;
          WHEREAS, the Credit Agreement and the Notes and any other documents
executed in connection therewith are hereinafter collectively referred to as the
“Loan Documents”;
          WHEREAS, capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement;
          WHEREAS, Guarantor is a limited partnership which, except for certain
preference units, is wholly-owned (directly and indirectly) by Borrower; and
          WHEREAS, in order further to induce the Administrative Agent and the
Banks to enter into the Loan Documents, Guarantor has agreed to enter into this
Guaranty;

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and the benefits to
be derived from the making of the Loans and other extensions of credit under the
Credit Agreement by the Banks to Borrower, and in order to induce the
Administrative Agent and the Banks to enter into the Loan Documents, Guarantor
hereby agrees as follows:
          1. Guarantor, on behalf of itself and its successors and assigns,
hereby irrevocably, absolutely and unconditionally guarantees the full and
punctual payment when due, whether at stated maturity or otherwise, of all
Obligations of Borrower now or hereafter existing under the Notes and the Credit
Agreement, for principal and/or interest as well as any and all other amounts
due thereunder, including, without limitation, all indemnity obligations of
Borrower thereunder, and any and all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
the Administrative Agent or the Banks in enforcing its or their rights under
this Guaranty (all of the foregoing obligations being the “Guaranteed
Obligations”).
          2. It is agreed that the Guaranteed Obligations are primary and this
Guaranty shall be enforceable against Guarantor and its successors and assigns
without the necessity for any suit or proceeding of any kind or nature
whatsoever brought by the Administrative Agent or any Bank against Borrower or
its respective successors or assigns or any other party or against any security
for the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of nonpayment or nonobservance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of the incurrence of any Guaranteed Obligation, maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in Borrower’s financial condition and any other fact which might
materially increase the risk to Guarantor), all of which Guarantor hereby
expressly waives; and Guarantor hereby expressly agrees that the validity of
this Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished, modified or impaired by reason of the
assertion of or the failure to assert by the Administrative Agent or any Bank
against Borrower or its respective successors or assigns, any of the rights or
remedies reserved to the Administrative Agent and the Banks pursuant to the
provisions of the Loan Documents. Guarantor agrees that any notice or directive
given at any time to the Administrative Agent which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would decline to execute the
Loan Documents.
          3. Guarantor waives, and covenants and agrees that it will not at any
time insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension, marshalling of
assets or redemption laws, or right of

2



--------------------------------------------------------------------------------



 



homestead or exemption, whether now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance by Guarantor of its
obligations under, or the enforcement by the Administrative Agent of, this
Guaranty. Guarantor further covenants and agrees not to set up or claim any
defense, counterclaim, offset, setoff or other objection of any kind to any
action, suit or proceeding at law, in equity or otherwise, or to any demand or
claim that may be instituted or made by the Administrative Agent other than the
defense of the actual timely payment and performance by Borrower of the
Guaranteed Obligations; provided, however, that the foregoing shall not be
deemed a waiver of Guarantor’s right to assert any compulsory counterclaim, if
such counterclaim is compelled under local law or rule of procedure, nor shall
the foregoing be deemed a waiver of Guarantor’s right to assert any claim which
would constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against Administrative Agent or any Bank in any separate action or
proceeding. Guarantor represents, warrants and agrees that, as of the date
hereof, its obligations under this Guaranty are not subject to any
counterclaims, offsets or defenses against the Administrative Agent or any Bank
of any kind.
          4. The provisions of this Guaranty are for the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns,
and nothing herein contained shall impair as between Borrower or Guarantor and
the Administrative Agent and the Banks the obligations of Borrower and Guarantor
under the Loan Documents.
          5. This Guaranty shall be a continuing, irrevocable, unconditional and
absolute guaranty and the liability of Guarantor hereunder shall in no way be
terminated, affected, modified, impaired or diminished by reason of the
happening, from time to time, of any of the following, although without notice
or the further consent of Guarantor:
     (a) any assignment, amendment, modification or waiver of or change in any
of the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or
     (b) any extension of time that may be granted by the Administrative Agent
or any Bank to Borrower, any guarantor, or their respective successors or
assigns, heirs, executors, administrators or personal representatives; or
     (c) any action which the Administrative Agent or any Bank may take or fail
to take under or in respect of any of the Loan Documents or by reason of any
waiver of, or failure to enforce, any of the rights, remedies, powers or
privileges available to the Administrative Agent and the Banks under this
Guaranty or available to the Administrative Agent and the Banks at law, in
equity or otherwise, or any action on the part of the Administrative Agent or
any Bank granting indulgence or extension in any form whatsoever; or
     (d) any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Banks have been granted a lien or security interest to secure
any indebtedness of

3



--------------------------------------------------------------------------------



 



Borrower to the Administrative Agent and/or the Banks or any impairment of or
failure to perfect any security interest therein; or
     (e) any release of any person or entity who may be liable in any manner for
the payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or
     (f) the application of any sums by whomsoever paid or however realized to
any amounts owing by Borrower to the Administrative Agent and/or the Banks under
the Loan Documents in such manner as the Administrative Agent shall determine in
its sole discretion; or
     (g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or any guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or
     (h) any improper disposition by Borrower of the proceeds of the Loans, it
being acknowledged by Guarantor that the Administrative Agent or any Bank shall
be entitled to honor any request made by Borrower for a disbursement of such
proceeds and that neither the Administrative Agent nor any Bank shall have any
obligation to see to the proper disposition by Borrower of such proceeds.
          6. Guarantor agrees that if at any time all or any part of any payment
at any time received by the Administrative Agent or any Bank from Borrower or
Guarantor or any other Person obligated in respect of the Guaranteed Obligations
under or with respect to this Guaranty is or must be rescinded or returned by
the Administrative Agent or any Bank for any reason whatsoever (including,
without limitation, the insolvency, bankruptcy or reorganization of Borrower or
Guarantor or such other Person), then Guarantor’s obligations hereunder shall,
to the extent of the payment rescinded or returned, be deemed to have continued
in existence notwithstanding such previous receipt by such party, and
Guarantor’s obligations hereunder shall continue to be effective or be
reinstated, as the case may be, as to such payment, as though such previous
payment had never been made.
          7. Until this Guaranty is terminated pursuant to the terms hereof,
Guarantor (i) shall have no right of subrogation against Borrower or any entity
comprising same by reason

4



--------------------------------------------------------------------------------



 



of any payments or acts of performance by Guarantor in compliance with the
obligations of Guarantor hereunder; (ii) waives any right to enforce any remedy
which Guarantor now or hereafter shall have against Borrower or any entity
comprising same by reason of any one or more payments or acts of performance in
compliance with the obligations of Guarantor hereunder and (iii) from and after
an Event of Default, subordinates any liability or indebtedness of Borrower or
any entity comprising same now or hereafter held by Guarantor or any affiliate
of Guarantor to the obligations of Borrower under the Loan Documents.
          8. Guarantor represents and warrants to the Administrative Agent and
the Banks with the knowledge that the Administrative Agent and the Banks are
relying upon the same, as follows:
     (a) as of the date hereof, Guarantor is a limited partnership which, except
for certain preference units, is wholly-owned (directly and indirectly) by
Borrower;
     (b) based upon such relationship, Guarantor has determined that it is in
its best interests to enter into this Guaranty;
     (c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;
     (d) the benefits to be derived by Guarantor from Borrower’s access to funds
and other credit made possible by the Loan Documents are at least equal to the
obligations undertaken pursuant to this Guaranty;
     (e) Guarantor is solvent and has full power and legal right to enter into
this Guaranty and to perform its obligations under the terms hereof and
(i) Guarantor is organized and validly existing under the laws of the State of
Ohio, (ii) Guarantor has complied with all provisions of applicable law in
connection with all aspects of this Guaranty, and (iii) the person executing
this Guaranty has all the requisite power and authority to execute and deliver
this Guaranty;
     (f) to the best of Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) which is likely to materially and adversely affect the
property, assets or condition (financial or otherwise) of Guarantor or which is
likely to materially and adversely impair the ability of Guarantor to perform
its obligations under this Guaranty;
     (g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the Board
of Governors of the Federal Reserve System of the United States), order, writ,
judgment, decree,

5



--------------------------------------------------------------------------------



 



determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound, the consequences of which violation,
conflict, breach or default would materially and adversely affect the property,
assets or condition (financial or otherwise) of Guarantor or which is likely to
materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;
     (h) this Guaranty has been duly executed by Guarantor and constitutes the
legal, valid and binding obligation of Guarantor, enforceable against it in
accordance with its terms except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law;
     (i) no authorization, consent, approval, license or formal exemption from,
nor any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained;
     (j) Guarantor is not an “investment company” as that term is defined in,
nor is it otherwise subject to regulation under, the Investment Company Act of
1940, as amended; and
     (k) Guarantor is not engaged principally, or as one of its important
activities, in the business of purchasing, carrying, or extending credit for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States).
          9. Guarantor and the Administrative Agent each acknowledge and agree
that this Guaranty is a guarantee of payment and performance and not of
collection and enforcement in respect of any obligations which may accrue to the
Administrative Agent and/or the Banks from Borrower under the provisions of any
Loan Document.
          10. Subject to the terms and conditions of the Credit Agreement, and
in conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. In the event of any such assignment, the
Administrative Agent shall give Guarantor prompt notice of same. If the
Administrative Agent or any Bank elects to sell all the Loans or participations
in the Loans and the Loan Documents, including this Guaranty, the Administrative
Agent or any Bank may forward to each purchaser and prospective purchaser all
documents and information relating to this Guaranty or to Guarantor, whether
furnished by

6



--------------------------------------------------------------------------------



 



Borrower or Guarantor or otherwise, subject to the terms and conditions of the
Credit Agreement.
          11. Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.
          12. The representations and warranties of Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.
          13. This Guaranty contains the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating to such subject matter and may not be modified, amended, supplemented
or discharged except by a written agreement signed by Guarantor and the
Administrative Agent (acting with the requisite consent of the Banks as provided
in the Credit Agreement).
          14. If all or any portion of any provision contained in this Guaranty
shall be determined to be invalid, illegal or unenforceable in any respect for
any reason, such provision or portion thereof shall be deemed stricken and
severed from this Guaranty and the remaining provisions and portions thereof
shall continue in full force and effect.
          15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.
          16. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be addressed
to such party at the address set forth below or to such other address as may be
identified by any party in a written notice to the others:

         
If to Guarantor:
 
 
   
 
  c/o Equity Residential    
 
  Two North Riverside Plaza    
 
  Suite 400    
 
  Chicago, Illinois 60606    
 
  Attn: Chief Financial Officer    
 
       
With Copies of
       
Notices to
       
Guarantor to:
  Equity Residential    
 
  Two North Riverside Plaza    
 
  Suite 400    

7



--------------------------------------------------------------------------------



 



         
 
  Chicago, Illinois 60606    
 
  Attn: General Counsel    
 
       
 
  and    
 
       
 
  DLA Piper LLP (US)    
 
  203 North LaSalle Street, Suite 1900    
 
  Chicago, Illinois 60601    
 
  Attn: James M. Phipps, Esq.    
 
       
If to the
       
Administrative
       
Agent:
  Bank of America, N.A.    
 
  Structured Debt Group    
 
  Mail Code                                         
 
  231 South LaSalle Street    
 
  Chicago, IL 60697    
 
  Attn:    
 
       
With Copies of
       
Notices to the
       
Administrative
       
Agent to:
  Skadden, Arps, Slate,    
 
  Meagher & Flom LLP    
 
  Four Times Square    
 
  New York, New York 10036    
 
  Attn: Martha Feltenstein, Esq.    

          Each such notice, request or other communication shall be effective
(i) if given by facsimile transmission, when such facsimile is transmitted to
the facsimile number specified in this Section and the appropriate facsimile
confirmation is received, (ii) if given by certified or registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,
upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 24 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section.
          17. Any acknowledgment or new promise, whether by payment of principal
or interest or otherwise by Borrower or Guarantor, with respect to the
Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against the Administrative Agent and the Banks shall have commenced to
run, toll the running of such statute of limitations, and if the period of such
statute of limitations shall have expired, prevent the operation of such statute
of limitations.
          18. This Guaranty shall be binding upon Guarantor and its successors
and assigns and shall inure to the benefit of the Administrative Agent and the
Banks and their successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer

8



--------------------------------------------------------------------------------



 



any of its rights or obligations hereunder without the prior written consent of
all of the Banks, and any such attempted assignment or transfer without such
consent shall be null and void.
          19. The failure of the Administrative Agent to enforce any right or
remedy hereunder, or promptly to enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against the
Administrative Agent or any Bank, nor excuse Guarantor from its obligations
hereunder. Any waiver of any such right or remedy to be enforceable against the
Administrative Agent and the Banks must be expressly set forth in a writing
signed by the Administrative Agent (acting with the requisite consent of the
Banks as provided in the Credit Agreement).
          20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF ILLINOIS.
               (b) Any legal action or proceeding with respect to this Guaranty
and any action for enforcement of any judgment in respect thereof may be brought
in the courts of the State of Illinois or of the United States of America for
the Northern District of Illinois, and, by execution and delivery of this
Guaranty, the Guarantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the nonexclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof. The Guarantor
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to the Guarantor at its address
for notices set forth herein. The Guarantor hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Guaranty brought in the courts referred to above and hereby further irrevocably
waives and agrees not to plead or claim in any such court that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum. Nothing herein shall affect the right of the Administrative Agent to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Guarantor in any other
jurisdiction.
               (c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND
ALL CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS
HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN
RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH
WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NONJURY TRIAL.

9



--------------------------------------------------------------------------------



 



               (d) Guarantor does hereby further covenant and agree to and with
the Administrative Agent and the Banks that Guarantor may be joined in any
action against Borrower in connection with the Loan Documents and that recovery
may be had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent or any Bank first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against Borrower or its
successors or assigns, as if Guarantor were a party to such action, even though
Guarantor was not joined as a party in such action.
               (e) Guarantor agrees to pay all reasonable expenses (including,
without limitation, attorneys’ fees and disbursements) which may be incurred by
the Administrative Agent or the Banks in connection with the enforcement of
their rights under this Guaranty, whether or not suit is initiated.
          21. Notwithstanding anything to the contrary contained herein (but
subject to Section 6 hereof), this Guaranty shall terminate and be of no further
force or effect upon the full performance and payment of the Guaranteed
Obligations hereunder. Upon termination of this Guaranty in accordance with the
terms of this Guaranty, the Administrative Agent promptly shall deliver to
Guarantor such documents as Guarantor or Guarantor’s counsel reasonably may
request in order to evidence such termination.
          22. All of the Administrative Agent’s and the Banks’ rights and
remedies under each of the Loan Documents or under this Guaranty are intended to
be distinct, separate and cumulative and no such right or remedy therein or
herein mentioned is intended to be in exclusion of or a waiver of any other
right or remedy available to the Administrative Agent or any Bank.
          23. Notwithstanding anything contained herein to the contrary, in no
event shall the Guaranteed Obligations equal or exceed such an amount that, as
of the date hereof, would render, or would be deemed to render, Guarantor
insolvent.
          24. No claim may be made by the Guarantor or any other Person acting
by or through Guarantor against the Administrative Agent or any Bank or the
affiliates, directors, officers, employees, attorneys or agents of any of them
for any consequential or punitive damages in respect of any claim for breach of
contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or by the other Loan Documents, or
any act, omission or event occurring in connection therewith; and Guarantor
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Guaranty as of the date and year first above written.

            GUARANTOR:
      [Signature Block for Down REIT Guarantor]           

ACCEPTED:
BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT

          By:         Name:         Title:        

ACKNOWLEDGMENT FOR GUARANTOR

                     
STATE OF ILLINOIS
          ) 

    )   ss      
COUNTY OF COOK
    )              

          On ________________ ________, 2007, before me personally came
________________, to me known to be the person who executed the foregoing
instrument, and who, being duly sworn by me, did depose and say that he is
________________________ of Equity Residential, and that he executed the
foregoing instrument in the organization’s name, and that he had authority to
sign the same, and he acknowledged to me that he executed the same as the act
and deed of said organization for the uses and purposes therein mentioned.
[Seal]

                        Notary Public         

11



--------------------------------------------------------------------------------



 



         

EXHIBIT I
QUALIFIED BORROWER GUARANTY OF PAYMENT
          GUARANTY OF PAYMENT (this “Guaranty”), made as of ______________,
20__, between ERP OPERATING LIMITED PARTNERSHIP, a Delaware limited partnership,
having an address at Two North Riverside Plaza, Suite 400, Chicago, Illinois
60606 (“Guarantor”), and BANK OF AMERICA, N.A., as administrative agent
(“Administrative Agent”) for the banks and other financial institutions (the
“Banks”) party to of the Revolving Credit Agreement (as the same may be amended,
modified, supplemented or restated, the “Credit Agreement”), dated as of the
date hereof, among ERP OPERATING LIMITED PARTNERSHIP (“Borrower”), the Banks,
the Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent,
SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Documentation Agents, and CITIBANK, N.A., DEUTSCHE BANK
SECURITIES INC., and MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation
Agents
W I T N E S S E T H:
          WHEREAS, pursuant to the terms of the Credit Agreement, a Qualified
Borrower may request (i) that the Banks make one or more loans (each, a “Loan”)
to such Qualified Borrower, to be guaranteed by Guarantor by this Guaranty and
to be evidenced by Qualified Borrower Notes (collectively, the “Note”), payable
by the Qualified Borrower to the order of the Banks and (ii) that the Fronting
Banks issue one or more Letters of Credit for the account of the Qualified
Borrower, to be guaranteed by Guarantor by this Guaranty;
          WHEREAS, this Guaranty is the “Qualified Borrower Guaranty” referred
to in the Credit Agreement;
          WHEREAS, in order to induce the Administrative Agent and the Banks to
make one or more Loans and to otherwise extend credit to one or more Qualified
Borrowers, and to satisfy one of the conditions contained in the Credit
Agreement with respect thereto, the Guarantor has agreed to enter into this
Guaranty; and
          WHEREAS, capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement;
          NOW THEREFORE, in consideration of the premises and the direct and
indirect benefits to be derived from the making of the Loans and issuance of
Letters of Credit by the Banks for the account of Qualified Borrowers, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Guarantor hereby agrees as follows:
          1. Guarantor, on behalf of itself and its successors and assigns,
hereby irrevocably, absolutely and unconditionally guarantees the full and
punctual payment when due, whether at stated maturity or otherwise, of all
obligations of each and every Qualified Borrower now or hereafter existing under
the Notes and the Credit Agreement, including in the event that the Borrower
exercises its rights under the Credit Agreement to increase the Facility Amount,
for





--------------------------------------------------------------------------------



 



principal and/or interest as well as any and all other amounts due thereunder,
including, without limitation, all indemnity obligations of any Qualified
Borrower thereunder, and any and all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
the Administrative Agent or the Banks in enforcing their rights under this
Guaranty (all of the foregoing obligations being the “Guaranteed Obligations”).
          2. Intentionally Omitted.
          3. Intentionally Omitted.
          4. It is agreed that the Guaranteed Obligations of Guarantor hereunder
are primary and this Guaranty shall be enforceable against Guarantor and its
successors and assigns without the necessity for any suit or proceeding of any
kind or nature whatsoever brought by the Administrative Agent or any of the
Banks against the relevant Qualified Borrower or its respective successors or
assigns or any other party or against any security for the payment and
performance of the Guaranteed Obligations and without the necessity of any
notice of non-payment or non-observance or of any notice of acceptance of this
Guaranty or of any notice or demand to which Guarantor might otherwise be
entitled (including, without limitation, diligence, presentment, notice of
incurrence of any Guaranteed Obligation, maturity, extension of time, change in
nature or form of the Guaranteed Obligations, acceptance of further security,
release of further security, imposition or agreement arrived at as to the amount
of or the terms of the Guaranteed Obligations, notice of adverse change in such
Qualified Borrower’s financial condition and any other fact which might
materially increase the risk to Guarantor), all of which Guarantor hereby
expressly waives; and Guarantor hereby expressly agrees that the validity of
this Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished, modified or impaired by reason of the
assertion of or the failure to assert by the Administrative Agent or any of the
Banks against such Qualified Borrower or its respective successors or assigns,
any of the rights or remedies reserved to the Administrative Agent or any of the
Banks pursuant to the provisions of the Loan Documents. Guarantor agrees that
any notice or directive given at any time to the Administrative Agent or any of
the Banks which is inconsistent with the waiver in the immediately preceding
sentence shall be void and may be ignored by the Administrative Agent and the
Banks, and, in addition, may not be pleaded or introduced as evidence in any
litigation relating to this Guaranty for the reason that such pleading or
introduction would be at variance with the written terms of this Guaranty,
unless the Administrative Agent has specifically agreed otherwise in a writing,
signed by a duly authorized officer. Guarantor specifically acknowledges and
agrees that the foregoing waivers are of the essence of this transaction and
that, but for this Guaranty and such waivers, the Administrative Agent and the
Banks would not make requested Loans or otherwise extend credit to a Qualified
Borrower.
          5. Guarantor waives, and covenants and agrees that it will not at any
time insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent or any of the Banks of, this Guaranty.
Guarantor further covenants and agrees not to set up or claim any defense,
counterclaim, offset, setoff or

2



--------------------------------------------------------------------------------



 



other objection of any kind to any action, suit or proceeding at law, in equity
or otherwise, or to any demand or claim that may be instituted or made by the
Administrative Agent or any of the Banks other than the defense of the actual
timely payment and performance by the relevant Qualified Borrower of the
Guaranteed Obligations hereunder; provided, however, that the foregoing shall
not be deemed a waiver of Guarantor’s right to assert any compulsory
counterclaim, if such counterclaim is compelled under local law or rule of
procedure, nor shall the foregoing be deemed a waiver of Guarantor’s right to
assert any claim which would constitute a defense, setoff, counterclaim or
crossclaim of any nature whatsoever against Administrative Agent or any Bank in
any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.
          6. The provisions of this Guaranty are for the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns,
and nothing herein contained shall impair as between any Qualified Borrower and
the Administrative Agent and the Banks the obligations of such Qualified
Borrower under the Loan Documents.
          7. This Guaranty shall be a continuing, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, all without notice or the further consent of
Guarantor:
     a. any assignment, amendment, modification or waiver of or change in any of
the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or
     b. any extension of time that may be granted by the Administrative Agent to
any Qualified Borrower, any guarantor, or their respective successors or
assigns, heirs, executors, administrators or personal representatives; or
     c. any action which the Administrative Agent may take or fail to take under
or in respect of any of the Loan Documents or by reason of any waiver of, or
failure to enforce, any of the rights, remedies, powers or privileges available
to the Administrative Agent under this Guaranty or available to the
Administrative Agent at law, in equity or otherwise, or any action on the part
of the Administrative Agent granting indulgence or extension in any form
whatsoever; or
     d. any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Banks have been granted a lien or security interest to secure
any indebtedness of any Qualified Borrower to the Administrative Agent and/or
the Banks; or
     e. any release of any person or entity who may be liable in any manner for
the payment and collection of any amounts owed by any Qualified Borrower to the
Administrative Agent and/or the Banks; or
     f. the application of any sums by whomsoever paid or however realized to
any amounts owing by any Qualified Borrower to the Administrative Agent and/or
the

3



--------------------------------------------------------------------------------



 



Banks under the Loan Documents in such manner as the Administrative Agent shall
determine in its sole discretion; or
     g. Any Qualified Borrower’s or any guarantor’s voluntary or involuntary
liquidation, dissolution, sale of all or substantially all of their respective
assets and liabilities, appointment of a trustee, receiver, liquidator,
sequestrator or conservator for all or any part of any Qualified Borrower’s or
any guarantor’s assets, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment, or the
commencement of other similar proceedings affecting any Qualified Borrower or
any guarantor or any of the assets of any of them, including, without
limitation, (i) the release or discharge of any Qualified Borrower or any
guarantor from the payment and performance of their respective obligations under
any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of any Qualified Borrower or any
guarantor in bankruptcy, or of any remedy for the enforcement of the Guaranteed
Obligations under any of the Loan Documents, or Guarantor’s liability under this
Guaranty, resulting from the operation of any present or future provisions of
the Bankruptcy Code or other present or future federal, state or applicable
statute or law or from the decision in any court; or
     h. any improper disposition by any Qualified Borrower of the proceeds of
the Loans, it being acknowledged by Guarantor that the Administrative Agent or
any Bank shall be entitled to honor any request made by any Qualified Borrower
for a disbursement of such proceeds and that neither the Administrative Agent
nor any Bank shall have any obligation to see the proper disposition by any
Qualified Borrower of such proceeds.
          8. Guarantor agrees that if at any time all or any part of any payment
at any time received by the Administrative Agent from any Qualified Borrower or
Guarantor under or with respect to this Guaranty is or must be rescinded or
returned by the Administrative Agent or any Bank for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
any Qualified Borrower or Guarantor), then Guarantor’s obligations hereunder
shall, to the extent of the payment rescinded or returned, be deemed to have
continued in existence notwithstanding such previous receipt by such party, and
Guarantor’s obligations hereunder shall continue to be effective or reinstated,
as the case may be, as to such payment, as though such previous payment had
never been made.
          9. Until this Guaranty is terminated pursuant to the terms hereof,
Guarantor (i) shall have no right of subrogation against any Qualified Borrower
or any entity comprising same by reason of any payments or acts of performance
by Guarantor in compliance with the obligations of Guarantor hereunder,
(ii) waives any right to enforce any remedy which Guarantor now or hereafter
shall have against any Qualified Borrower or any entity comprising same by
reason of any one or more payments or acts of performance in compliance with the
obligations of Guarantor hereunder and (iii) from and after an Event of Default,
subordinates any liability or indebtedness of any Qualified Borrower or any
entity comprising same now or hereafter held by Guarantor or any affiliate of
Guarantor to the obligations of any Qualified Borrower under the Loan Documents.
The foregoing, however, shall not be deemed in any way to limit any rights that
Guarantor may have pursuant to the organizational documents of any Qualified
Borrower or which it may have at law or in equity with respect to any other
partners of such Qualified Borrower.

4



--------------------------------------------------------------------------------



 



          10. Guarantor represents and warrants to the Administrative Agent and
the Banks with the knowledge that the Administrative Agent and the Banks are
relying upon the same, as follows:
     a. Guarantor will be familiar with the financial condition of each
Qualified Borrower;
     b. Guarantor has determined that it is in its best interests to enter into
this Guaranty;
     c. this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;
     d. the benefits to be derived by Guarantor from each Qualified Borrower’s
access to funds made possible by the Loan Documents are at least equal to the
obligations undertaken pursuant to this Guaranty;
     e. Guarantor is solvent and has full power and legal right to enter into
this Guaranty and to perform its obligations under the term hereof and
(i) Guarantor is organized and validly existing under the laws of the State of
Maryland, (ii) Guarantor has complied with all provisions of applicable law in
connection with all aspects of this Guaranty, and (iii) the person executing
this Guaranty has all the requisite power and authority to execute and deliver
this Guaranty;
     f. to the best of Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) which is likely to materially and adversely impair the
ability of Guarantor to perform its obligations under this Guaranty;
     g. the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the Board
of Governors of the Federal Reserve System of the United States), order, writ,
judgment, decree, determination or award presently in effect having
applicability to Guarantor or the organizational documents of Guarantor the
consequences of which violation is likely to materially and adversely impair the
ability of Guarantor to perform its obligations under this Guaranty or
(ii) violate or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any indenture, agreement or
other instrument to which Guarantor is a party, or by which Guarantor or any of
its property is bound, the consequences of which violation, conflict, breach or
default is likely to materially and adversely impair the ability of Guarantor to
perform its obligations under this Guaranty;
     h. this Guaranty has been duly executed by Guarantor and constitutes the

5



--------------------------------------------------------------------------------



 



legal, valid and binding obligation of Guarantor, enforceable against it in
accordance with its terms except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law;
     i. no authorization, consent, approval, license or formal exemption from,
nor any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained; and
     j. Guarantor is not an “investment company” as that term is defined in, nor
is it otherwise subject to regulation under, the Investment Company Act of 1940,
as amended.
          11. Guarantor and Administrative Agent each acknowledge and agree that
this Guaranty is a guarantee of payment and performance and not of collection
and enforcement in respect of any obligations which may accrue to the
Administrative Agent and/or the Banks from any Qualified Borrower under the
provisions of any Loan Document.
          12. Subject to the terms and conditions of the Credit Agreement, and
in conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. In the event of any such assignment, the
Administrative Agent shall give Guarantor prompt notice of same. If the
Administrative Agent or any Bank elects to sell all the Loans or participations
in the Loans and the Loan Documents, including this Guaranty, the Administrative
Agent or any Bank may forward to each purchaser and prospective purchaser all
documents and information relating to this Guaranty or to Guarantor, whether
furnished by any Qualified Borrower or Guarantor or otherwise, subject to the
terms and conditions of the Credit Agreement.
          13. Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that, any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.
          14. The representations and warranties of Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.
          15. This Guaranty contains the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating to such subject matter and may not be modified, amended, supplemented
or discharged except by a written agreement signed by Guarantor and the
Administrative Agent.
          16. If all or any portion of any provision contained in this Guaranty
shall be

6



--------------------------------------------------------------------------------



 



determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.
          17. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.
          18. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be addressed to such party at the address set forth below or to such other
address as may be identified by any party in a written notice to the others:

If to Guarantor:

Equity Residential
Two North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attn: Chief Financial Officer

With Copies of Notices to Guarantor to:

Equity Residential
Two North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attn: Chief Legal Counsel

and

DLA Piper LLP (US)
203 North LaSalle Street
Suite 1900
Chicago, Illinois 60601
Attn: James M. Phipps, Esq.

If to the Administrative Agent:

Bank of America, N.A.
Structured Debt Group
Mail Code
231 South LaSalle Street
Chicago, IL 60697
Attn:
          Each such notice, request or other communication shall be effective
(i) if given by telex or facsimile transmission, when such telex or facsimile is
transmitted to the telex number or facsimile number specified in this Section
and the appropriate answerback or facsimile

7



--------------------------------------------------------------------------------



 



confirmation is received, (ii) if given by certified registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,
upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 24 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section.
          19. Any acknowledgment or new promise, whether by payment of principal
or interest or otherwise by any Qualified Borrower or Guarantor, with respect to
the Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against the Administrative Agent shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.
          20. This Guaranty shall be binding upon Guarantor and its successors
and assigns and shall inure to the benefit of the Administrative Agent and the
Banks and their successors and permitted assigns.
          21. The failure of the Administrative Agent to enforce any right or
remedy hereunder, or promptly to enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against the
Administrative Agent, nor excuse Guarantor from its obligations hereunder. Any
waiver of any such right or remedy to be enforceable against the Administrative
Agent must be expressly set forth in a writing signed by the Administrative
Agent.
          22. a. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.
     b. Any legal action or proceeding with respect to this Guaranty and any
action for enforcement of any judgment in respect thereof may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Guaranty,
the Guarantor hereby accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and appellate courts from any thereof. The Guarantor irrevocably consents
to the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to the Guarantor at its address for notices set forth
herein. The Guarantor hereby irrevocably waives any objection which it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Guarantor in any other jurisdiction.
     c. GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL

8



--------------------------------------------------------------------------------



 



OF ANY AND ALL CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS
GUARANTY. IT IS HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL
IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT TO ACCEPT THIS GUARANTY
AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN
RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH
WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.
     d. Guarantor does hereby further covenant and agree to and with the
Administrative Agent that Guarantor may be joined in any action against any
Qualified Borrower in connection with the Loan Documents and that recovery may
be had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent first pursuing or exhausting any remedy or claim against
any Qualified Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against any Qualified Borrower or
its successors or assigns, as if Guarantor were a party to such action, even
though Guarantor was not joined as a party in such action.
     e. Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the
Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated.
          23. Notwithstanding anything to the contrary contained herein (but
subject to Section 8 hereof), this Guaranty shall terminate and be of no further
force or effect upon the full performance and payment of the Guaranteed
Obligations hereunder and the termination of the Commitments under the Credit
Agreement. Upon termination of this Guaranty in accordance with the terms of
this Guaranty, the Administrative Agent promptly shall deliver to Guarantor such
documents as Guarantor or Guarantor’s counsel reasonably may request in order to
evidence such termination.
          24. All of the Administrative Agent’s rights and remedies under each
of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent.
          25. The Guarantor shall not use any assets of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Internal Revenue Code (the “Code”) to repay or
secure the Loans, the Notes, the Obligations or this Guaranty. The Guarantor
shall not assign, sell, pledge, encumber, transfer, hypothecate or otherwise
dispose of any of its rights or interests (direct or indirect) in any

9



--------------------------------------------------------------------------------



 



Qualified Borrower, or attempt to do any of the foregoing or suffer any of the
foregoing, or permit any party with a direct or indirect interest or right in
any Qualified Borrower to do any of the foregoing, if such action would cause
the Notes, the Loans, the Obligations, this Guaranty, or any of the other Loan
Documents or the exercise of any of the Administrative Agent’s or Bank’s rights
in connection therewith, to constitute a prohibited transaction under ERISA or
the Code (unless the Guarantor furnishes to the Administrative Agent a legal
opinion satisfactory to the Administrative Agent that the transaction is exempt
from the prohibited transaction provisions of ERISA and the Code (and for this
purpose, the Administrative Agent and the Banks, by accepting the benefits of
this Guaranty, hereby agree to supply Guarantor all relevant non-confidential,
factual information reasonably necessary to such legal opinion and reasonably
requested by Guarantor) or would otherwise result in the Administrative Agent or
any of the Banks being deemed in violation of Sections 404 or 406 of ERISA or
Section 4975 of the Code or would otherwise result in the Administrative Agent
or any of the Banks being a fiduciary or party in interest under ERISA or a
“disqualified person” as defined in Section 4975(e)(2) of the Code with respect
to an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code. The Guarantor shall
indemnify and hold each of the Administrative Agent and the Banks free and
harmless from and against all loss, costs (including attorneys’ fees and
expenses), expenses, taxes and damages (including consequential damages) that
each of the Administrative Agent and the Banks may suffer by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA necessary in Administrative Agent’s reasonable
judgment as a result of Guarantor’s action or inaction or by reason of a breach
of the foregoing provisions by Guarantor.
[SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Guaranty as of the date and year first above written.

           

GUARANTOR:
ERP OPERATING LIMITED PARTNERSHIP
      By:   EQUITY RESIDENTIAL    

            By:           Name:           Title:        

          ACCEPTED:

BANK OF AMERICA, N.A.
    By:         Name:         Title:      

S-1



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT FOR GUARANTOR

         
STATE OF ILLINOIS
  )    
 
  ) SS.
COUNTY OF COOK
  )    

     On ___, 20__, before me personally came______________________, to me known
to be the person who executed the foregoing instrument, and who, being duly
sworn by me, did depose and say that he is ____________________ of Equity
Residential, the general partner of ERP Operating Limited Partnership, and that
he executed the foregoing instrument in the organization’s name, and that he had
authority to sign the same, and he acknowledged to me that he executed the same
as the act and deed of said organization for the uses and purposes therein
mentioned.
[Seal]

                  Notary Public           

S-2